           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 1 of 104




 1

 2

 3

 4

 5
                                                              The Honorable Richard A. Jones
 6

 7                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8                                   AT SEATTLE
 9   STATE OF WASHINGTON; STATE OF                   NO. 2:20-cv-00111-RAJ
     CALIFORNIA; STATE OF COLORADO;
10
     STATE OF CONNECTICUT; STATE OF
11   DELAWARE; DISTRICT OF COLUMBIA;
     STATE OF HAWAII; STATE OF ILLINOIS;             FIRST AMENDED COMPLAINT
12                                                   FOR DECLARATORY AND
     STATE OF MAINE; STATE OF                        INJUNCTIVE RELIEF
     MARYLAND; COMMONWEALTH OF
13   MASSACHUSETTS; STATE OF
14   MICHIGAN; STATE OF MINNESOTA;
     STATE OF NEW JERSEY; STATE OF NEW
15   MEXICO; STATE OF NEW YORK; STATE
     OF NORTH CAROLINA; STATE OF
16   OREGON; COMMONWEALTH OF
     PENNSYLVANIA; STATE OF RHODE
17   ISLAND; STATE OF VERMONT;
18   COMMONWEALTH OF VIRGINIA; and
     STATE OF WISCONSIN,
19
                          Plaintiffs,
20          v.
21   UNITED STATES DEPARTMENT OF
22   STATE; MICHAEL R. POMPEO, in his
     official capacity as Secretary of State;
23   DIRECTORATE OF DEFENSE TRADE
     CONTROLS; MIKE MILLER, in his official
24   capacity as Acting Deputy Assistant Secretary
     of Defense Trade Controls; SARAH
25
     HEIDEMA, in her official capacity as Director
26   of Policy, Office of Defense Trade Controls



      FIRST AMENDED COMPLAINT FOR                                ATTORNEY GENERAL OF WASHINGTON
                                                                      Complex Litigation Division
      DECLARATORY AND INJUNCTIVE                                       800 5th Avenue, Suite 2000
      RELIEF                                                            Seattle, WA 98104-3188
      NO. 20:2-cv-00111-RAJ                                                  (206) 474-7744
          Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 2 of 104




 1   Policy; UNITED STATES DEPARTMENT
     OF COMMERCE; WILBUR L. ROSS, in his
 2
     official capacity as Secretary of Commerce;
 3   BUREAU OF INDUSTRY AND SECURITY;
     CORDELL HULL, in his official capacity as
 4   Acting Undersecretary for Industry and
     Security; RICH ASHOOH, in his official
 5   capacity as Assistant Secretary of Commerce
     for Export Administration,
 6

 7                       Defendants.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



      FIRST AMENDED COMPLAINT FOR                       ATTORNEY GENERAL OF WASHINGTON
                                                             Complex Litigation Division
      DECLARATORY AND INJUNCTIVE                              800 5th Avenue, Suite 2000
      RELIEF                                                   Seattle, WA 98104-3188
      NO. 20:2-cv-00111-RAJ                                         (206) 474-7744
             Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 3 of 104




 1                                                    TABLE OF CONTENTS
 2   I.      INTRODUCTION............................................................................................................. 1
 3   II.     JURISDICTION AND VENUE ....................................................................................... 9
 4   III.    PARTIES ........................................................................................................................... 9
 5   IV.     ALLEGATIONS ............................................................................................................. 12
 6           A. The Statutory and Regulatory Framework............................................................... 12
 7                 1.      State Department: AECA, ITAR, and the Munitions List ............................... 12
 8                 2.      Commerce Department: ECRA, EAR, and the Commerce Control List ......... 15
 9           B. Defense Distributed’s Firearm Files ........................................................................ 17
10           C. Defense Distributed’s Lawsuit against the Federal Government ............................ 19
11           D. The Government’s Settlement Agreement with Defense Distributed ..................... 22
12           E.    The Government’s Actions in Accordance with the Settlement Agreement ........... 25
13                 1.      The Proposed Rules (which do not mention 3D-printed guns) ........................ 25
14                 2.      The Temporary Modification and Letter .......................................................... 29
15                 3.      The Final Rules deregulating 3D-printed guns ................................................ 31
16           F.    Adverse Effects on the States’ Public Safety Laws ................................................. 37
17                 1.      Washington’s Firearms Laws ........................................................................... 38
18                 2.      California’s Firearms Laws .............................................................................. 41
19                         a.     California’s Unsafe Handgun Act............................................................. 42
20                         b.     California regulates machine guns, assault rifles, and large-capacity
                                  magazines.................................................................................................. 42
21
                           c.     California regulates the purchase, sale, and transfer of firearms .............. 43
22
                           d.     California law prohibits certain persons from possessing firearms .......... 43
23
                   3.      Colorado’s Firearms Laws ............................................................................... 44
24
                   4.      Connecticut’s Firearms Laws ........................................................................... 45
25
                           a.     Connecticut’s regulation of all lawful firearm owners ............................. 45
26



          COMPLAINT FOR DECLARATORY                                          i                       ATTORNEY GENERAL OF WASHINGTON
                                                                                                          Complex Litigation Division
          AND INJUCTIVE RELIEF                                                                             800 5th Avenue, Suite 2000
                                                                                                            Seattle, WA 98104-3188
                                                                                                                 (206) 474-7744
          Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 4 of 104




 1                    b.    Connecticut’s regulation of sale, purchase, and transfer of possession
                            of all firearms, even between lawful firearm owners ............................... 46
 2
                      c.    Connecticut’s prohibition on possession of a firearm by certain
 3                          persons ...................................................................................................... 47
 4                    d.    Connecticut’s regulation of assault weapons and machine guns .............. 48
 5                    e.    Connecticut’s prohibition on the manufacture and transfer of ghost
                            guns ........................................................................................................... 48
 6
                5.    Delaware’s Firearms Laws ............................................................................... 49
 7
                6.    The District of Columbia’s Firearms Laws ...................................................... 50
 8
                7.    Hawaii’s Firearms Laws................................................................................... 52
 9
                8.    Illinois’s Firearms Laws ................................................................................... 54
10
                9.    Maine’s Firearms Laws .................................................................................... 56
11
                10. Maryland’s Firearms Laws............................................................................... 59
12
                11. Massachusetts’s Firearms Laws ....................................................................... 61
13
                12. Michigan’s Firearms Laws ............................................................................... 63
14
                13. Minnesota’s Firearms Laws ............................................................................. 64
15
                14. New Jersey’s Firearms Laws............................................................................ 66
16
                15. New Mexico’s Firearms Laws ......................................................................... 68
17
                16. New York’s Firearms Laws ............................................................................. 70
18
                17. North Carolina’s Firearms Laws ...................................................................... 71
19
                18. Oregon’s Firearms Laws .................................................................................. 74
20
                19. Pennsylvania’s Firearms Laws ......................................................................... 75
21
                20. Rhode Island’s Firearms Laws ......................................................................... 78
22
                21. Vermont’s Firearms Laws ................................................................................ 80
23
                22. Virginia’s Firearms Laws ................................................................................. 82
24
                23. Wisconsin’s Firearms Laws ............................................................................. 84
25
     V.   CAUSES OF ACTION ................................................................................................... 85
26



      COMPLAINT FOR DECLARATORY                                         ii                       ATTORNEY GENERAL OF WASHINGTON
                                                                                                      Complex Litigation Division
      AND INJUCTIVE RELIEF                                                                             800 5th Avenue, Suite 2000
                                                                                                        Seattle, WA 98104-3188
                                                                                                             (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 5 of 104




 1   VI.   PRAYER FOR RELIEF .................................................................................................. 91
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



       COMPLAINT FOR DECLARATORY                                    iii                   ATTORNEY GENERAL OF WASHINGTON
                                                                                               Complex Litigation Division
       AND INJUCTIVE RELIEF                                                                     800 5th Avenue, Suite 2000
                                                                                                 Seattle, WA 98104-3188
                                                                                                      (206) 474-7744
             Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 6 of 104




 1            Plaintiffs the State of Washington, State of California, State of Colorado, State of
 2   Connecticut, State of Delaware, District of Columbia, State of Hawaii, State of Illinois, State of
 3   Maine, State of Maryland, Commonwealth of Massachusetts, State of Michigan, State of
 4   Minnesota, State of New Jersey, State of New Mexico, State of New York, State of North
 5   Carolina, State of Oregon, Commonwealth of Pennsylvania, State of Rhode Island, State of
 6   Vermont, Commonwealth of Virginia, and State of Wisconsin (collectively, the States) bring
 7   this lawsuit against Defendants the United States Department of State, Michael R. Pompeo, the
 8   Directorate of Defense Trade Controls, Mike Miller, and Sarah Heidema (collectively, the “State
 9   Department” or “State Department Defendants”), and the United States Department of
10   Commerce, Wilbur L. Ross, the Bureau of Industry and Security, Cordell Hull, and Rich Ashooh
11   (collectively, the “Commerce Department” or “Commerce Department Defendants”).
12                                             I.        INTRODUCTION
13            1.       This case addresses the renewed threat that downloadable guns, in the form of
14   software or technology for the production of a firearm or firearm parts—such as Computer Aided
15   Design (CAD) or similar files for the automated production of firearms using a 3D printer 1—
16   will proliferate worldwide through global export and publication on the internet. 3D-printed guns
17   are functional weapons that are often undetectable by standard metal detectors because they are
18   made out of material other than metal (e.g., plastic) and untraceable because they contain no
19   serial numbers. Anyone with access to such files and a commercially available 3D printer could
20   readily manufacture, possess, or transfer such a weapon—even those persons statutorily
21   ineligible to possess firearms, such as violent felons, the mentally ill, and persons subject to
22   protection and no-contact orders. As the federal government currently recognizes, the global
23   dissemination of software and technology for the production of such weapons presents a “grave
24   concern for the United States.” Control of Firearms, Guns, Ammunition and Related Articles the
25            1
                 3D printing refers to technology that allows a person to make a three dimensional product using a digital
     file or software in conjunction with a printer that is directed by the software. See, e.g., https://3dprinting.com/what-
26   is-3d-printing/ (last visited December 4, 2019).



       FIRST AMENDED COMPLAINT FOR                                 1                   ATTORNEY GENERAL OF WASHINGTON
                                                                                            Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                                            800 5th Avenue, Suite 2000
       RELIEF                                                                                 Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                                       (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 7 of 104




 1   President Determines No Longer Warrant Control Under the United States Munitions List
 2   (USML), 84 Fed. Reg. 4136 (Jan. 23, 2020) (Commerce Final Rule).
 3          2.      Despite this acknowledgement, the federal government has published two final
 4   agency rules that will remove technical data related to 3D-printed firearms, including software
 5   and technology for the production of a firearm or firearm parts (“Firearm Files”) from the U.S.
 6   Munitions List (USML). The Arms Export Control Act (AECA) makes Munitions List items
 7   subject to federal export control and specifies how items can be removed from the Munitions
 8   List. 22 U.S.C. § 2778(a)(1), (a)(2), (f). Currently, Firearm Files are included on the Munitions
 9   List and subject to export control pursuant to AECA and the International Traffic in Arms
10   Regulations (ITAR), which are administered by the Directorate of Defense Trade Controls
11   (Directorate) within the State Department. The two Final Rules at issue—promulgated by the
12   State and Commerce Departments, respectively, absent compliance with notice-and-comment
13   requirements under the Administrative Procedure Act (APA)—will remove Firearm Files from
14   the Munitions List and nominally transfer them to the Commerce Department’s jurisdiction,
15   where they will be exempt from any meaningful regulation and no longer subject to direct
16   Congressional oversight. The Final Rules are scheduled to go into effect on March 9, 2020.
17          3.      If the Final Rules go into effect, Firearm Files will instantly become easily
18   accessible both within the United States—including within the Plaintiff States’ borders—and
19   outside the United States. Such files can enable anyone with access to a commercially available
20   3D printer (or one that is free for public use) to automatically manufacture a working firearm
21   out of plastic. Such undetectable weapons are illegal under the Undetectable Firearms Act, 18
22   U.S.C. § 922(g), as the federal government has repeatedly recognized. Yet the federal
23   government’s own actions will make these illegal weapons widely available, undermining its
24   ability to enforce its own law. This will seriously compromise security in locations that rely on
25   standard metal detectors, such as schools, courthouses, stadiums, concert halls, prisons, and
26   airports. It will also impede law enforcement efforts to track and trace weapons used to commit



       FIRST AMENDED COMPLAINT FOR                     2               ATTORNEY GENERAL OF WASHINGTON
                                                                            Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                            800 5th Avenue, Suite 2000
       RELIEF                                                                 Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                       (206) 474-7744
            Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 8 of 104




 1   crimes, as homemade firearms (whether plastic or metal) lack manufacturers’ serial numbers.
 2   The Final Rules’ deregulation of Firearm Files will make it far easier for individuals ineligible
 3   to possess firearms under state or federal law to obtain a deadly weapon without undergoing a
 4   background check.
 5           4.     The State Department has already attempted to deregulate 3D-printed gun
 6   technology once without observing procedural safeguards designed to guard against abuses of
 7   power by unelected federal agencies. Its actions were vacated and set aside by this Court in
 8   November 2019. Washington, et al. v. U.S. Dep’t of State, et al., No. C18-1115RSL, 2019 WL
 9   5892505 (W.D. Wash. Nov. 12, 2019). As the Court explained:
10           Congress granted the President and his designees the discretion to remove an item
             from the USML in light of certain considerations and factors. Congress directed
11           the agency to consider how the proliferation of weaponry and related technical
             data would impact world peace, national security, and foreign policy. The State
12           Department essentially concedes that, despite the specified statutory
             considerations, it evaluated the export controls on small caliber firearms only
13           through the prism of whether restricting foreign access would provide the United
             States with a military or intelligence advantage. Because the delisting was not
14           ‘based on consideration of the relevant factors and within the scope of the
             authority delegated to the agency by the statute,’ it must be invalidated under the
15           APA[.]
16   Id. at *8.
17           5.     The Court found that the State Department’s actions were arbitrary and capricious
18   because, inter alia, the State Department failed to “consider how the proliferation of weaponry
19   and related technical data would impact world peace, national security, and foreign policy,” as
20   required by AECA. Furthermore, the Department failed to provide a “reasoned explanation” for
21   reversing sub silentio its position as of April 2018 “that 3D-printed weapons posed unique
22   threats” warranting regulation under AECA. Washington, 2019 WL 5892505, at *7–10; see 22
23   U.S.C. § 2778(a)(1) (AECA’s purpose is to control exports “[i]n furtherance of world peace and
24   the security and foreign policy of the United States”).
25

26



       FIRST AMENDED COMPLAINT FOR                      3               ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                             800 5th Avenue, Suite 2000
       RELIEF                                                                  Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                        (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 9 of 104




 1          6.      The Court further found that the State Department violated AECA’s requirement
 2   that Congress receive 30 days’ notice prior to the removal of any item from the Munitions List.
 3   Washington, 2019 WL 5892505, at *6–7.
 4          7.      Now, the federal government acknowledges, as it must, that “maintaining
 5   controls over” the export of Firearm Files is “in the national security and foreign policy interests
 6   of the United States[.]” International Traffic In Arms Regulations: U.S. Munitions List
 7   Categories I, II, and III, 85 Fed. Reg. 3819 (Jan. 23, 2020) (State Final Rule). Nevertheless, the
 8   Final Rules would effectively deregulate Firearm Files—thereby accomplishing what the federal
 9   government was unable to do through a “temporary modification” removing Firearm Files from
10   the Munitions List with no advance notice. The Final Rules suffer from substantially the same
11   problems as the earlier deregulatory effort: they were promulgated absent adequate public notice
12   and an opportunity to comment on the agencies’ actions, they are contrary to AECA, and they
13   represent an arbitrary and capricious reversal of the State Department’s previous policy of
14   controlling the export of Firearm Files under AECA for national security and related reasons.
15   The federal government now purports to re-adopt that previous policy, while taking the position
16   that the Final Rules adequately address national security and foreign policy concerns by retaining
17   nominal export control over Firearm Files in certain limited circumstances. But in actuality, the
18   Final Rules are toothless: they contain significant loopholes that will permit Firearm Files to be
19   globally disseminated with ease, implicating all of the undisputed safety and security threats the
20   government has acknowledged.
21          8.      On January 23, 2020, the State Department published a Final Rule, effective
22   March 9, 2020, that—as promised in the same private Settlement Agreement that prompted the
23   prior “temporary modification”—will permanently remove Firearm Files from the Munitions
24   List. State Final Rule, 85 Fed. Reg. 3819. The same day, the Commerce Department published
25   a companion Final Rule, also effective March 9, 2020, that purports to subject the items removed
26   from the Munitions List (including Firearm Files) to Commerce’s regulatory jurisdiction under



       FIRST AMENDED COMPLAINT FOR                       4               ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                              800 5th Avenue, Suite 2000
       RELIEF                                                                   Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                         (206) 474-7744
            Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 10 of 104




 1   its Export Administration Regulations (EAR). Commerce Final Rule, 85 Fed. Reg. 4136. These
 2   Final Rules are the subject of the present lawsuit. True and correct copies of the Final Rules are
 3   submitted as Attachments 1 and 2 hereto.
 4            9.       The Final Rules effectively deregulate 3D-printable gun files entirely. Because
 5   the Commerce Department lacks jurisdiction over “published” items, the Final Rules create a
 6   self-executing loophole whereby anyone can automatically divest Commerce of jurisdiction over
 7   Firearm Files simply by disseminating them to members of the U.S. public (which is generally
 8   not prohibited by federal law). A private company known as Defense Distributed has already
 9   published some Firearm Files, rendering those files outside Commerce’s jurisdiction pursuant to
10   the Final Rule. “Publication” under the Commerce regulations does not require government pre-
11   approval.
12            10.      The Commerce Final Rule acknowledges the “published” exception, and purports
13   to create an exception to the exception to maintain control of Firearm Files. However, the
14   exception to the exception is severely limited. Specifically, it purports to retain jurisdiction over:
15            “software” or “technology” for the production of a firearm, or firearm frame or
              receiver, controlled under ECCN 0A501, that is made available by posting on the
16            internet in an electronic format, such as AMF or G-code, and is ready for insertion
              into a computer numerically controlled machine tool, additive manufacturing
17            equipment, or any other equipment that makes use of the “software” or
              “technology” to produce the firearm frame or receiver or complete firearm.
18

19   Commerce Final Rule § 734.7(c).

20            11.      The exception to the exception fails to retain meaningful regulatory control over

21   Firearm Files for a number of reasons, including the following:

22                     a.       First, it generally allows anyone to export published Firearm Files, with

23   no restrictions or oversight whatsoever, by any means other than “posting on the internet.” 2 This

24   means published Firearm Files can be transmitted directly to foreign entities and organizations,

25            2
               Under existing regulations, an “export” includes not only online posting, but also “sending or taking a
     defense article out of the United States in any manner” and “transferring technical data to a foreign person in the
26   United States,” among other activities. 22 CFR § 120.17.



       FIRST AMENDED COMPLAINT FOR                               5                 ATTORNEY GENERAL OF WASHINGTON
                                                                                        Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                                        800 5th Avenue, Suite 2000
       RELIEF                                                                             Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                                   (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 11 of 104




 1   including known terrorist groups or other bad actors. For example, a company like Defense
 2   Distributed could advertise the availability of its already-published Firearm Files on the internet,
 3   then email the files to any foreign individual or organization that requests them (without ever
 4   making the files themselves “available by posting on the internet”).
 5                  b.      Second, once Firearm Files are lawfully exported in this way (thus placing
 6   them beyond U.S. jurisdiction), they can be posted on the internet from outside the United
 7   States—thus making them available both outside and inside the United States, with no ability to
 8   claw them back. The universal and permanent availability of Firearm Files on the internet will
 9   cause all the same irreparable harms established in the prior Washington litigation.
10                  c.      Third, the Final Rules only provide for export-control jurisdiction over a
11   limited subset of Firearm Files: namely, those that are “ready for insertion” into a 3D printer or
12   similar device. But Commerce will lack jurisdiction over files that can be easily converted to a
13   readable format using readily available 3D-printing software. Such convertible files could be
14   posted on the internet from inside the United States, without any direct transfer to a foreign
15   individual or organization.
16   These and other glaring loopholes in the Commerce Final Rule are discussed further below.
17          12.     In addition, the Final Rules violate fundamental APA procedural requirements.
18   Though the Final Rules were ostensibly promulgated in accordance with a notice-and-comment
19   rulemaking process, this process occurred after the federal government decided to deregulate
20   Firearm Files pursuant to a Settlement Agreement with Defense Distributed. Defense
21   Distributed’s stated objective is to ensure global, unrestricted access to firearms by posting
22   Firearm Files online so that virtually everyone will have access to a “downloadable gun.” The
23   Final Rules fulfill the promise in the Settlement Agreement to “fully pursue” a “final rule to
24   remove the files at issue from ITAR jurisdiction.” The Settlement Agreement was reached before
25   the State and Commerce Departments had even published their Notices of Proposed Rulemaking
26   (NPRMs) in the Federal Register, much less had the opportunity to consider any public



       FIRST AMENDED COMPLAINT FOR                       6               ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                              800 5th Avenue, Suite 2000
       RELIEF                                                                   Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                         (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 12 of 104




 1   comments. Indeed, this Court found that public comments opposing the removal of Firearm Files
 2   from the Munitions List “were not considered by the agency when it issued the temporary
 3   modification and [related] letter.” Washington, 2019 WL 5892505, at *3.
 4          13.     Moreover, the NPRMs do not mention 3D-printed firearms at all. See 83 Fed.
 5   Reg. 24,198 (May 24, 2018) (State NPRM); 83 Fed. Reg. 24,166 (May 24, 2018) (Commerce
 6   NPRM). One must read between the lines of the 2018 NPRMs to understand that in combined
 7   effect, the proposed rules would permanently deregulate 3D-printable firearm files. As such, the
 8   NPRMs failed to provide adequate notice to the public that the proposed jurisdictional transfer
 9   would not only affect items that are “widely available” for commercial sale, as the NPRMs claim,
10   but would also affect Firearm Files that enable virtually anyone to automatically manufacture
11   illegal firearms that are undetectable and untraceable, and authorize their global dissemination.
12   In fact, the Commerce NPRM misleadingly claims that “[t]his proposed rule does not deregulate
13   the transferred items.”
14          14.     The Commerce Final Rule’s exception to the exception purporting to retain
15   export jurisdiction over certain published Firearm Files likewise was not included in the NPRM,
16   depriving the public of an opportunity to comment on the significant problems with that
17   regulatory regime (including those discussed in Paragraph 11, supra). Thus, even though some
18   commenters discussed the proposed rules’ implications for 3D-printed guns in general, they had
19   no opportunity to comment on the specific provisions revealed for the first time in the Commerce
20   Final Rule. Tellingly, the Final Rules do not address the glaring problems with these specific
21   provisions identified above, or any other issues with those provisions—because commenters had
22   no opportunity to raise them.
23          15.     If the Final Rules go into effect, they will permit Defense Distributed and others
24   to export Firearm Files anywhere, to anyone. As a direct result, such files will inevitably be
25   posted on the internet, making downloadable guns available to anyone with access to a 3D printer
26



       FIRST AMENDED COMPLAINT FOR                     7               ATTORNEY GENERAL OF WASHINGTON
                                                                            Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                            800 5th Avenue, Suite 2000
       RELIEF                                                                 Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                       (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 13 of 104




 1   inside or outside the United States. That is exactly the result this Court previously issued an
 2   injunction to prevent, and that the federal government now purportedly wishes to avoid.
 3          16.     Not only do the Final Rules deregulate the files Defense Distributed currently has
 4   in its possession, but they also deregulate Firearm Files categorically, including files for the
 5   automatic manufacture of more technologically advanced weapons that may be developed in the
 6   future. The Commerce Department will lack the flexibility to address such new technology on
 7   an ad hoc basis because, under its own regulations, it lacks export-control jurisdiction once such
 8   technology is “published.”
 9          17.     The Final Rules violate the APA, including for the following reasons:
10                  a.      The Final Rules are procedurally improper because the public did not
11   receive adequate notice or an opportunity to comment on them, and they are not a logical
12   outgrowth of the agency’s rulemaking process.
13                  b.      Defendants violated AECA by taking action contrary to the statute’s
14   stated purpose of regulating exports “[i]n furtherance of world peace and the security and foreign
15   policy of the United States[.]” 22 U.S.C. § 2778(a)(1). Removing Firearm Files from the
16   Munitions List (and transferring jurisdiction to an agency that lacks any meaningful ability to
17   regulate them) actively frustrates this purpose by facilitating the global proliferation of uniquely
18   dangerous weapons, as the administrative record shows.
19                  c.      The Final Rules are the product of arbitrary and capricious rulemaking
20   and abuse of agency discretion. The State and Commerce Departments acted arbitrarily and
21   capriciously by inter alia (i) failing to meaningfully consider the factors Congress identified as
22   relevant to whether an item should remain on the Munitions List, including impacts on world
23   peace, national security, and foreign policy; (ii) drastically changing long-established practice
24   and policy regarding export control of Firearm Files, while failing to give due consideration to
25   the Final Rules’ real-world implications in light of acknowledged issues related to safety and
26   security; and (iii) promulgating Final Rules that have a significant impact on the public pursuant



       FIRST AMENDED COMPLAINT FOR                       8               ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                              800 5th Avenue, Suite 2000
       RELIEF                                                                   Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                         (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 14 of 104




 1   to a private settlement agreement, while treating the APA’s notice-and-comment procedure as a
 2   pro forma exercise rather than an important information-gathering step that should precede an
 3   agency decision.
 4          18.     Defendants’ unlawful actions—if allowed to stand—will lead to the proliferation
 5   of downloadable guns overseas and domestically, threatening our national security. The
 6   proliferation of untraceable and undetectable weapons within the United States threatens to
 7   cripple the various States’ extensive and comprehensive systems of firearms regulations
 8   designed to keep guns out of the wrong hands.
 9          19.     For these reasons and others detailed below, Defendants violated the APA by
10   promulgating Final Rules that are procedurally defective, contrary to law, and arbitrary and
11   capricious. Pursuant to 5 U.S.C. § 706, the Plaintiff States ask the Court to enjoin, vacate, and
12   set aside the Final Rules.
13                                II.    JURISDICTION AND VENUE
14          20.     This Court has jurisdiction over this matter and the parties hereto pursuant to
15   28 U.S.C. §§ 1331, 2201, and 2202.
16          21.     Venue in this Court is proper pursuant to 28 U.S.C. § 1391(e) because Plaintiff
17   the State of Washington is located here and a substantial part of the events or omissions giving
18   rise to the claim occurred or will imminently occur here. In particular, the dissemination of the
19   Firearm Files in question will have an adverse impact on the public safety in the City of Seattle
20   and King County, Washington, which are located in this district.
21                                           III.   PARTIES
22          22.     The Plaintiff States, represented by and through their respective Attorneys
23   General, are sovereign states of the United States of America. The security of the Plaintiff States
24   is threatened by Defendants’ deregulation of Firearm Files via the Final Rules. The States bring
25   this action to redress harms to their sovereign authority, quasi-sovereign authority, proprietary
26   interests, and interests as parens patriae.



       FIRST AMENDED COMPLAINT FOR                      9               ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                             800 5th Avenue, Suite 2000
       RELIEF                                                                  Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                        (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 15 of 104




 1          23.     The States have sovereign and quasi-sovereign interests in protecting the security
 2   and well-being of their residents. “The States . . . perform many of the vital functions of modern
 3   government—punishing street crime, running public schools, and zoning property for
 4   development, to name but a few—even though the Constitution’s text does not authorize any
 5   government to do so. Our cases refer to this general power of governing, possessed by the States
 6   but not by the Federal Government, as the ‘police power.’” Nat’l Fed’n of Indep. Bus. v. Sebelius,
 7   567 U.S. 519, 535–36 (2012). Ensuring the safety of their residents from untraceable,
 8   undetectable weapons is one of the police powers of the States.
 9          24.     Defendants’ planned deregulation of Firearm Files harms the States’ sovereign
10   interests by seriously jeopardizing the States’ ability to enforce their public safety laws,
11   including those regulating who may possess firearms; what type of firearms and weapons they
12   may possess; the manner in which firearms may be used; and the purchase and sale of firearms,
13   including tracking serial numbers and ownership information. In addition, the imminent
14   widespread availability of undetectable and untraceable weapons will make it far more difficult
15   for the States to protect the safety of those within their borders, including through effective law
16   enforcement measures that depend on the ability to track and forensically identify weapons, and
17   the use of metal detectors in government buildings and other public places.
18          25.     The States have proprietary interests in their treasuries, the integrity of their
19   borders, the safety of their jails and prisons, and the efficient performance of the work of their
20   employees and officials. Defendants’ actions harm these interests. Defendants’ actions harm the
21   States by making it far easier to bring undetectable and untraceable firearms across their borders.
22   Their actions threaten state and county prison safety by facilitating the smuggling of undetectable
23   weapons into prisons and jails. Their actions make the States’ state, county, and local detective
24   work solving crimes more difficult by increasing access to untraceable and undetectable guns.
25   Defendants’ actions also impede the States’ executive protection responsibilities. Further, the
26   States—and border states like Washington in particular—spend substantial sums of state



       FIRST AMENDED COMPLAINT FOR                      10              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                             800 5th Avenue, Suite 2000
       RELIEF                                                                  Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                        (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 16 of 104




 1   taxpayer money to protect their residents from terrorist attacks. Defendants’ actions to deregulate
 2   Firearm Files enhance the risk of terrorist attacks. Indeed, the federal government currently
 3   acknowledges that “[i]n the absence of controls on the export, reexport, or in-country transfer of
 4   such technology and software, such items could be easily used in the proliferation of
 5   conventional weapons, the acquisition of destabilizing numbers of such weapons, or for acts of
 6   terrorism.” Commerce Final Rule, 85 Fed. Reg. 4136.
 7           26.    Defendant the United States Department of State (State Department) is the
 8   executive agency of the United States government responsible for administering and enforcing
 9   the ITAR under the authority of AECA. The State Department is a party to the Settlement
10   Agreement with Defense Distributed. The State Department promulgated the State Final Rule
11   challenged in this suit.
12          27.     Defendant Michael R. Pompeo is sued in his official capacity as the Secretary of
13   State. In this capacity, he is responsible for the operation and management of the State
14   Department, including the operation and management of the Directorate of Defense Trade
15   Controls and administration and enforcement of the ITAR. The Secretary of State is a party to
16   the Settlement Agreement with Defense Distributed.
17          28.     Defendant Directorate of Defense Trade Controls is a subordinate unit within the
18   Department of State Bureau of Political and Military Affairs responsible for administering and
19   enforcing the ITAR. The Directorate enacted the Temporary Modification and issued the Letter
20   previously invalidated by this Court, and is a party to the Settlement Agreement with Defense
21   Distributed.
22          29.     Defendant Mike Miller is sued in his official capacity as the Acting Deputy
23   Assistant Secretary of Defense Trade Controls. The Acting Deputy Assistant Secretary is a party
24   to the Settlement Agreement with Defense Distributed.
25

26



       FIRST AMENDED COMPLAINT FOR                      11              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                             800 5th Avenue, Suite 2000
       RELIEF                                                                  Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                        (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 17 of 104




 1          30.     Defendant Sarah Heidema is sued in her official capacity as the Director, Office
 2   of Defense Trade Controls Policy. The Director, Office of Defense Trade Controls Policy is a
 3   party to the Settlement Agreement with Defense Distributed.
 4          31.     Defendant the United States Department of Commerce (Commerce Department)
 5   is the executive agency of the United States government responsible for administering and
 6   enforcing the Export Administration Regulations (EAR) under the Export Control Reform Act
 7   (ECRA) and related statutes.
 8          32.     Defendant Wilbur L. Ross is sued in his official capacity as the Secretary of
 9   Commerce. In this capacity, he is responsible for the operation and management of the
10   Commerce Department, including the operation and management of the Bureau of Industry and
11   Security (BIS) and administration and enforcement of the EAR.
12          33.     Defendant BIS is a subordinate unit within the Commerce Department
13   responsible for administering and enforcing the EAR. BIS promulgated the Commerce Final
14   Rule challenged in this suit.
15          34.     Defendant Cordell Hull is sued in his official capacity as Acting Undersecretary
16   for Industry and Security.
17          35.     Defendant Rich Ashooh is sued in his official capacity as Assistant Secretary of
18   Commerce for Export Administration.
19                                      IV.     ALLEGATIONS
20   A.     The Statutory and Regulatory Framework
21          1.      State Department: AECA, ITAR, and the Munitions List
22          36.     The Arms Export Control Act authorizes the President, “[i]n furtherance of world
23   peace and the security and foreign policy of the United States . . . to control the import and the
24   export of defense articles and defense services.” 22 U.S.C. § 2778(a)(1). A central purpose of
25   AECA is to reduce the international trade in arms and avoid destabilizing effects abroad through
26   arms exports. Specifically, AECA provides: “It shall be the policy of the United States to exert



       FIRST AMENDED COMPLAINT FOR                      12              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                             800 5th Avenue, Suite 2000
       RELIEF                                                                  Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                        (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 18 of 104




 1   leadership in the world community to bring about arrangements for reducing the international
 2   trade in implements of war and to lessen the danger of outbreak of regional conflict and the
 3   burdens of armaments.” 22 U.S.C. § 2751. “United States programs for or procedures governing
 4   the export, sale, and grant of defense articles and defense services . . . shall be administered in a
 5   manner which will carry out this policy.” Id. The approach must be to “maintain adherence to a
 6   policy of restraint in conventional arms transfers,” and Congress directed that “full regard”
 7   should be “given to the security interests of the United States in all regions of the world and that
 8   particular attention should be paid to controlling the flow of conventional arms to the nations of
 9   the developing world.” Id.
10           37.     Under AECA, “[t]he President is authorized to designate those items which shall
11   be considered as defense articles and defense services for the purposes of this section and to
12   promulgate regulations for the import and export of such articles and services.” 22 U.S.C.
13   § 2778(a)(1). Items designated as defense articles or services constitute the U.S. Munitions List.
14   Id. at § 2778(a)(1). Category I of the Munitions List includes articles, services, and related
15   technical data for “Firearms, Close Assault Weapons and Combat Shotguns.”
16           38.     Among other things, Category I of the Munitions List currently (prior to the Final
17   Rules’ effective date) includes all firearms up to .50 caliber, and all technical data directly related
18   to such firearms. See 22 C.F.R. § 121.1(I)(a) and (i). “Technical data” is information that “is
19   required for the design, development, production, manufacture, assembly, operation, repair,
20   testing, maintenance or modification of defense articles.” Id. § 120.10(a). Technical data
21   includes “information in the form of blueprints, drawings, photographs, plans, instructions or
22   documentation.” Id. § 120.10.
23           39.     As former Director of the Office of Defense Trade Controls Management Lisa V.
24   Aguirre stated in a 2015 declaration filed in federal court, “the ‘technical data’ provisions serve
25   the purpose of limiting the export of detailed information needed to manufacture, maintain, or
26   operate defense articles controlled on the USML.” Defense Distributed v. U.S. Dept. of State,



       FIRST AMENDED COMPLAINT FOR                        13               ATTORNEY GENERAL OF WASHINGTON
                                                                                Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                                800 5th Avenue, Suite 2000
       RELIEF                                                                     Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                           (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 19 of 104




 1   15-CV-372 RP, ECF No. 32-1 (Aguirre Decl.) ¶ 14(d). “Such export limitations advance the
 2   purposes of the AECA by limiting the ability of foreign powers to design, develop, and produce
 3   defense articles in lieu of being able to obtain those articles directly. Absent the inclusion of
 4   technical data in the ITAR, the ITAR’s limits on arms transfers would be of negligible practical
 5   effect because the ITAR would leave unregulated the exportation of the fundamental technology,
 6   know-how, blueprints, and other design information sufficient for foreign powers to construct,
 7   produce, manufacture, maintain, and operate the very same equipment regulated in its physical
 8   form by the ITAR.” Id.
 9          40.     Pursuant to Executive Order 13637, the President has delegated his AECA
10   authority to the State Department. In turn, the State Department promulgated the ITAR, which
11   are administered by the Directorate. See 22 C.F.R. §§ 120-130. Among other things, the
12   Directorate is tasked with maintaining, reviewing, and clarifying the Munitions List.
13          41.     Pursuant to Executive Order 13637, section 1(n), “[d]esignations including
14   changes in designations, by the Secretary of State of items or categories that shall be considered
15   as defense articles and defense services subject to export control under section 38 (22 U.S.C.
16   § 2778) shall have the concurrence of the Secretary of Defense.” When removing an item from
17   the Munitions List, the Secretary must account for AECA’s objectives: i.e., furthering “world
18   peace and the security and foreign policy of the United States.” 22 U.S.C. § 2778(a)(1).
19   Relatedly, “[d]ecisions on issuing export licenses . . . shall take into account whether the export
20   of an article would . . . support international terrorism, increase the possibility of outbreak or
21   escalation of conflict, or prejudice the development of bilateral or multilateral arms control or
22   nonproliferation agreements or other arrangements.” Id. § 2778(a)(2).
23          42.     In addition, the Executive Branch must give notice to the International Relations
24   Committee of the House of Representatives and to the Committee on Foreign Relations of the
25   Senate at least 30 days in advance of removing an item from the Munitions List. 22 U.S.C.
26   § 2778(f)(1). Such notification must be made in accordance with the procedures applicable to



       FIRST AMENDED COMPLAINT FOR                      14              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                             800 5th Avenue, Suite 2000
       RELIEF                                                                  Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                        (206) 474-7744
            Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 20 of 104




 1   reprogramming notifications under section 634A(a) of the Foreign Assistance Act of 1961, 22
 2   U.S.C. § 2394-1. Id.
 3            43.      For situations where there is doubt that a particular item to be exported falls on
 4   the Munitions List, ITAR contains a commodity jurisdiction (CJ) procedure. 22 C.F.R. § 120.4.
 5   Upon written request, the Directorate will provide a determination as to whether a certain item,
 6   service, or data is within the jurisdiction of ITAR. Id.
 7            44.      As Director Aguirre explained in her 2015 declaration, the CJ determination
 8   “entails consultation among the Departments of State, Defense, Commerce and other U.S.
 9   Government agencies and industry in appropriate cases.” Aguirre Decl. ¶ 19. Assessments are
10   made on a case-by-case basis, evaluating whether the article is covered by the Munitions List, is
11   functionally equivalent to an article on the Munitions List, or has substantial military or
12   intelligence application. A determination made pursuant to the commodity jurisdiction process
13   takes into account “(i) The form and fit of the article; and (ii) The function and performance
14   capability of the article.” Id. ¶ 20.
15            45.      22 C.F.R. § 120.4(f) requires that “State, Defense and Commerce will resolve
16   commodity jurisdiction disputes in accordance with established procedures. State shall notify
17   Defense and Commerce of the initiation and conclusion of each case.”
18            2.       Commerce Department: ECRA, EAR, and the Commerce Control List
19            46.      The Export Control Reform Act, 50 U.S.C. § 4801 et seq., authorizes the
20   President to regulate the export, reexport, 3 and in-country transfer of certain controlled
21   commodities, software, and technology. Id. §§ 4801(7), 4812. A “controlled” item is one subject
22   to the jurisdiction of the United States. Id. § 4801(1).
23            47.      ECRA’s purpose is to ensure that export controls are used “only after full
24   consideration of the impact on the economy of the United States and only to the extent necessary”
25
              3
                 “Reexport” means transmission of an item from one foreign country to another foreign country, or the
26   release or transfer of technology to a foreign person outside the United States. 50 U.S.C. § 4801; 15 C.F.R. § 734.14.



       FIRST AMENDED COMPLAINT FOR                                15                 ATTORNEY GENERAL OF WASHINGTON
                                                                                          Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                                          800 5th Avenue, Suite 2000
       RELIEF                                                                               Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                                     (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 21 of 104




 1   to fulfill the “national security,” “foreign policy,” or “international obligations” of the United
 2   States in certain enumerated respects. Id. § 4811.
 3          48.        The Secretary of Commerce, in consultation with the Secretaries of State,
 4   Defense, and Energy, carries out ECRA on behalf of the President by establishing and
 5   maintaining a list of controlled items, known as the Commerce Control List. 50 U.S.C. § 4813.
 6   ECRA directs the Commerce Secretary to require licenses “as appropriate” for exports,
 7   reexports, and in-country transfers of controlled items. Id. § 4813.
 8          49.        ECRA directs the Commerce Secretary to “establish a procedure to license or
 9   otherwise authorize” such exports pursuant to the statute. Id. § 4815(a). The Commerce
10   Secretary is encouraged to process license applications within 30 days. Id. § 4815(b).
11          50.        ECRA provides that a Commerce license is required to export controlled items
12   only in limited circumstances. For instance, a Commerce license is required for exports to
13   countries which the Secretary of State has determined have “repeatedly provided support for acts
14   of international terrorism”—and Congress must be notified 30 days prior to the issuance of any
15   such license—but a license is not categorically required for exports to other countries. Id.
16   § 4813(c). A license is also required to export nuclear explosive devices, missiles, chemical or
17   biological weapons, whole plants for chemical weapons precursors, and foreign maritime nuclear
18   projects that would pose a national security or foreign policy risk—but is not categorically
19   required for other types of items (such as Firearm Files). Id. § 4813(d).
20          51.        The Commerce Department’s Export Administration Regulations (EAR) (15
21   C.F.R. chapter VII, subchapter C) implement various legal authorities, including ECRA. See 15
22   C.F.R. § 730.2; Commerce Final Rule. Items subject to the EAR “include purely civilian items,
23   items with both civil and military, terrorism or potential WMD[4]-related applications, and items
24   that are exclusively used for military applications but do not warrant control under [ITAR].” Id.
25   § 730.3.
26          4
                Weapons of mass destruction. 15 C.F.R. § 730.3.



       FIRST AMENDED COMPLAINT FOR                                16    ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                             800 5th Avenue, Suite 2000
       RELIEF                                                                  Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                        (206) 474-7744
            Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 22 of 104




 1            52.      “Published” technology and software is not subject to the EAR. 15 C.F.R.
 2   §§ 734.3(b)(3), 734.7(a). Thus, when technology or software “has been made available to the
 3   public without restrictions upon its further dissemination,” the Commerce Department lacks
 4   export-control jurisdiction over it. 15 C.F.R. § 734.7(a); see infra ¶ 83.
 5            53.      Consistent with ECRA, a “relatively small percentage of exports and reexports
 6   subject to the EAR” require a Commerce license. 15 C.F.R. § 730.7. “Many items are not on the
 7   Commerce Control List (CCL) . . . , or, if on the CCL, require a license to only a limited number
 8   of countries.” Id. “Just because an item or activity is subject to the EAR does not mean that a
 9   license or other requirement automatically applies.” Id. § 734.2(a)(3).
10            54.      Whether the Commerce Department chooses to require an export license may
11   depend on various factors enumerated in the EAR, including the item’s destination and whether
12   there are applicable restrictions on the end-user or end-use of the item. See 15 C.F.R. § 736.2.
13            55.      License applications are reviewed by the Bureau of Industry and Security (BIS),
14   a Commerce sub-agency. 15 C.F.R. § 750.3(a). Other departments may also participate in the
15   review; for example, the State Department may (but may choose not to) review license
16   applications involving items controlled for national security, regional stability, or anti-terrorism
17   reasons. Id. § 750.3(b). Specific criteria for granting or denying a license application are not
18   apparent from the applicable regulations. See id.
19   B.       Defense Distributed’s Firearm Files
20            56.      Defense Distributed is a Texas corporation founded by Cody Wilson, a convicted
21   sex offender 5 and self-described “crypto-anarchist” who believes that “governments should live
22   in fear of their citizenry.” His company’s objective is for everyone in the world to have access
23   to guns, and to make meaningful gun regulation impossible.
24            5
                According to news reports, Mr. Wilson was charged with having sex with a minor and pled guilty this
     year to injury to a child, which is a felony. He is prohibited from carrying a handgun in public and from buying and
25
     selling weapons at gun stores. Andrew Weber & Alain Stephens, Despite His Criminal Record, Cody Wilson Is
     Back In The 3D-Printed Gun Business, KUT (Nov. 20, 2019), https://www.kut.org/post/despite-his-criminal-
26   record-cody-wilson-back-3d-printed-gun-business (last accessed Dec. 10, 2019).



       FIRST AMENDED COMPLAINT FOR                               17                 ATTORNEY GENERAL OF WASHINGTON
                                                                                         Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                                         800 5th Avenue, Suite 2000
       RELIEF                                                                              Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                                    (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 23 of 104




 1           57.     In or around early May 2013, Defense Distributed posted computer-aided design
 2   (CAD) files on DEFCAD.org, a website it created to serve as an open-source repository for
 3   weapons designs, including software code used to automatically manufacture the “Liberator”
 4   pistol. A 3D printer can create a functional Liberator almost entirely from plastic. Though the
 5   Liberator’s design includes a 6-oz piece of steel, this component is non-functional and can be
 6   easily removed, enabling the Liberator to avoid detection in walk-through metal detectors.
 7           58.     Defense Distributed described these CAD files as “essentially blueprints that can
 8   be read by CAD software.” As the State Department stated in a court filing in April 2018, these
 9   files are “indispensable to a three-dimensional (‘3D’) printing process used to create firearms
10   and their components.” 6 Typically, all a user would need to do is download the CAD files, use
11   commonly available software to convert and transmit them to a 3D printer, and enter a print
12   command, in order to create a real, functional weapon within hours or minutes.
13           59.     On May 8, 2013, the Directorate’s Office of Defense Trade Controls Compliance,
14   which is responsible for compliance with and civil enforcement of AECA and ITAR, sent
15   Defense Distributed a letter noting that “it is unlawful to export any defense article or technical
16   data for which a license or written approval is required without first obtaining the required
17   authorization from the [Directorate].” The letter explained that “disclosing (including oral or
18   visual disclosure) or transferring technical data to a foreign person, whether in the United States
19   or abroad, is considered an export under § 120.17 of the ITAR.” It requested that Defense
20   Distributed remove ten specific CAD files from public access “immediately” and advised that
21   Defense Distributed could submit a request for CJ determination for the files. Defense
22   Distributed submitted a CJ determination request on June 21, 2015.
23

24

25
            6
              Def. Mtn. to Dismiss Second Amended Complaint at 15, Def. Distributed v. U.S. Dept. of State,
26   15-CV-372 RP (W.D. Texas) (Dkt. # 92).



       FIRST AMENDED COMPLAINT FOR                        18              ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                               800 5th Avenue, Suite 2000
       RELIEF                                                                    Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                          (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 24 of 104




 1           60.      Separately, Defense Distributed submitted a CJ determination request for the
 2   “Ghost Gunner,” an automated firearms metal milling machine. 7 In April 2015, the Directorate
 3   determined that the Ghost Gunner machine itself was not subject to ITAR, but that the “project
 4   files and data files for producing a defense article on a 3D printer or similar device constituted
 5   technical data on that defense article that would be subject to ITAR regulation.”
 6           61.      The Directorate completed its review of Defense Distributed’s original requests
 7   on June 4, 2015, and determined that six categories of those files were subject to ITAR control:
 8   (i) the Liberator pistol; (ii) the .22 caliber electric pistol; (iii) the 5.56/.223 muzzle brake; (iv)
 9   the Springfield XD- 40 tactical slide assemble; (v) the sub-caliber insert; and (vi) the VZ-58
10   front sight. It also determined that “the project files, data files, or any form of technical data for
11   producing a defense article, including an 80% AR-15 lower receiver,” are subject to ITAR.
12           62.      In making its CJ determinations, the Directorate noted that the CAD files could
13   be used to “automatically find, align, and mill” a defense article such as a firearm on a 3D printer
14   or other manufacturing device, and that manufacturing a defense article in this way requires
15   considerably less know-how than relying on conventional technical data, which merely guides
16   the manufacture of a defense article and requires additional craftsmanship, know-how, tools, and
17   materials.
18   C.      Defense Distributed’s Lawsuit against the Federal Government
19           63.      In May 2015, Defense Distributed sued the federal government in a Texas federal
20   district court, seeking an injunction to prevent the government from regulating Defense
21   Distributed’s dissemination of the CAD files. Def. Distributed v. U.S. Dept. of State,
22   15-CV-372 RP (W.D. Texas).
23

24
             7
                Unregistered homemade weapons—known as “ghost guns”—have been used in several recent shootings.
25
     See, e.g., Andrew Blankstein & Phil Helsel, Student who opened fire at California high school, killing 2, used
     “ghost gun,” NBC NEWS (Nov. 21, 2019), https://www.nbcnews.com/news/us-news/student-who-opened-fire-
26   california-high-school-killing-2-used-n1089411 (last accessed Dec. 10, 2019).



       FIRST AMENDED COMPLAINT FOR                            19                ATTORNEY GENERAL OF WASHINGTON
                                                                                     Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                                     800 5th Avenue, Suite 2000
       RELIEF                                                                          Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                                (206) 474-7744
          Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 25 of 104




 1          64.     In defending against that lawsuit, the federal government stated it was
 2   “particularly concerned that [the] proposed export of undetectable firearms technology could be
 3   used in an assassination, for the manufacture of spare parts by embargoed nations, terrorist
 4   groups, or to compromise aviation security overseas in a manner specifically directed at U.S.
 5   persons.” As the government explained, the CAD files “are ‘technical data’ that are regulated by
 6   the ITAR because, absent such regulation, providing the CAD designs to a foreign person or
 7   foreign government would be equivalent to providing the defense article itself, enabling the
 8   complete circumvention of ITAR’s export regulations.”
 9          65.     Along with its opposition to Defense Distributed’s preliminary injunction motion,
10   the government submitted an affidavit from Lisa V. Aguirre, who was then the Director of the
11   Office of Defense Trade Controls Management. Among other things, Director Aguirre stated
12   that: (i) “[t]he ‘Liberator’ firearm included in DD’s CAD designs presents a specific and unique
13   risk to the national security and foreign policy interests of the United States”; (ii) making the
14   CAD files available online would provide terrorist organizations with firearms, which could be
15   used against the United States or its allies; and (iii) “[a]ccess to weapons technology coupled
16   with the uncontrolled and increasingly ubiquitous means of productions . . . could contribute to
17   armed conflict, terrorist or criminal acts, and seriously undermine global export control and non-
18   proliferation regimes designed to prevent the dangerous and destabilizing spread and
19   accumulation of weapons and related technologies.” Aguirre Decl. ¶ 35(c).
20          66.     The Honorable Robert L. Pitman denied Defense Distributed’s motion for a
21   preliminary injunction, noting that Defense Distributed’s avowed purpose is to facilitate “global
22   access to, and the collaborative production of, information and knowledge related to the three-
23   dimensional (‘3D’) printing of arms,” and that such activities “undoubtedly increase[] the
24   possibility of outbreak or escalation of conflict” and are of the type Congress authorized the
25   President to regulate through AECA. Def. Distributed v. U.S. Dep’t of State, 121 F. Supp. 3d
26   680, 691 (W.D. Tex. 2015) (emphasis in original). The Fifth Circuit affirmed, finding that “the



       FIRST AMENDED COMPLAINT FOR                      20              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                             800 5th Avenue, Suite 2000
       RELIEF                                                                  Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                        (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 26 of 104




 1   State Department’s stated interest in preventing foreign nationals—including all manner of
 2   enemies of this country—from obtaining technical data on how to produce weapons and weapon
 3   parts” constitutes “a very strong public interest in national defense and national security.” Def.
 4   Distributed v. U.S. Dep’t of State, 838 F.3d 451, 458 (5th Cir. 2016). As the Fifth Circuit stated:
 5           Even if Plaintiffs–Appellants eventually fail to obtain a permanent injunction, the
             files posted in the interim [if a preliminary injunction issued] would remain online
 6           essentially forever, hosted by foreign websites such as the Pirate Bay and freely
             available worldwide . . . Because those files would never go away, a preliminary
 7           injunction would function, in effect, as a permanent injunction as to all files
 8           released in the interim. Thus, the national defense and national security interest
             would be harmed forever.
 9

10   Id. at 460 (5th Cir. 2016) (emphasis added).

11           67.     On January 8, 2018, the Supreme Court denied Defense Distributed’s petition for

12   a writ of certiorari. Def. Distributed v. Dep’t of State, 138 S. Ct. 638 (2018).

13           68.     After the district court lifted the stay of proceedings that had been imposed

14   pending the above-referenced appeals, the federal government in April 2018 moved to dismiss

15   Defense Distributed’s complaint, arguing that the CAD files at issue “can unquestionably

16   facilitate the creation of defense articles abroad” and that “the Department of State has

17   consistently and reasonably concluded that it is not possible to meaningfully curtail the overseas

18   dissemination of arms if unfettered access to technical data essential to the production of those

19   arms is permitted.” 8 If the government were not permitted to regulate the dissemination of the

20   CAD files, it argued, they could be “easily used overseas to make firearms that are subject to

21   U.S. export controls,” where, “beyond the reach of U.S. law, they could be used to threaten U.S.

22   national security, U.S. foreign policy interests, or international peace and stability.”

23

24

25
            8
              Def. Mtn. to Dismiss Second Amended Complaint at 15, Def. Distributed v. U.S. Dept. of State,
26   15-CV-372 RP (W.D. Texas) (Dkt. # 92).



       FIRST AMENDED COMPLAINT FOR                        21              ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                               800 5th Avenue, Suite 2000
       RELIEF                                                                    Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                          (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 27 of 104




 1   D.     The Government’s Settlement Agreement with Defense Distributed
 2          69.        Mere weeks after the federal government moved to dismiss, Wilson and Defense
 3   Distributed abruptly announced that their case had settled. On July 27, 2018, the parties filed a
 4   stipulation of dismissal with prejudice.
 5          70.        The Settlement Agreement was apparently finalized in April 2018, but was not
 6   executed by the parties until June 29, 2018.
 7          71.        Pursuant to Paragraph 1 of the Settlement Agreement, the State Department
 8   Defendants committed to:
 9                     a.       “draft and . . . fully pursue, to the extent authorized by law (including the
10   Administrative Procedure Act), the publication in the Federal Register of a notice of proposed
11   rulemaking and final rule, revising USML Category I to exclude the technical data that is the
12   subject of the [Defense Distributed] Action”;
13                     b.       “announce[ ], while the above-referenced final rule is in development,
14   . . . a temporary modification, consistent with [ITAR], of USML Category I to exclude the
15   technical data that is the subject of the Action . . . on or before July 27, 2018”;
16                     c.       “issu[e] . . . a letter to Plaintiffs on or before July 27, 2018, signed by the
17   Deputy Assistant Secretary for Defense Trade Controls, advising that the Published Files, Ghost
18   Gunner Files, and CAD Files 9 are approved for public release (i.e., unlimited distribution) in any
19   form and are exempt from the export licensing requirements of the ITAR”; and
20                     d.       “acknowledge[ ] and agree[ ] that the temporary modification of USML
21   Category I permits any United States person . . . to access, discuss, use, reproduce, or otherwise
22   benefit from the technical data that is the subject of the Action, and that the letter to Plaintiffs
23          9
                These terms are defined as follows, by reference to Defense Distributed’s complaint:
                  • “Published Files”: “technical information regarding a number of gun-related items, including a
24
                       trigger guard, grips, two receivers, a magazine for AR-15 rifles, and a handgun”;
                  • “Ghost Gunner Files”: “files containing technical information on a machine, named the “Ghost
25                     Gunner,” that can be used to manufacture a variety of items, including gun parts”;
                  • “CAD Files”: files which Defense Distributed has made requests to the Department of Defense
26                     Office of Prepublication Review and Security for prepublication review since September 2, 2014.



       FIRST AMENDED COMPLAINT FOR                              22                ATTORNEY GENERAL OF WASHINGTON
                                                                                       Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                                       800 5th Avenue, Suite 2000
       RELIEF                                                                            Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                                  (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 28 of 104




 1   permits any such person to access, discuss, use, reproduce or otherwise benefit from the
 2   Published Files, Ghost Gunner Files, and CAD Files.”
 3          72.     In the Settlement Agreement, the government seemingly consented to the
 4   dissemination of Firearm Files it never reviewed or evaluated for safety, national security, or
 5   other concerns. Paragraphs 1(a), (b), and (d) of the Settlement Agreement authorize the
 6   publication of “the technical data that is the subject of the Action,” which is defined to include
 7   “Other Files,” i.e., those that “Defense Distributed has and will continue to create and possess
 8   . . . that contain technical information, to include design drawings, rendered images, written
 9   manufacturing instructions.”
10          73.     There is no indication in the Settlement Agreement (or elsewhere) that the State
11   Department undertook any analysis, study or determination, in consultation with other agencies
12   or otherwise, before agreeing to remove the subject files from the Munitions List. In fact, the
13   Settlement Agreement states that it does not “reflect any agreed-upon purpose other than the
14   desire of the Parties to reach a full and final conclusion of the Action, and to resolve the Action
15   without the time and expense of further litigation.”
16          74.     Neither the House Committee on Foreign Relations nor the Senate Committee on
17   Foreign Relations received the required 30 days’ advance notice of the Temporary Modification
18   referenced in Paragraphs 1(b) or (d) or the Letter referenced in Paragraph 1(c) of the Settlement
19   Agreement. The Temporary Modification and Letter went into effect on July 27, 2018, without
20   providing any such notice to Congress.
21          75.     After the Settlement Agreement became public, Cody Wilson and Defense
22   Distributed repeatedly and adamantly claimed that the Temporary Modification and Letter would
23   effectively negate all gun violence prevention efforts. Among other things, Wilson tweeted a
24   photo of a tombstone announcing the death of “gun control,” and stated: “All this Parkland stuff,
25

26



       FIRST AMENDED COMPLAINT FOR                      23              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                             800 5th Avenue, Suite 2000
       RELIEF                                                                  Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                        (206) 474-7744
            Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 29 of 104




 1   the students,[10] all these dreams of ‘common sense gun reforms’? No. The internet will serve
 2   guns . . . No amount of petitions or die-ins or anything else can change that.”
 3            76.      Defense Distributed began advertising that its CAD files—including those for the
 4   “Liberator” pistol—would soon become public:
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17
     Source: https://defcad.com (accessed July 28, 2018).
18
              77.      According to news reports at the time, 11 Defense Distributed’s repository of
19
     downloadable-gun files was to also include “more exotic DIY semi-automatic weapons.” “The
20
     relaunched site will be open to user contributions, too; Wilson hopes it will soon serve as a
21
     searchable, user-generated database of practically any firearm imaginable.” According to
22

23

24            10
                 On February 14, 2018, a gunman killed 17 people at Marjory Stoneman Douglas High School in
     Parkland, Florida. Students who survived the shooting gained national attention in advocating for legislative action
25
     on gun violence.
              11
                 Andy Greenberg, A Landmark Legal Shift Opens Pandora’s Box for DIY Guns, WIRED (July 18, 2018),
26   https://www.wired.com/story/a-landmark-legal-shift-opens-pandoras-box-for-diy-guns/.



       FIRST AMENDED COMPLAINT FOR                               24                 ATTORNEY GENERAL OF WASHINGTON
                                                                                         Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                                         800 5th Avenue, Suite 2000
       RELIEF                                                                              Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                                    (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 30 of 104




 1   Wilson: “What’s about to happen is a Cambrian explosion of the digital content related to
 2   firearms.”
 3          78.     Though the Temporary Modification and Letter were ultimately enjoined and
 4   invalidated, as discussed below, Defense Distributed has disseminated at least some of its
 5   Firearm Files domestically to members of the public by mail. See Washington, 2019 WL
 6   5892505, Dkt. # 155 (Pvt. Defs’ Resp. to Mot. to Compel) at 3 (“Defense Distributed distributed
 7   the Subject Files via United States Postal Service mail.”).
 8   E.     The Government’s Actions in Accordance with the Settlement Agreement
 9          1.      The Proposed Rules (which do not mention 3D-printed guns)
10          79.     Without notifying Congress or the public about the Defense Distributed
11   Settlement Agreement, or revealing that 3D-printed guns would be implicated by forthcoming
12   agency rules, the federal government surreptitiously moved forward with deregulating these
13   weapons.
14          80.     On May 24, 2018, as promised, the federal government published two notices of
15   proposed rulemaking by the State and Commerce Departments, which would remove all
16   Category I items from the Munitions List and transfer them to Commerce’s jurisdiction. See
17   International Traffic in Arms Regulations: U.S. Munitions List Categories I, II, and III, 83 Fed.
18   Reg. 24,198 (May 24, 2018) (State NPRM); Control of Firearms, Guns, Ammunition and
19   Related Articles the President Determines No Longer Warrant Control Under the United States
20   Munitions List (USML), 83 Fed. Reg. 24,166 (May 24, 2018) (Commerce NPRM).
21          81.     According to the State NPRM, the State Department “is engaged in an effort to
22   revise the U.S. Munitions List so that its scope is limited to those defense articles that provide
23   the United States with a critical military or intelligence advantage or, in the case of weapons, are
24   inherently for military end use.” The NPRM states that the items to be removed from the
25   Munitions List “do not meet this standard,” primarily because such items purportedly are
26   “widely available in retail outlets in the United States and abroad.” For this reason, the State



       FIRST AMENDED COMPLAINT FOR                       25              ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                              800 5th Avenue, Suite 2000
       RELIEF                                                                   Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                         (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 31 of 104




 1   NPRM proposed to remove all non-automatic firearms up to .50 caliber (and any related
 2   technical data) from the Munitions List, and transfer jurisdiction over these items to the
 3   Commerce Department, which, due to its looser export controls, 12 does not typically take action
 4   to prohibit the publication of the data.
 5           82.      The Commerce NPRM, published the same day, outlined how the EAR would
 6   apply to the transferred items, which it likewise described as “essentially commercial items
 7   widely available in retail outlets and less sensitive military items.” Although Commerce would
 8   not comprehensively restrict the export of technology or software related to firearms, it would
 9   have general authority to impose a restriction on a case-by-case basis if it determined the export
10   would be contrary to the national security or foreign policy interests of the United States, the
11   promotion of human rights, or regional stability. See 15 C.F.R. § 742.6.
12           83.      Under the EAR, however, Commerce lacks jurisdiction to restrict the export of
13   “published” technology or software. See 15 C.F.R. §§ 734.3(b)(3), 734.7(a). The EAR define
14   “published” broadly. See 15 C.F.R. § 734.7. Notably, no government pre-approval is required to
15   publicly release information under the EAR, though pre-approval is currently required to release
16   Firearm Files under the ITAR. See Washington, 318 F. Supp. at 1262 (citing 22 C.F.R.
17   §§ 120.10, 120.11). Thus, under the Commerce NPRM, publishing Firearm Files without pre-
18   approval would create a self-executing loophole depriving the Commerce Department of all
19   regulatory jurisdiction.
20           84.      The May 24, 2018 State and Commerce NPRMs make no mention whatsoever of
21   3D-printed firearms or Firearm Files. Indeed, despite the “published” loophole described above,
22   the Commerce NPRM misleadingly claims that “[t]his proposed rule does not deregulate the
23   transferred items.” Public commenters never received formal notice of the June 29, 2018
24   Settlement Agreement, which reveals that the NPRMs apply to Firearm Files, and which was
25
            12
               For example, the ITAR require any exporter of items on the Munitions List to register with the State
26   Department, see 22 C.F.R. § 122.1(a), but the EAR include no similar registration requirement.



       FIRST AMENDED COMPLAINT FOR                            26                ATTORNEY GENERAL OF WASHINGTON
                                                                                     Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                                     800 5th Avenue, Suite 2000
       RELIEF                                                                          Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                                (206) 474-7744
          Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 32 of 104




 1   not made public in any form until the end of the comment period. One must read between the
 2   lines to understand that the NPRMs’ combined effect would be to permanently and almost
 3   entirely deregulate Firearm Files. Regardless, approximately 98% of commenters on the
 4   Commerce NPRM opposed the rule in general.
 5          85.     Despite the NPRMs’ obfuscation and misrepresentation, some commenters
 6   recognized the government’s true intentions. For example, Professor Susan Waltz of the
 7   University of Michigan’s Gerald R. Ford School of Public Policy pointed out that the State
 8   NPRM “would appear to give rise to the possibility of widespread and openly sanctioned
 9   circulation of open source, non-proprietary instructions for using computer-aided design (CAD)
10   files to produce via 3D-printing technology . . . the firearms removed from USML.” Professor
11   Waltz suggested a few simple ways the State Department could address this glaring problem—
12   none of which the Department adopted. Another comment, from the Brady Campaign to Prevent
13   Gun Violence, warned that, “under the proposed rules,” companies like Defense Distributed
14   “would be able to freely release 3-D printing instructions and code into the public domain (and
15   thereby enable the private production of firearms overseas and in the United States).” The State
16   Department disregarded these comments, as well as comments from hundreds of individuals
17   warning that “[t]he rule change would make the world a far more dangerous place” by
18   “effectively enabling 3D printing of firearms in the U.S. and around the globe.”
19          86.     The public comment period for both NPRMs concluded on July 9, 2018. Only
20   after the comment period closed did the extent of the government’s surreptitious deregulatory
21   effort become clear. The public reaction was swift and condemnatory. The supplemented
22   Administrative Record in the prior Washington litigation includes samples of the more than
23   106,000 emails the federal government received from members of the public between July 23
24   and July 27, 2018, urging the government not to deregulate 3D-printed guns; multiple letters
25   from Congressional leaders urging reconsideration of the planned deregulation; and detailed
26   comment letters from U.S. Senators, U.S. Representatives, and public policy organizations.



       FIRST AMENDED COMPLAINT FOR                     27             ATTORNEY GENERAL OF WASHINGTON
                                                                           Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                           800 5th Avenue, Suite 2000
       RELIEF                                                                Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                      (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 33 of 104




 1          87.     The supplemented Administrative Record also includes State Department
 2   documents that shed light on the true basis of its decision to deregulate 3D-printed guns. On July
 3   26, 2018—the day before the State Department issued the Temporary Modification and Letter—
 4   a Senate Foreign Relations staffer emailed State Department personnel to request an analysis as
 5   to why the Department had changed the position it took in the Defense Distributed litigation
 6   until April 2018. Joshua M. Paul of the State Department replied that this was a “technical legal
 7   question” that should be directed to the Department of Justice. In a following internal email
 8   exchange, Defendant Sarah Heidema—the Directorate official who previously certified an
 9   incomplete administrative record and inaccurately attested that the State Department
10   “determined” that 3D-printable firearms “pose little national security concern”—argued that it
11   was actually “a question for us [the State Department]” about “why we stopped arguing that the
12   technology subject to the case, if released, would harm national security or foreign policy[.]”
13   But Paul stated that the reason for the planned deregulation was “fundamentally a DOJ question”
14   because “nothing changed on our side” as to those issues. (Emphasis added.)
15          88.     Paul’s statements are consistent with contemporaneous remarks by then-State
16   Department spokesperson Heather Nauert, who told the press on July 31, 2018, that the
17   Department still had “equity” in the matter of 3D-printable guns, but that it “took the advice of
18   the Department of Justice” to settle the Defense Distributed case by agreeing to deregulate them.
19          89.     Another email exchange between Paul and a Senate Foreign Relations staffer
20   starkly reveals the State Department’s failure to consider the particular problems posed by 3D-
21   printed guns before issuing the Temporary Modification and Letter. On July 20, 2018, the Senate
22   staffer wrote to Paul to ask about “the law enforcement and counter-terrorism implications of”
23   the deregulation, noting that “[e]nabling the widespread acquisition of undetectable or largely
24   undetectable firearms” would potentially undermine “protection of domestic and international
25   airline flights from terrorist hijacking/attacks.” The staffer further asked: “What changes will be
26   required by TSA here and abroad to deal with this?” Paul was unable to answer these basic



       FIRST AMENDED COMPLAINT FOR                      28              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                             800 5th Avenue, Suite 2000
       RELIEF                                                                  Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                        (206) 474-7744
          Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 34 of 104




 1   questions. Instead, he admitted that the State Department “would need to refer you to TSA or
 2   other law enforcement organizations on this question.” Paul suggested that the State Department
 3   could not answer these key national security questions because its “nexus on this issue was/is
 4   limited to [its] role in controlling exports of tech data[.]” Paul’s statements, made just a week
 5   before the State Department issued the Temporary Modification, highlight the extent to which
 6   the Department utterly failed to consider the national security implications of their plan to
 7   deregulate 3D-printable guns.
 8          2.      The Temporary Modification and Letter
 9          90.     On July 27, 2018, as promised in the Settlement Agreement, the Directorate
10   published the Temporary Modification on its website. The Temporary Modification states that
11   “the Acting Deputy Assistant Secretary for Defense Trade Controls has determined that it is in
12   the interest of the security and foreign policy of the United States to temporarily modify United
13   States Munitions List (USML) Category I to exclude” the technical data described in the
14   Settlement Agreement. On the same date, as promised, the Directorate sent a letter to Defense
15   Distributed indicating that its files were approved for “unlimited distribution.” Defense
16   Distributed posted a number of its Firearm Files on its website accordingly.
17          91.     On July 30, 2018, Plaintiff States filed the prior Washington litigation, asking this
18   Court to enjoin and invalidate the Temporary Modification and Letter.
19          92.     On July 31, 2018, this Court entered a temporary restraining order enjoining the
20   State Department Defendants from implementing or enforcing the Temporary Modification and
21   Letter. They rescinded those actions, and Defense Distributed removed its Firearm Files from its
22   website accordingly.
23          93.     On August 27, 2018, the Court converted the temporary restraining order into a
24   preliminary injunction against the State Department Defendants. The Court found a likelihood
25   of success on the merits, and concluded that the States were likely to suffer many different
26



       FIRST AMENDED COMPLAINT FOR                      29               ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                              800 5th Avenue, Suite 2000
       RELIEF                                                                   Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                         (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 35 of 104




 1   categories of irreparable injury absent injunctive relief. Washington v. U.S. Dep’t of State, 318
 2   F. Supp. 3d 1247 (W.D. Wash. 2018).
 3          94.     Specifically, the Court found that the online publication of Defense Distributed’s
 4   Firearm Files in accordance with the Temporary Modification and Letter “would subvert the
 5   domestic laws of states with more restrictive firearm controls and threaten the peace and security
 6   of the communities where these guns proliferate.” Id. at 1261. As the Court noted, plastic 3D-
 7   printed guns are “virtually undetectable in metal detectors and other security equipment intended
 8   to promote public safety at airports, sporting events, courthouses, music venues, and government
 9   buildings,” and, furthermore, “[t]he portability and ease of a manufacturing process that can be
10   set up virtually anywhere would allow those who are, by law, prohibited from manufacturing,
11   possessing, and/or using guns to more easily evade those limitations.” Id. The Court also
12   highlighted several of the States’ “public safety, law enforcement, and proprietary interests” that
13   were likely to be irreparably harmed by the impending deregulation of Firearm Files. Id. These
14   included increased harm to residents based on the poor quality and “toy-like appearance” of 3D
15   printed guns, harm to law enforcement in the proliferation of undetectable weapons that foil
16   standard forensic investigative techniques, and increased security measures required by the
17   States “to maintain security if, as the private defendants advocate, every person owns a plastic
18   gun.” Id.
19          95.     Ultimately, the Court invalidated the Temporary Modification and Letter on the
20   grounds that they were (1) contrary to AECA’s congressional notice requirement and (2)
21   “arbitrary and capricious in two, independent respects.” Washington, 2019 WL 5892505. “First,
22   the agency failed to consider aspects of the problem which Congress deemed important”—i.e.,
23   “how the proliferation of weaponry and related technical data would impact world peace,
24   national security, and foreign policy.” Id. at *8, 10. “Second, the agency failed to identify
25   substantial evidence in the administrative record explaining a change of position that necessarily
26



       FIRST AMENDED COMPLAINT FOR                      30              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                             800 5th Avenue, Suite 2000
       RELIEF                                                                  Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                        (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 36 of 104




 1   contradicts its prior determinations and findings regarding the threats posed by the subject CAD
 2   files and the need to regulate the same under the AECA.” Id. at *10.
 3          96.     As the Court found, notwithstanding the State Department’s assertion in the
 4   Temporary Modification that it “has determined that it is in the interest of the security and foreign
 5   policy of the United States” to remove Firearm Files from the Munitions List, the State
 6   Department in fact “evaluated the export controls on small caliber firearms only through the
 7   prism of whether restricting foreign access would provide the United States with a military or
 8   intelligence advantage”—without adequately considering world peace, national security, and
 9   foreign policy pursuant to AECA. Id. at *8. Furthermore, “[l]ess than two months before the
10   NPRMs were published, the State Department had taken the position that 3D-printed weapons
11   posed unique threats to world peace, national security, and the foreign policy of the United
12   States,” as documented in the administrative record. Id. at *9. The Court found that, by issuing
13   the Temporary Modification and Letter, and as shown in the NPRMs, “[t]he agency has simply
14   abandoned, without acknowledgement or analysis, its previous position and has sub silentio
15   found that delisting is consistent with world peace, national security, and U.S. foreign policy
16   despite explicit, recent findings to the contrary.” Id.
17          3.      The Final Rules deregulating 3D-printed guns
18          97.     Despite all of the above, the federal government has continued its effort to fulfill
19   the Defense Distributed Settlement Agreement by removing Firearm Files from the Munitions
20   List and effectively deregulating them.
21          98.     On or about November 12, 2019—the same day this Court granted summary
22   judgment in the prior case—Defendants notified Congress of the Final Rules at issue.
23          99.     As promised in the Defense Distributed Settlement Agreement, the State Final
24   Rule removes all non-automatic firearms up to .50 caliber and any related, unclassified technical
25   data from the Munitions List. As proposed in the NPRMs, the Final Rules transfer jurisdiction
26   of all Category I Munitions List items from the State Department to the Commerce Department,



       FIRST AMENDED COMPLAINT FOR                        31              ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                               800 5th Avenue, Suite 2000
       RELIEF                                                                    Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                          (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 37 of 104




 1   including Firearm Files. The Commerce Final Rule provides that those items will instead be
 2   subject to the EAR.
 3          100.    Despite this Court’s clear direction in the prior Washington litigation that the
 4   State Department cannot remove items from the Munitions List without considering how the
 5   proliferation of technical data for the automatic production of 3D-printed guns would impact
 6   world peace, national security, and foreign policy, the Department made no meaningful attempt
 7   to do so. Further, the Department once again failed to provide a reasoned explanation for its
 8   reversal of position on controlling the export of Firearm Files.
 9          101.    The Commerce Final Rule is the first document in the formal rulemaking
10   proceeding in which the federal government explicitly discloses that this jurisdictional transfer
11   implicates Firearm Files. The Commerce Final Rule contains provisions specifically pertaining
12   to Firearm Files that were not included in the Commerce NPRM.
13          102.    In particular, the Commerce Final Rule provides that, notwithstanding the general
14   exception from jurisdiction for “published” items (see supra ¶ 83), the Commerce Department
15   will retain jurisdiction over a narrow subset of Firearm Files: i.e., files “for the production of a
16   firearm, or firearm frame or receiver” that are “made available by posting on the internet in
17   electronic format” and are “ready for insertion” into a computer or other machine that “makes
18   use” of the files “to produce the firearm frame or receiver or complete firearm.” Commerce Final
19   Rule § 734.7(c); see also id. § 732.2(b). Attachment 3 hereto reflects the changes made by the
20   Commerce Final Rule to 15 C.F.R. § 734.7.
21          103.    As noted above, the Commerce Department’s lack of jurisdiction over
22   “published” software and technology creates a self-executing loophole whereby anyone can
23   largely deprive Commerce of jurisdiction over Firearm Files simply by publishing them. Defense
24   Distributed has already published at least some of its Firearm Files, including the files for the
25   Liberator pistol, by posting them on its public website. See supra ¶¶ 57, 90. Such posting does
26   not require government pre-approval to constitute “publication”—whereas under ITAR, pre-



       FIRST AMENDED COMPLAINT FOR                       32              ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                              800 5th Avenue, Suite 2000
       RELIEF                                                                   Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                         (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 38 of 104




 1   approval is required. Under the Commerce Final Rule, only a very narrow subset of published
 2   Firearm Files remains nominally subject to export control, while glaring loopholes make it easy
 3   to export and disseminate Firearm Files without a license and without any restrictions.
 4           104.    First, the Final Rules authorize published Firearm Files to be exported by any
 5   means other than “posting on the internet”—such as, for example, email, direct file transfer, or
 6   transfer via a physical hard drive. Such exports will not be restricted in any way, as they will be
 7   entirely outside Commerce’s jurisdiction. For example, a company like Defense Distributed
 8   could advertise the availability of its already-published CAD files on the internet, then email the
 9   files directly to any foreign individual or organization that requests them, without ever
10   implicating Commerce’s export-control jurisdiction (because the files are never “post[ed] on the
11   internet”). Such foreign recipients of Firearm Files may have links to terrorism or organized
12   crime, or otherwise pose security threats. This enables the very scenario the State Department
13   feared as of April 2018: that if Firearm Files are exported “beyond the reach of U.S. law, they
14   could be used to threaten U.S. national security, U.S. foreign policy interests, or international
15   peace and stability.” The Commerce Department currently purports to share the same fears: “As
16   the State Department noted in the Defense Distributed litigation, unrestricted export of such files
17   abroad could have a potential detrimental effect on aspects of U.S. national security and foreign
18   policy,” warranting export control. State Final Rule, State Final Rule, 85 Fed. Reg. 3819.
19           105.    Second, once Firearm Files are lawfully exported as described above, they will
20   be in the hands of foreign recipients and beyond the reach of U.S. export control, and such
21   foreign recipients can post them on the internet at will. As established in the prior litigation,
22   internet posting makes Firearm Files available worldwide (including within the United States),
23   because “the fact is that the internet is both domestic and international.” Washington, 318 F.
24   Supp. at 1255. This simple end-run around Commerce’s purported jurisdiction over Firearm
25   Files will be the inevitable, direct result of the Final Rules.
26



       FIRST AMENDED COMPLAINT FOR                        33            ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                             800 5th Avenue, Suite 2000
       RELIEF                                                                  Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                        (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 39 of 104




 1          106.    Third, the Commerce Final Rule’s toothless prohibition on internet posting is
 2   limited to Firearm Files in formats “such as AMF or G-code” that are “ready for insertion into
 3   . . . equipment” that uses the files “to produce the firearm frame or receiver or complete firearm.”
 4   Commerce Final Rule § 734.7(c). This limited retention of jurisdiction excludes files that are
 5   technically not in a format readable by a 3D printer, but that can easily be converted to a readable
 6   format. CAD files, for instance, are typically design files that do not communicate directly with
 7   a 3D printer, but commercially available or free 3D-printing software can easily convert these
 8   design files into a format that can be read by a 3D printer. See Washington, 2019 WL 5892505,
 9   Dkt. # 43-2 at 58–64 (Decl. of Shwetak Patel, Ph.D) ¶¶ 10–13. Under the Commerce Final Rule’s
10   plain text, such files would be entirely outside Commerce’s jurisdiction and could be posted on
11   the internet by anyone, from anywhere. For example, Defense Distributed could its CAD files
12   of “non-insertable” file types on the internet with no restrictions. In this way, the federal
13   government will have fulfilled its promise in the Settlement Agreement to authorize the
14   “unlimited distribution” of such files.
15          107.    Fourth, the Commerce Final Rule appears to limit export-control jurisdiction to
16   certain published Firearm Files that are already “made available” by internet posting. See
17   Commerce Final Rule § 734.7(c). The “made available” jurisdictional trigger—which is in the
18   past or present tense—appears to limit the Commerce Department to after-the-fact regulation
19   only, i.e., once the files are already posted online and the damage is done. Once Firearm Files
20   are broadly released on the internet, they cannot feasibly be clawed back from everyone who has
21   downloaded them.
22          108.    Fifth, the Commerce Final Rule’s limited retention of jurisdiction only applies to
23   Firearm Files “for the production of a firearm, or firearm frame or receiver,” without retaining
24   any jurisdiction over Firearm Files for the production of other key firearm “components”—such
25   as the barrel or magazine. See Commerce Final Rule § 734.7(c). Currently, Category I of the
26   Munitions List includes not only technical data related to controlled firearms, but also technical



       FIRST AMENDED COMPLAINT FOR                       34              ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                              800 5th Avenue, Suite 2000
       RELIEF                                                                   Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                         (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 40 of 104




 1   data related to “[c]omponents, parts, accessories and attachments” for controlled firearms. 22
 2   C.F.R. § 121.1. Under the Final Rules, the latter would nominally be transferred to Commerce’s
 3   purview, but Commerce would not retain export-control jurisdiction over published Firearm
 4   Files for the production of “components” other than the frame or receiver.
 5          109.    In addition to suffering from the severe limitations and loopholes described
 6   above, the Final Rules vest the Commerce Department with discretion to grant licenses
 7   permitting unrestricted internet posting from within the United States. Further, whereas items on
 8   the Munitions List cannot be removed absent 30 days’ notice to Congress, see 22 U.S.C.
 9   § 2778(f)(1), items on the Commerce Control List are not subject to any such notice requirement.
10          110.    The Commerce Final Rule does not indicate what criteria the Commerce
11   Department would apply, if any, in deciding whether to grant or deny a license application. Nor
12   does it say what restrictions, if any, the Commerce Department would place on any licenses to
13   export Firearm Files. For example, the EAR’s provisions for end-user and end-use restrictions
14   do not appear to apply to Firearm Files. See 15 C.F.R. § 736.2.
15          111.    In sum, if the Final Rules go into effect on March 9, 2020, as scheduled, the State
16   Department will no longer have jurisdiction over downloadable gun files, Congress will no
17   longer have direct oversight over such files, and the Commerce Department under its regulations
18   will lack any meaningful jurisdiction to regulate the export of such files once they are published.
19   In promulgating these two Final Rules together, the federal government is authorizing the
20   circumvention of the very laws it is entrusted to enforce to protect U.S. national security and
21   foreign policy interests.
22          112.    Despite this impending sea change in the regulation of Firearm Files, neither the
23   State NPRM nor the Commerce NPRM gave adequate notice of their implications for 3D-
24   printable gun files. Indeed, the Commerce NPRM misleadingly claims that “[t]his proposed rule
25   does not deregulate the transferred items.” (The Commerce Final Rule makes the same claim,
26



       FIRST AMENDED COMPLAINT FOR                      35              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                             800 5th Avenue, Suite 2000
       RELIEF                                                                  Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                        (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 41 of 104




 1   despite the fact that it takes the unprecedented step of making published Firearm Files generally
 2   exportable.)
 3          113.    Moreover, the government failed to provide notice of the Commerce Final Rule’s
 4   provisions regarding Commerce’s purported retention of limited jurisdiction over Firearm Files
 5   “post[ed] on the internet . . . .” This deprived the public of an opportunity to comment on the
 6   significant problems with that essentially meaningless retention of jurisdiction—namely, that the
 7   new regulatory regime has so many loopholes and is so easily circumvented that it is essentially
 8   meaningless.
 9          114.    The Final Rules are an outgrowth of the same arbitrary and capricious process as
10   the agency actions at issue in the prior Washington litigation. Like the NPRMs and the State
11   Department’s Temporary Modification and Letter, the Final Rules wholly reverse the federal
12   government’s previous position that Firearm File exports should be prohibited in light of their
13   unique threats to world peace, national security, and foreign policy interests. The Final Rules are
14   based on the same or substantially the same administrative record previously before this Court,
15   which demonstrated arbitrary and capricious agency decisionmaking. And the Final Rules fulfill
16   the federal government’s promise in the Settlement Agreement to “fully pursue” the rulemaking
17   that the Temporary Modification and Letter sought to preemptively implement.
18          115.    The federal government’s decision to remove Firearm Files from the Munitions
19   List and deregulate them appears to have been made long ago, when it entered the Defense
20   Distributed Settlement Agreement in April 2018. In making its decision, the federal government
21   failed to consider public comments, failed to consider important aspects of the problem, and
22   failed to explain its change of position that contradicts previous factual findings. See
23   Washington, 2019 WL 5892505, at *3, 10.
24          116.    As with the Temporary Modification and Letter, the Final Rules fail to explain
25   the government’s complete reversal of its previous policy that Firearm Files should be regulated
26   under AECA, see 22 U.S.C. § 2778(a)(1)—despite acknowledged concerns regarding their



       FIRST AMENDED COMPLAINT FOR                      36              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                             800 5th Avenue, Suite 2000
       RELIEF                                                                  Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                        (206) 474-7744
              Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 42 of 104




 1   impact on world peace and U.S. security and foreign policy. Previously, the State Department’s
 2   policy of maintaining Firearm Files on the Munitions List was based on substantiated concerns
 3   that the widespread availability of untraceable, undetectable 3D-printed guns could be used in
 4   assassinations, hijacking, and terrorism, that 3D-printed guns could be used by rogue actors to
 5   evade embargos and create their own weapons using readily available materials, and that the
 6   international availability of 3D-printed guns would undermine the domestic laws of nations with
 7   more restrictive firearms laws, and thus undermine U.S. relationships with those nations. The
 8   prior policy is “well-documented in the administrative record.” Washington, 2019 WL 5892505,
 9   at *9.
10             117.   Now, however, the State Department has removed Firearm Files from the
11   Munitions List solely because it determined that they “do not confer a critical military or
12   intelligence advantage and are not inherently military based on their function.” State Final Rule,
13   85 Fed. Reg. 3819. The Court previously found that this rationale is inadequate. See Washington,
14   2019 WL 5892505, at *8.
15             118.   Meanwhile, the Commerce Final Rule nominally re-adopts the prior government
16   policy reflecting the unique threats posed by Firearm Files, even as Commerce promulgates a
17   deregulatory rule inconsistent with that policy.
18             119.   In sum, the Final Rules are the culmination of the federal government’s covert
19   agreement to deregulate Firearm Files, following the opaque NPRMs and the unlawful
20   Temporary Modification and Letter. The Final Rules are final agency actions that failed to
21   comply with APA procedural requirements, are contrary to law, and are arbitrary and capricious.
22   The Final Rules have far-reaching implications for national security and the safety and security
23   of the Plaintiff States and their residents.
24   F.        Adverse Effects on the States’ Public Safety Laws
25             120.   The Plaintiff States in this matter have their own extensive and comprehensive
26   statutory and regulatory schemes regarding firearms. The aim of the States’ laws is the same: to



          FIRST AMENDED COMPLAINT FOR                   37              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
          DECLARATORY AND INJUNCTIVE                                          800 5th Avenue, Suite 2000
          RELIEF                                                               Seattle, WA 98104-3188
          NO. 20:2-cv-00111-RAJ                                                     (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 43 of 104




 1   protect the public by keeping guns out of the hands of those who should not possess them—
 2   minors, convicted felons, the mentally ill, and those subject to protective and no-contact orders.
 3   The States’ ability to protect the public will be seriously undermined if the Final Rules are
 4   allowed to stand. This action will make it far easier for anyone—including foreign bad actors
 5   and individuals ineligible to possess firearms—to easily obtain untraceable and undetectable
 6   firearms with the click of a button.
 7             1.     Washington’s Firearms Laws
 8             121.   The State of Washington has a comprehensive statutory scheme regulating the
 9   possession, licensing, registration, and use of firearms and dangerous weapons—including,
10   specifically, 3D-printed firearms and Firearm Files. See Chapter 9.41 RCW.
11             122.   These laws promote public safety by keeping guns out of the hands of those who,
12   for various reasons, should not have access to them, including minors, persons convicted of
13   violent felonies, the mentally ill, and persons subject to various protection and no-contact orders.
14             123.   As noted, Defense Distributed’s mission is to eviscerate any regulation of
15   firearms by providing to anyone—including the categories of persons just mentioned—the
16   ability to easily manufacture firearms that can evade metal detectors, are untraceable because
17   they carry no identifying markings, and shoot bullets that cannot be forensically linked to the
18   gun. Defendants’ unlawful actions in effectively deregulating Firearm Files—including those
19   Defense Distributed will undoubtedly export and disseminate once the Final Rules go into
20   effect—and placing them instead under the aegis of an agency that effectively lacks jurisdiction
21   over them, will allow Cody Wilson and others like him to achieve their dream.
22             124.   Indeed, Defendants’ unlawful actions will cripple Washington’s ability to enforce
23   its firearm and dangerous weapons regulations—to the great detriment of the public and public
24   safety.
25             125.   Washington law expressly outlaws undetectable 3D-printed guns, providing that
26   it is unlawful for any person to “manufacture, own, buy, sell, loan, furnish, transport, or have in



       FIRST AMENDED COMPLAINT FOR                       38              ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                              800 5th Avenue, Suite 2000
       RELIEF                                                                   Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                         (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 44 of 104




 1   possession or under control, any . . . undetectable firearm,” and prohibiting the manufacture of
 2   any untraceable firearm with the intent to sell it. Wash. Rev. Code § 9.41.190.
 3           126.     Washington law prohibits certain persons from obtaining or possessing firearms.
 4   For example, persons cannot possess firearms if they have been convicted or found not guilty by
 5   reason of insanity of crimes including serious felony offenses and certain crimes committed by
 6   one family member against another (e.g., stalking, reckless endangerment, coercion). Wash Rev.
 7   Code §§ 9.41.040(1), (2)(a)(i)-(ii). Persons subject to a variety of protection and no contact
 8   orders are also prohibited from possessing firearms. 13 Wash Rev. Code § 9.41.040(2)(a)(iii).
 9   Persons who have been involuntarily committed for mental health treatment may not possess
10   firearms. Wash Rev. Code § 9.41.040(2)(a)(iv). Finally, persons under the supervision of the
11   Washington Department of Corrections cannot possess firearms or ammunition. Wash Rev.
12   Code § 9.41.045.
13           127.     Washington law also has set up an extensive system of rules to ensure these
14   persons cannot buy firearms. For example, a person who applies to buy a pistol from a dealer
15   must provide a laundry list of information, including his or her name, residential address, date
16   and place of birth, driver’s license number or state identification card number, and statement that
17   the buyer is eligible under Washington law to possess the gun, as well as a description of the
18   gun, including the make, model, caliber and manufacturer’s number. Wash Rev. Code
19   § 9.41.090(5). The dealer cannot deliver the pistol to the buyer, even if he or she is eligible to
20   possess the gun, unless the manufacturer’s number for the gun is recorded on the application and
21   transmitted to the local police chief or sheriff where the buyer lives. Id. § 9.41.090(6)(iv). The
22   dealer must keep a record in a book of each pistol sold, including information about the person
23   buying the weapon (e.g., name, address, etc.) and the weapon (e.g., caliber, make, model and
24   manufacturer’s number), and the book must be signed by both the buyer and the dealer in one
25           13
               These include sexual assault protection orders (Wash Rev. Code 7.90), stalking protection orders (Wash.
     Rev. Code 7.92), anti-harassment protection orders (Wash Rev. Code 10.14), and domestic violence protection
26   orders (Wash. Rev. Code 26.50).



       FIRST AMENDED COMPLAINT FOR                             39                 ATTORNEY GENERAL OF WASHINGTON
                                                                                       Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                                       800 5th Avenue, Suite 2000
       RELIEF                                                                            Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                                  (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 45 of 104




 1   another’s presence. Id. § 9.41.110(9)(a). The dealer is also obligated to give to the buyer a copy
 2   of a pamphlet advising the buyer of legal restrictions on the use of firearms and firearms safety.
 3   Id. § 9.41.090(6)(b)(ii).
 4           128.     One of the cornerstones of Washington’s firearms regulatory structure is the use
 5   of background checks. Essentially all sales or transfers of firearms in Washington are subject to
 6   background checks. 14 Wash. Rev. Code § 9.41.113(1). This includes not just sales by dealers,
 7   but also sales or transfers at gun shows and online. Id. Even sales or transfers between unlicensed
 8   parties must be run through a licensed dealer in order to ensure that a background check is
 9   completed. Wash Rev. Code § 9.41.113(3). The purpose of the background check is simple and
10   obvious: to ensure that persons prohibited by law from possessing firearms are unable to do so.
11   It is a crime under Washington law to “knowingly or recklessly allow, facilitate, aid, or abet the
12   manufacture or assembly of an undetectable firearm or untraceable firearm” by a person
13   ineligible to possess a firearm, such as by transferring Firearm Files to such a person absent a
14   background check. Wash. Rev. Code 9.41.325.
15           129.     The Final Rules at issue will effectively authorize the global dissemination of
16   Firearm Files for the automated production of 3D-printed weapons, making it far easier for
17   individuals to evade Washington’s laws prohibiting certain categories of persons from protecting
18   firearms. Such persons will simply be able to print their own firearms without undergoing a
19   background check or making a purchase from a licensed dealer.
20           130.     If the Final Rules go into effect, the State of Washington stands to suffer extreme
21   and irreparable harm. Persons ineligible to possess firearms under Washington law will easily
22   be able to obtain downloadable guns that they can produce at home using a 3D printer. Further,
23   absent any meaningful restrictions on exporting Firearm Files, foreign persons who may reside
24   in or may enter Washington will have unrestricted access to Firearm Files. Washington law
25
              14
                 The exceptions to this rule are extremely limited (e.g., transfers between immediate family members,
26   antique firearms, to prevent imminent death or great bodily harm, etc.). RCW 9.41.113(4).



       FIRST AMENDED COMPLAINT FOR                             40                ATTORNEY GENERAL OF WASHINGTON
                                                                                      Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                                      800 5th Avenue, Suite 2000
       RELIEF                                                                           Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                                 (206) 474-7744
          Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 46 of 104




 1   enforcement will have no means of detecting such weapons using standard equipment such as
 2   metal detectors, and no means of tracing such weapons because they have no serial numbers.
 3          131.    3D printers are widely available to the general public in Washington. For
 4   example, Amazon has hundreds of 3D printers on its website for sale to the public. In addition,
 5   such printers are widely accessible at Washington colleges and universities, including the
 6   University of Washington in Seattle. See, e.g., https://itconnect.uw.edu/learn/workshops/3d-
 7   printing-consultation/   (University    of   Washington);   https://vcea.wsu.edu/fiz/3d-printing/
 8   (Washington     State    University);    https://www.cwu.edu/multimodal-education/3d-printing
 9   (Central Washington University).
10          132.    In sum, the Final Rules will cripple the State of Washington’s ability to exercise
11   its sovereign police powers and secure public safety.
12          2.      California’s Firearms Laws
13          133.    California’s Dangerous Weapons Control Law contains a comprehensive set of
14   statutes regulating firearms. Cal. Penal Code §§ 16580, 23500.
15          134.    Ghost guns are a source of growing concern in California. They have been used
16   in at least three mass shootings in the State: one at Saugus High School in November 2019, one
17   in Rancho Tehama Reserve in 2017, and one in Santa Monica in 2013. Recently, federal and
18   local law enforcement officials arrested ten suspects in a Hollywood ghost gun ring that was
19   supplying guns to criminals. One official involved in the arrests noted a trend among Southern
20   California gangs of making ghost guns, while an LAPD official noted that ghost guns are “ending
21   up in the hands of some of our most violent street gangs here in Los Angeles.”
22          135.    The actions taken by the Government and Defense Distributed will exacerbate
23   this problem, undermining California’s firearms laws and harming the public. The following
24   allegations provide examples of the laws that would be undermined.
25

26



       FIRST AMENDED COMPLAINT FOR                      41             ATTORNEY GENERAL OF WASHINGTON
                                                                            Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                            800 5th Avenue, Suite 2000
       RELIEF                                                                 Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                       (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 47 of 104




 1                   a.     California’s Unsafe Handgun Act
 2           136.    In 1999, the California Legislature enacted the Unsafe Handgun Act in response
 3   to the proliferation of low-cost, cheaply made handguns that are disproportionately used in
 4   crimes. Fiscal v. City and Cty. of San Francisco, 158 Cal. App. 4th 895, 912 (2008). Before a
 5   handgun may be manufactured, imported, sold, or transferred in California, it must pass a test
 6   by an independent, certified laboratory establishing that the gun satisfies certain safety
 7   requirements. Cal. Penal Code § 32010. For instance, revolvers and pistols must pass a
 8   drop-safety test and satisfy certain firing requirements. Cal. Penal Code §§ 31900, 31905. In
 9   general and barring specific exemptions, pistols that have not been grandfathered in under the
10   Act must come equipped with chamber load indicators, magazine disconnects, and
11   microstamping technology that imprints identifying information on expended cartridge casings.
12   Cal. Penal Code § 31910(b)(4), (7). Pistols that do not satisfy these requirements may not be
13   manufactured, imported, sold, or transferred in California. Cal. Penal Code § 32000. It is
14   improbable that any 3D printed pistol would come under an exemption or be grandfathered in,
15   meaning it would have to comply with these requirements before it could be lawfully possessed
16   in the State.
17           137.    Firearm Files allow criminals to easily thwart these requirements. And law
18   abiding citizens who use those files to make a handgun using a 3D printer run the risk of violating
19   state law, since any handgun printed and assembled (i.e., manufactured) would be illegal unless
20   it was made for submission and testing purposes to comply with the Unsafe Handgun Act.
21                   b.     California regulates machine guns, assault rifles, and large-capacity
22                          magazines
             138.    California prohibits the manufacture and possession of military-style firearms
23
     and large capacity magazines. It is a felony to manufacture a machinegun or assault rifle or
24
     convert a firearm into a machinegun or assault weapon. Cal. Penal Code § 30600, 32625;
25

26



       FIRST AMENDED COMPLAINT FOR                      42              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                             800 5th Avenue, Suite 2000
       RELIEF                                                                  Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                        (206) 474-7744
          Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 48 of 104




 1   see also Cal. Penal Code §§ 30510, 30515. It is also a crime to manufacture magazines that hold
 2   more than ten rounds. Cal. Penal Code §§ 16740, 16150, 32310.
 3          139.    The Final Rules will effectively deregulate Firearm Files that, upon information
 4   and belief, would allow these prohibited military-style weapons to be manufactured within
 5   California in contravention of California law.
 6                  c.     California regulates the purchase, sale, and transfer of firearms
 7          140.    California also addresses gun violence and crime through a comprehensive
 8   scheme regulating the sale and transfer of firearms. These laws ensure that firearms sales and
 9   transfers are overseen by licensed firearms dealers. Cal. Penal Code §§ 26500, 28050.
10   Employees of these firearms dealers must pass a background check, and the dealers must
11   conducted business in designated buildings (with exceptions for gun shows). Cal. Penal Code §§
12   26915, 26805. Among other important laws, licensed firearms dealers implement California’s
13   ten-day waiting period laws. Cal. Penal Code §§ 26815, 27540. These laws prevent prohibited
14   persons from acquiring firearms and ensure that purchasers have a cooling-off period, which
15   reduces violent crime and suicide.
16          141.    Firearm Files that will soon be deregulated promote evasion of these protections.
17                  d.     California law prohibits certain persons from possessing firearms
18          142.    California law prohibits many classes of people from possessing firearms. By
19   way of illustration, minors may not possess handguns or live ammunition. Cal. Penal Code
20   §§ 29610, 29650. Those convicted of a felony, or who have an outstanding warrant for a felony,
21   may not possess any firearm. Cal. Penal Code § 29800. Those convicted of certain
22   misdemeanors, including domestic violence and threatening public officials, may not possess
23   firearms. Cal. Penal Code § 29805. And those who are receiving inpatient treatment for a mental
24   disorder or who have communicated a threat of physical violence to their licensed
25   psychotherapist may not possess firearms. Cal. Welf. & Inst. Code § 8100.
26



       FIRST AMENDED COMPLAINT FOR                     43             ATTORNEY GENERAL OF WASHINGTON
                                                                           Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                           800 5th Avenue, Suite 2000
       RELIEF                                                                Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                      (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 49 of 104




 1           143.    The Final Rules effectively deregulating 3D-printable gun files will remove
 2   regulatory barriers in place that prevent these prohibited classes from obtaining firearms.
 3           3.      Colorado’s Firearms Laws
 4           144.    Colorado regulates the possession, sale, and transfer of firearms within the state,
 5   including by requiring background checks for firearms transfers between private individuals and
 6   at gun shows. Colo. Rev. Stat. §§ 18-12-11; 12-26.1-101. The state also bans certain dangerous
 7   weapons and prohibits certain categories of persons from purchase or possession of a firearm.
 8   Colo. Rev. Stat. §§ 18-12-102(1); 18-12-108.5(1); 18-12-108(1).
 9           145.    Like many states, Colorado prohibits concealed carry of firearms without a
10   permit, Colo. Rev. Stat. § 18-12-105, and also prohibits members of the general populace from
11   carrying firearms on school grounds, Colo. Rev. Stat. §§ 18-12-105.5, 18-12-214(3), or from
12   carrying firearms in public buildings equipped with security screening. § 18-12-214(4). Because
13   they have few metal parts, can be acquired by ineligible individuals without a background check,
14   and are virtually untraceable, printable firearms can be used to evade all of these statutory
15   restrictions.
16           146.    Colorado prohibits outright the possession of firearm silencers, machine guns,
17   short shotguns, short rifles, and ballistic knives. Colo. Rev. Stat. § 18-12-102(1).
18           147.    Under Colorado law, individuals under the age of eighteen are generally
19   prohibited from possessing handguns, Colo. Rev. Stat. § 18-12-108.5(1)(a), and certain previous
20   offenders are generally barred from firearm possession altogether. Colo. Rev. Stat.
21   § 18-12-108(1). Individuals subject to civil protection orders may not possess or attempt to
22   purchase or receive a firearm while the protection order is in effect, Colo. Rev. Stat.
23   § 18-6-803.5(1)(c), and in fact must generally surrender any firearms in their possession within
24   24 hours of being served with a qualifying order. Colo. Rev. Stat. § 18-1-1001(9).
25

26



       FIRST AMENDED COMPLAINT FOR                      44               ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                              800 5th Avenue, Suite 2000
       RELIEF                                                                   Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                         (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 50 of 104




 1          148.    To effectuate these provisions and other similar restrictions on firearm
 2   possession, Colorado requires virtually all private firearms sales, including those at gun shows,
 3   to be preceded by a background check. Colo. Rev. Stat. §§ 18-12-112; 12-26.1-101.
 4          149.    The Final Rules will undermine Colorado’s efforts to prevent the proliferation of
 5   dangerous weapons and to ensure that those ineligible to possess firearms under state law are not
 6   able to obtain them. Rather than purchasing a firearm from a dealer or private individual, which
 7   transfer would generally require a background check, an individual ineligible to legally possess
 8   a firearm could simply purchase a 3D printer, download the plans, and manufacture an
 9   untraceable firearm at home within a matter of hours. This safety risk is of particular concern to
10   Colorado, in light of the history of tragic mass shootings in the State, including shootings that
11   have taken place on school grounds. Examples include the shooting at Columbine High School
12   in 1999, which claimed the lives of 12 students and one teacher, as well as the lives of the two
13   shooters. In 2012, a mass shooting at an Aurora, Colorado movie theater claimed the lives of 12
14   additional victims. Hundreds more innocent victims have been killed or injured in other shooting
15   events in Colorado’s recent history.
16          4.      Connecticut’s Firearms Laws
17          150.    Connecticut comprehensively regulates the possession, sale and transfer of all
18   firearms within and into the state and bans the most dangerous military-style firearms
19   completely. It also regulates the classes of people who may lawfully possess otherwise lawful
20   firearms and prohibits individuals from possessing firearms who pose the most serious threat to
21   public safety, and in some instances, themselves.
22                  a.      Connecticut’s regulation of all lawful firearm owners
23          151.    In Connecticut, people who wish to possess handguns—pistols or revolvers—are
24   required to have a valid pistol permit; an eligibility certificate to purchase pistols or revolvers;
25   an eligibility certificate to purchase long guns, or be a police officer or one of the exemptions
26   listed in law. Not everyone who wishes to have a pistol permit in Connecticut is granted one; he



       FIRST AMENDED COMPLAINT FOR                       45              ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                              800 5th Avenue, Suite 2000
       RELIEF                                                                   Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                         (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 51 of 104




 1   or she must be a suitable person to receive such permit. Conn. Gen. Stat. § 29-28. Individuals
 2   who wish to possess a pistol or revolver must satisfy basic safety training requirements. Conn.
 3   Gen. Stat. § 29-36f(b); Conn. Gen. Stat. § 29-28 (b).
 4                  b.         Connecticut’s regulation of sale, purchase, and transfer of possession
 5                             of all firearms, even between lawful firearm owners
            152.    Connecticut closely regulates the sale and transfer of all firearms, even between
 6
     lawful firearm owners. In Connecticut, no person, firm or corporation shall sell, deliver or
 7
     otherwise transfer any pistol or revolver to any person who is prohibited from possessing a pistol
 8
     or revolver. Conn. Gen. Stat. § 29-33(a). The purchaser of a pistol or revolver must have a valid
 9
     permit to carry a pistol or revolver. Conn. Gen. Stat. § 29-33(b). Compliance with these
10
     requirements is ensured by requiring all sales or transfers of pistols or revolvers in Connecticut
11
     be made through a process established by the Connecticut Department of Emergency Services
12
     and Public Protection. Conn. Gen. Stat. § 29-33(c).
13
            153.    Similarly, Connecticut regulates the sale and transfer of long guns such as rifles
14
     and shotguns. All parties to such transfers must ensure, through a process established by the
15
     Connecticut Department of Emergency Services and Public Protection, that the purchaser of the
16
     long gun has a valid long gun eligibility certificate that has not been revoked or suspended. Conn.
17
     Gen. Stat. § 29-36l(f).
18
            154.    Connecticut regulation also restricts how many firearms a person can sell a year
19
     without becoming a federally licensed firearm dealer or obtaining a permit. Conn. Gen. Stat.
20
     § 29-28.
21
            155.    Unlike many states, Connecticut’s firearm regulations extend to the sales,
22
     transfers or exchanges taking place at “gun shows.” Connecticut requires that gun show sellers
23
     obtain an authorization number from the Connecticut Special Licensing and Firearms Unit.
24
     Conn. Gen. Stat. § 29-37g(c).
25

26



       FIRST AMENDED COMPLAINT FOR                       46             ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                             800 5th Avenue, Suite 2000
       RELIEF                                                                  Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                        (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 52 of 104




 1                  c.      Connecticut’s prohibition on possession of a firearm by certain
                            persons
 2
            156.    Connecticut prohibits certain persons from obtaining or possessing firearms. For
 3
     example, persons cannot possess firearms if they have been convicted or found not guilty by
 4
     reason of insanity of crimes including serious felony offenses and certain crimes committed by
 5
     one family member against another. Conn. Gen. Stat. § 53a-217. No person convicted for a
 6
     felony or a misdemeanor crime of domestic violence involving the use or threatened use of
 7
     physical force or a deadly weapon may possess any firearms in Connecticut. Conn. Gen. Stat.
 8
     § 29-36f(b); Conn. Gen. Stat. § 29-28 (b).
 9
            157.    The types of crimes that render someone ineligible to possess a firearm in
10
     Connecticut are wide ranging and include: 1) illegal possession of narcotics or other controlled
11
     substances; 2) criminally negligent homicide; 3) assault in the third degree; 4) assault of a victim
12
     60 or older in the third degree; 5) threatening; 6) reckless endangerment in the first degree; 7)
13
     unlawful restraint in the second degree; 8) riot in the first degree; 9) riot in the second degree;
14
     10) inciting to riot; 11) stalking in the second degree; or 12) anyone who has been convicted as
15
     a delinquent for the commission of a serious juvenile offense, 13) anyone who has been
16
     discharged from custody within the preceding twenty years after having been found not guilty
17
     of a crime by reason of mental disease or defect; 14) anyone who has been confined in a hospital
18
     for persons with psychiatric disabilities within the preceding sixty months by order of a probate
19
     court; 15) anyone who has been voluntarily admitted to a hospital for persons with psychiatric
20
     disabilities within the preceding six months for care and treatment of a psychiatric disability and
21
     not solely for alcohol or drug dependency; 16) anyone who is subject to a firearms seizure order
22
     issued pursuant to Connecticut General Statute Section 29-38c after notice and an opportunity
23
     to be heard has been provided to such person; 17) anyone who is an alien illegally or unlawfully
24
     in the United States; 18) anyone who satisfies any of the federal disqualifiers listed in Title 18
25
     U.S.C. Chapter 44. See Conn. Gen. Stat. § 29-28(b); Conn. Gen. Stat. § 29-36f(b).
26



       FIRST AMENDED COMPLAINT FOR                       47              ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                              800 5th Avenue, Suite 2000
       RELIEF                                                                   Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                         (206) 474-7744
          Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 53 of 104




 1          158.    Connecticut also prohibits a person under the age of 21 years of age from
 2   obtaining a pistol or revolver. Conn. Gen. Stat. § 29-36f(a).
 3                  d.      Connecticut’s regulation of assault weapons and machine guns
 4          159.    Connecticut prohibits the possession of an assault weapon or any “part or
 5   combination of parts” that can be readily assembled into an assault weapon, Conn. Gen. Stat.
 6   § 53-202c unless the owner obtained a Certificate of Possession prior to January 1, 2014.
 7   Conn. Gen. Stat. § 53-202d.
 8          160.    Any Connecticut resident who owns a fully automatic weapon or machine gun is
 9   required to complete a state form registering that firearm with Connecticut immediately upon
10   receiving it, and upon an annual basis. Conn. Gen. Stat. § 53-202(g).
11          161.    The Final Rules effectively deregulating 3D-printable gun files will nullify the
12   State of Connecticut’s laws prohibiting certain categories of persons from possessing firearms.
13          162.    If the Final Rules enter into effect, the State of Connecticut stands to suffer
14   extreme and irreparable harm. Persons ineligible to possess firearms under Connecticut law will
15   easily be able to obtain downloadable guns that they can produce at home using a 3D printer.
16   Connecticut law enforcement will have no means of detecting such weapons using standard
17   equipment such as metal detectors, and no means of tracing such weapons because they have no
18   serial numbers.
19          163.    In sum, the Government’s actions are an extreme infringement on the State of
20   Connecticut’s sovereign right to enact and enforce its public safety laws.
21                  e.      Connecticut’s prohibition on the manufacture and transfer of ghost
22                          guns
            164.    In 2019, Connecticut passed legislation to address the growing problem of
23
     untraceable and undetectable firearms. See generally, Conn. Public Act 19-6, “An Act Concerning
24
     Ghost Guns,” (effective October 1, 2019). Connecticut now expressly prohibits anyone from
25
     manufacturing a firearm without engraving it with a unique serial number or marking that is
26



       FIRST AMENDED COMPLAINT FOR                      48             ATTORNEY GENERAL OF WASHINGTON
                                                                            Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                            800 5th Avenue, Suite 2000
       RELIEF                                                                 Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                       (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 54 of 104




 1   obtained from and registered with Connecticut law enforcement. Id at § 2(a). Connecticut also
 2   prohibits the manufacturing of firearms that can evade metal detectors, or assisting prohibited
 3   persons from manufacturing them. Id at § 4(a).
 4          5.      Delaware’s Firearms Laws
 5          165.    Delaware protects the public by prohibiting machine guns, the irresponsible sales
 6   of firearms, and the unauthorized possession and use of firearms by certain categories of persons
 7   who constitute dangerously high levels of risk to others. Delaware’s scheme to provide this
 8   protection will be rendered entirely ineffective if the Final Rules enter into effect. Delaware will
 9   be substantially and irreparably harmed if it is unable to enforce its laws to protect individuals
10   in Delaware from these risks and ensure public safety and security.
11          166.    Delaware restricts the possession of firearms by several categories of individuals
12   through the crime Possession of a Deadly Weapon by a Person Prohibited, with some narrow
13   exceptions. See 11 Del. C. § 1448. Persons convicted of felony offenses in Delaware or
14   elsewhere, persons who have been civilly committed due to a serious mental illness and are a
15   danger to themselves or others, those convicted of drug offenses, those convicted of crimes of
16   domestic violence or who are subjects of a Protection from Abuse Order, those who fail to appear
17   for court when charged with a felony, and those who possess illegal drugs and firearms at the
18   same time are all prohibited from possessing firearms by Delaware law. Delaware has
19   determined that each of these categories of individuals create an unreasonably high risk of danger
20   if permitted to possess a firearm. A conviction under this statute, where the person’s prohibited
21   status is based on a violent prior conviction, requires a mandatory minimum period of
22   incarceration of 3 years or longer in prison. 11 Del. C. § 1448 (e). Defendants’ actions subvert
23   Delaware’s judgment and ignores the high risk to people living, working, and visiting Delaware.
24          167.    Delaware requires criminal history background checks as a precondition, again
25   with narrow exceptions, to the sale of any firearm in the State of Delaware by licensed or
26   unlicensed sellers or transferors. 11 Del. C. §§ 1448A, 1448B. This requirement will be entirely



       FIRST AMENDED COMPLAINT FOR                       49              ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                              800 5th Avenue, Suite 2000
       RELIEF                                                                   Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                         (206) 474-7744
            Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 55 of 104




 1   frustrated if the Government’s course of action is permitted to proceed. Defendants’ actions
 2   assist with transfers in violation of Delaware law and therefore substantially undermines
 3   Delaware’s compelling state interests.
 4            168.     In Delaware, it is also a crime to give a firearm to a person prohibited, 11 Del. C.
 5   § 1454, to unlawfully permit a minor access to a firearm, 11 Del. C. § 1456, and to possess a
 6   machine gun or any weapon adaptable for use as a machine gun, 11 Del. C. § 1444. The
 7   Government’s actions obviate Delaware’s statutory protections, muddles an important
 8   enforcement paradigm, and creates an unnecessary conflict with state law.
 9            169.     Each of these vital, protective measures designed to keep the Delaware public
10   safe and secure are vitiated if Defendants’ actions are implemented. Long-standing regulations
11   designed to foster community safety are rendered meaningless if any person can turn on a
12   computer and 3D printer in the privacy of their home and cheaply and quickly manufacture a
13   fully-functioning firearm. Lacking any serial number, Delaware will be unable to trace these
14   firearms. Because they are made of non-metallic components, these firearms will easily evade
15   detection in public spaces. Defendants’ actions in encouraging and facilitating the violation of
16   Delaware laws not only constitutes a gross encroachment on Delaware’s constitutional and
17   sovereign authority to exercise reasonable and long-respected police powers, it puts people in
18   Delaware at unacceptable levels of unjustified risk.
19            6.       The District of Columbia’s Firearms Laws
20            170.     The District of Columbia, like the States, has a comprehensive statutory scheme
21   regulating the possession, licensing, and registration of firearms. Certain types of weapons are
22   prohibited entirely.
23            171.     District of Columbia law prohibits certain persons from registering firearms. 15
24   For example, persons cannot register firearms if they have been acquitted by reason of insanity
25            15
                Registration is a prerequisite to firearm possession and carrying in the District of Columbia. D.C. Code
     § 7-2502.01(a). See also D.C. Code § 22-4504 (license required to carry firearm within the District “either openly
26   or concealed”).



       FIRST AMENDED COMPLAINT FOR                               50                ATTORNEY GENERAL OF WASHINGTON
                                                                                        Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                                        800 5th Avenue, Suite 2000
       RELIEF                                                                             Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                                   (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 56 of 104




 1   within the last five years, or have been voluntarily or involuntarily committed to a mental
 2   hospital or institution in that time. D.C. Code § 7-2502.03. Other persons prohibited from
 3   registering firearms include persons convicted of a felony, persons with a history of violent
 4   behavior, under indictment for a crime of violence or a weapons offense, or convicted within the
 5   previous five years of: (a) use, possession, or sale of any narcotic or dangerous drug; (b) assault
 6   or threats; (c) two or more impaired driving offenses; (d) intrafamily offenses punishable as
 7   misdemeanors; or (e) stalking. D.C. Code § 7-2502.03(a)(2)–(4).
 8          172.    The District of Columbia also prohibits the registration of certain types of
 9   firearms, including “unsafe” pistols, assault weapons, and .50 caliber firearms. D.C. Code §§ 7-
10   2502.02, 7-2501.01(3A)(A) (defining “assault weapon”).
11          173.    One of the cornerstones of the District of Columbia’s firearms regulatory
12   structure is the use of background checks. All persons seeking to register a firearm (or obtain a
13   license to carry concealed) are subject to background checks. D.C. Code § 7-2502.04(a); § 22-
14   4506. The purpose of the background check is simple and obvious: to ensure that persons
15   prohibited by law from possessing firearms are unable to do so.
16          174.    The Final Rules effectively deregulating 3D-printable gun files quite literally
17   nullify the District of Columbia’s laws prohibiting certain categories of persons from possessing
18   firearms.
19          175.    If the Final Rules enter into effect, the District of Columbia stands to suffer
20   extreme and irreparable harm. Persons ineligible to possess firearms under District of Columbia
21   law will easily be able to obtain downloadable guns that they can produce at home using a 3D
22   printer, and even produce guns which are explicitly prohibited in the District because they are
23   assault weapons such as the AR-15. See D.C. Code Sec. 7-2501.01(3A)(A) (defining assault
24   weapons). District of Columbia law enforcement will have no means of detecting such weapons
25   using standard equipment such as metal detectors, and no means of tracing such weapons
26



       FIRST AMENDED COMPLAINT FOR                      51              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                             800 5th Avenue, Suite 2000
       RELIEF                                                                  Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                        (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 57 of 104




 1   because they have no serial numbers. In sum, the Government’s actions are an extreme
 2   infringement on the District of Columbia’s right to enact and enforce its public safety laws.
 3          176.    Since the filing of the complaint in the prior Washington matter, the District
 4   enacted the Firearms Safety Omnibus Amendment Act of 2018, codified at D.C. Code Sec. 7-
 5   2502.03 et seq. (eff. May 10, 2019), which, in addition to prohibiting the possession of “bump
 6   stocks,” created a judicial process to allow persons to petition the Superior Court of the District
 7   of Columbia for an “extreme risk protection order,” which would prohibit the possession of
 8   firearms by anyone “who poses a significant danger of causing bodily injury to self or others.”
 9          177.    The Council of the District of Columbia has also introduced, but not yet passed,
10   the Ghost Guns Prohibition Amendment Act of 2019, Bill 23-0018, which would prohibit the
11   manufacture, sale, or possession of firearms that cannot be detected by metal detectors.
12          7.      Hawaii’s Firearms Laws
13          178.    Hawaii’s firearm death rate—2.5 deaths per 100,000 persons in 2017—is very
14   low compared to other states, and Hawaii’s extensive scheme of firearm regulation is likely part
15   of the reason. See National Center for Health Statistics, Firearm Mortality by State,
16   https://www.cdc.gov/nchs/pressroom/sosmap/firearm_mortality/firearm.htm.           Hawaii       law
17   requires persons to obtain a permit prior to acquiring a firearm by purchase, gift, inheritance,
18   bequest, or in any other manner. Hawaii Revised Statutes (“HRS”) § 134-2(a) (2011 & Supp.
19   2018). The process to obtain a permit involves a 14-day waiting period, a criminal background
20   check, fingerprinting and photographing, disclosure of the applicant’s name, address, sex, height,
21   weight, date of birth, place of birth, country of citizenship, social security number, alien or
22   admission number, and information regarding the applicant’s mental health history.
23   HRS § 134-2(b) & (e). The applicant must sign a waiver allowing access to the applicant’s
24   mental health records. HRS § 134-2(c). The applicant generally must be 21 years of age or more.
25   HRS § 134-2(d). Prior to receiving a permit for a pistol or revolver, the applicant must complete
26   an approved hunter education course or a firearm safety or training course. HRS § 134-2(g).



       FIRST AMENDED COMPLAINT FOR                      52              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                             800 5th Avenue, Suite 2000
       RELIEF                                                                  Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                        (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 58 of 104




 1          179.    Hawaii law also requires firearms brought into the state and firearms acquired
 2   in-state pursuant to HRS § 134-2 to be registered within five days of arrival or acquisition. HRS
 3   § 134-3(a) & (b). The following information must be provided during registration: the name of
 4   the manufacturer and importer; model; type of action; caliber or gauge; serial number; and
 5   source, including name and address of the prior registrant. HRS § 134-3(b). If the firearm does
 6   not have a serial number, the permit number must be engraved upon the receiver portion of the
 7   firearm. Id. The person registering is subject to fingerprinting and photographing, as well as a
 8   criminal background check. HRS § 134-3(a).
 9          180.    Hawaii law prohibits possession of firearms and ammunition by certain classes
10   of individuals, including: fugitives from justice; persons prohibited from possessing firearms or
11   ammunition under federal law; persons under indictment or complaint; convicted felons; persons
12   convicted of a crime of violence or illegal sale of drugs; persons under treatment for addiction
13   to drugs or alcohol; persons acquitted of a crime by reason of mental disease, disorder, or defect;
14   persons diagnosed with a significant behavioral, emotional, or mental disorder, or treated for
15   organic brain syndromes; certain persons under age 25 who were adjudicated by the family court;
16   minors under treatment for addiction to drugs or alcohol, who are fugitives from justice, or who
17   were found not responsible due to mental disease, disorder, or defect; and persons subject to a
18   restraining order or order for protection. HRS § 134-7(a)-(e).
19          181.    Hawaii law also prohibits certain classes of firearms and firearm components,
20   including: assault pistols, automatic firearms, short-barreled rifles, sawed-off shotguns, mufflers,
21   silencers, bump stocks, multiburst trigger activators, trigger cranks, and large capacity
22   magazines for pistols in excess of 10 rounds. HRS §§ 134-8 & 134-8.5.
23          182.    Hawaii law further enables the seizure of firearms upon disqualification: HRS
24   § 134-13 (revocation of any permit or license by issuing authority or by a court for good cause);
25   HRS § 134-7(f) (restraining order may include immediate surrender of firearms); HRS § 134-7.3
26   (seizure upon admission to psychiatric facility or emergency or involuntary hospitalization);



       FIRST AMENDED COMPLAINT FOR                       53              ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                              800 5th Avenue, Suite 2000
       RELIEF                                                                   Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                         (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 59 of 104




 1   HRS § 134-7.5 (immediate seizure of firearms in domestic abuse situations by responding police
 2   officers). Hawaii law also authorizes issuance of gun violence protective orders. 2019 Haw.
 3   Sess. Laws Act 150, § 2 at 527-33 (effective Jan. 1, 2020).
 4           183.    All of these regulations could be circumvented and effectively nullified if Firearm
 5   Files to produce firearms on 3D printers proliferate. Hawaii’s strong interest in protecting public
 6   safety will be severely harmed. Hawaii’s sovereign interest in enforcing its own laws will also
 7   be impaired.
 8           8.      Illinois’s Firearms Laws
 9           184.    The State of Illinois recognizes that regulation of the possession, carriage, sale,
10   transfer, and manufacture of firearms is vital to promote and protect the health, safety, and
11   welfare of the public. See Horsley v. Trame, 808 F.3d 1126, 1132 (7th Cir. 2015) (“[I]t is clear
12   that Illinois has an important and compelling interest in its citizens’ safety” and in “protecting
13   the public from firearms violence.”). Illinois has exercised its police power and enacted a
14   comprehensive regulatory and criminal scheme governing the possession and acquisition of
15   firearms, see 430 ILCS 65/0.01 et seq., 720 ILCS 5/24-1; the public carriage of firearms, see 430
16   ILCS 66/1 et seq., 720 ILCS 5/24-1; the sale, delivery, or manufacture of firearms, see 720 ILCS
17   5/24-1, 24-3; and reporting of information regarding the use of firearms in crimes, see 5 ILCS
18   830/10-5.
19           185.    The Illinois Firearm Owner’s Identification Card Act establishes a licensure
20   system that identifies persons who are not qualified to possess firearms within the State. Among
21   other reasons, an individual is ineligible for a license to possess a firearm if he has been convicted
22   of a felony, has been a patient in a mental health facility within the past five years, is subject to
23   an existing order of protection prohibiting him from possessing a firearm, has been convicted of
24   battery, assault, or aggravated assault within the last five years, has been convicted of domestic
25   battery, has been involuntarily admitted into a mental health facility, is a person with an
26   intellectual or developmental disability, or is prohibited from possessing or acquiring firearms



       FIRST AMENDED COMPLAINT FOR                        54               ATTORNEY GENERAL OF WASHINGTON
                                                                                Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                                800 5th Avenue, Suite 2000
       RELIEF                                                                     Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                           (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 60 of 104




 1   by any Illinois or federal statute. 430 ILCS 65/4, 65/8. If an individual becomes ineligible during
 2   the licensure period, the Illinois State Police shall revoke his license and require him to disclose
 3   and dispose of the firearms in his possession. 430 ILCS 65/8, 65/9.5. To ensure continued
 4   compliance with these eligibility requirements, Illinois imposes notification requirements on
 5   circuit court clerks, medical professionals, law enforcement officers, certain state officials, and
 6   school administrators. 430 ILCS 65/8.1. Furthermore, the Illinois Firearms Restraining Order
 7   Act authorizes courts to issue emergency and six-month firearms restraining orders to
 8   temporarily limit individuals’ access to firearms whenever someone has been shown to “pose[ ] a
 9   significant danger of personal injury to himself, herself, or another by having in his or her
10   custody or control, purchasing, possessing, or receiving a firearm.” 430 ILCS 67/40(e)–(g).
11          186.    The Illinois Firearm Concealed Carry Act is a comprehensive statutory licensure
12   regime for public carriage of firearms. In addition to satisfying enumerated eligibility
13   requirements, applicants for this license must not pose a danger to themselves, others, or the
14   public safety, and law enforcement agencies may submit objections to applicants on these
15   grounds. 430 ILCS 66/10, 66/15, 66/25. As part of the licensure process, the applicant must
16   complete a firearms training course and the Illinois State Police conducts a comprehensive
17   background search of the applicant. 430 ILCS 66/35, 66/75. Additionally, Illinois will issue a
18   concealed carry license to nonresidents only if their home States have a regulatory scheme
19   governing ownership, possession, and carriage that is substantially similar to the regime
20   established in Illinois. 430 ILCS 66/40(b). As part of its comprehensive scheme, Illinois law
21   restricts the places where a firearm may be legally carried by a licensee. 225 ILCS 10/7; 430
22   ILCS 66/65; 720 ILCS 5/24-1(a)(10); 89 Ill. Admin. Code § 402.8(i).
23          187.    Illinois also regulates the sale and delivery of firearms, requiring a waiting period
24   after an application to purchase a firearm has been made; restricting the sale of firearms to
25   minors, individuals with certain criminal convictions, individuals addicted to narcotics,
26   individuals who have been a patient in a mental health institution in the last five years, and



       FIRST AMENDED COMPLAINT FOR                       55              ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                              800 5th Avenue, Suite 2000
       RELIEF                                                                   Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                         (206) 474-7744
            Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 61 of 104




 1   individuals with an intellectual disability; and prohibiting the sale of firearms containing parts
 2   from certain nonhomogeneous metals. 720 ILCS 5/24-3. Illinois also licenses firearm dealers,
 3   who must provide annual training to employees, 430 ILCS 68/5-30, have video surveillance in
 4   gun stores, 430 ILCS 68/5-50(a), and submit to unannounced inspection by the State Police and
 5   local law enforcement, 430 ILCS 68/5-35. Dealers must also copy a buyer’s or transferee’s photo
 6   identification card whenever a firearm sale transaction takes place and record the sale. 430 ILCS
 7   68/5-20(a).
 8           188.   Illinois law further provides that it is a felony to manufacture machine guns, rifles
 9   and shot guns of a certain length, and certain types of ammunition. 720 ILCS 5/24-1(a)(7), 24-
10   2.2.
11           189.   Additionally, Illinois promotes public health, safety, and welfare by requiring
12   public reporting on “key information related to firearms used in the commission of crimes in this
13   State, including, but not limited to: reports on crimes committed with firearms, locations where
14   the crimes occurred, the number of persons killed or injured in the commission of the crimes,
15   the state where the firearms used originated, the Federal Firearms Licensee that sold the firearm,
16   and the type of firearms used.” 5 ILCS 830/10-5.
17           190.   Defendants’ actions severely undermine Illinois’s ability to enforce this
18   comprehensive regulatory and criminal regime regarding the possession, carriage, sale, and
19   manufacture of firearms. Persons currently prohibited from acquiring and possessing firearms
20   would be able to circumvent Illinois law by printing a gun on a 3D printer, seriously harming
21   Illinois’s interest in a well-regulated firearms market and posing an unacceptable risk to Illinois
22   public health, safety, and welfare.
23           9.     Maine’s Firearms Laws
24           191.   The State of Maine, represented by and through its Attorney General, is a
25   sovereign state of the United States of America. The Attorney General of Maine is a
26   constitutional officer with the authority to represent the State of Maine in all matters and serves



       FIRST AMENDED COMPLAINT FOR                      56               ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                              800 5th Avenue, Suite 2000
       RELIEF                                                                   Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                         (206) 474-7744
          Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 62 of 104




 1   as its chief legal officer with general charge, supervision, and direction of the State’s legal
 2   business. Me. Const. art. IX, Sec. 11; 5 M.R.S. §§ 191 et seq. (2018). The Attorney General’s
 3   powers and duties include acting on behalf of the State and the people of Maine in the federal
 4   courts on matters of public interest. The Attorney General has the authority to file suit to
 5   challenge action by the federal government that threatens the public interest and welfare of
 6   Maine residents as a matter of constitutional, statutory, and common law authority.
 7          192.    Maine’s statutory framework of firearm regulation imposes reasonable
 8   restrictions on the possession of firearms in order to protect public safety consistent with the
 9   rights of law-abiding citizens to possess and use firearms. Maine attempts to ensure consistency
10   in its firearms regulation across the state by largely preempting the field of firearms regulation
11   within the State. 25 M.R.S. § 2011. Maine promotes public safety by prohibiting the possession
12   of firearms by persons who, for various reasons, should not have access to them.
13          193.    Prohibitions resulting from convictions. Maine prohibits possession by persons
14   convicted of felony-level crimes in the courts of Maine, its sister states, and the federal court.
15   Maine also prohibits possession based on convictions in state, federal or tribal courts of
16   misdemeanor-level crimes involving the use of a firearm or other dangerous weapon against a
17   person. 15 M.R.S. § 393(1)(A-1)(5). A finding of not criminally responsible on any of these
18   crimes also results in prohibition. 15 M.R.S. § 393(1)(A-1), (E). Maine prohibitions based on
19   domestic violence convictions go beyond those of the federal statute, which prohibit possession
20   based on conviction of domestic violence assault, in that Maine’s statute also creates a five-year
21   prohibition based on convictions for domestic violence stalking, terrorizing, criminal threatening
22   and reckless conduct. In addition, a person who is on deferred disposition status for any of these
23   crimes is prohibited from possessing firearms. 15 M.R.S. § 393(1-B).
24          194.    Juvenile Adjudications. Maine’s prohibitions based on juvenile adjudications
25   may be permanent or temporary (non-violent felony-level adjudications), and thus again go
26



       FIRST AMENDED COMPLAINT FOR                      57              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                             800 5th Avenue, Suite 2000
       RELIEF                                                                  Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                        (206) 474-7744
          Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 63 of 104




 1   beyond those of federal law, which require a conviction. 15 M.R.S. § 393(1)(C), (1-A); 18 U.S.C
 2   § 922(g).
 3          195.    Mental Health-Related Prohibitions. Maine’s prohibitions based on mental health
 4   adjudications are comprehensive. In addition to the prohibition based on “insanity” findings in
 5   criminal proceedings, Maine has established prohibitions for criminal defendants determined
 6   incompetent to stand trial, 15 M.R.S. § 393(1)(E)(3); persons involuntarily committed through
 7   the civil process, 15 M.R.S. § 393(1)(E)(3); persons ordered to involuntary treatment as part of
 8   a “progressive treatment program,” P.L. 209, c. 411, 15 M.R.S. § 393(1)(E-2) (effective July 1,
 9   2020); and persons taken into protective custody and prohibited pursuant to the extreme risk
10   protection order process. P.L. 2019, c. 411, 15 M.R.S. § 393(1)(E-1) (effective July 1, 2020).
11          196.    Status Prohibitions. In addition, Maine tracks federal prohibitions against
12   possession, including those based on fugitive status, whether a person is an unlawful user or
13   addicted to controlled substances or illegally in the United States, or has been dishonorably
14   discharged or renounced citizenship. 15 M.R.S. § 393 (1)(F)-(J). Maine prohibits possession for
15   persons subject to qualifying protection from abuse orders. 15 M.R.S. § 393(1)(D); 19-A M.R.S.
16   §§ 4006, 4007, 4011. Possession of a firearm in violation of a bail condition prohibiting
17   possession, where premised on an underlying felony-level offense, is itself a Class C (felony-
18   level) crime. 15 M.R.S. § 1092(1)(B).
19          197.    Regulation of Transfer and Location. Generally, it is a crime to transfer a firearm
20   to a minor under 16 or to transfer a handgun to a minor under 18, with some limited exceptions.
21   17-A M.R.S. §§ 554-A, 554-B. Again, with very limited exceptions, firearms may not be
22   possessed on school property, 20-A M.R.S. § 6552, in courthouses. 17-A M.R.S. § 1058, or at
23   the site of a labor dispute. 32 M.R.S. § 9412. While Maine does not generally require permits to
24   carry, a concealed handgun permit is required to carry in certain locations, including Maine State
25   Parks, 12 M.R.S. § 1803, and Acadia National Park. 12 M.R.S. § 756. The qualifications for
26   obtaining a concealed handgun permit, 25 M.R.S. § 2003, are more stringent than the law



       FIRST AMENDED COMPLAINT FOR                      58              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                             800 5th Avenue, Suite 2000
       RELIEF                                                                  Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                        (206) 474-7744
          Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 64 of 104




 1   governing possession and open carry. 15 M.R.S. § 393. Federally licensed firearms dealers must
 2   provide safety brochures and make available information about trigger locks and firearms safety
 3   programs. 25 M.R.S. § 2012.
 4          198.    Maine’s regulatory framework would be seriously circumvented if the Final
 5   Rules are permitted to stand. Persons ineligible to possess firearms under Maine law will easily
 6   be able to obtain downloadable plans for guns that they can produce at home using a 3D printer.
 7   Such firearms easily sidestep the Maine law criminalizing removal of serial numbers to prevent
 8   identification by simply not having serial numbers in the first place. 17-A M.R.S. § 705(1)(E).
 9   Further, absent any meaningful restrictions on exporting Firearm Files, foreign persons who may
10   reside in or may enter Maine through its approximately two dozen border crossings stretching
11   across its 611-mile land border with Canada or two international airports will have unrestricted
12   access to Firearm Files. It will be increasingly difficult for Maine law enforcement and Border
13   Patrol agents to detect and trace weapons constructed from such plans because they have no
14   serial numbers and lack metal components typically detectable by security screening equipment.
15          10.     Maryland’s Firearms Laws
16          199.    The State of Maryland has one of the most robust firearms regulatory regimes in
17   the country. For instance, Maryland prohibits certain categories of persons from buying or
18   possessing a firearm. This includes minors under the age of 21, and persons previously convicted
19   of certain serious crimes, including crimes of violence. Md. Code Ann., Pub. Safety § 5-133.
20   Persons who have been involuntarily committed to a mental health facility, or are under the
21   protection of a court-appointed guardian, or have been found incompetent to stand trial, or are
22   addicted to a controlled dangerous substance, or are subject to a protective order are all
23   prohibited from possessing a firearm as well. Id.
24          200.    Sales and other transfers of firearms in Maryland are extensively regulated to
25   ensure that prohibited persons are unable to obtain a weapon. A person seeking to purchase, rent,
26   or receive a handgun must first obtain a handgun qualification license. Md. Code Ann., Pub.



       FIRST AMENDED COMPLAINT FOR                       59            ATTORNEY GENERAL OF WASHINGTON
                                                                            Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                            800 5th Avenue, Suite 2000
       RELIEF                                                                 Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                       (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 65 of 104




 1   Safety § 5-117.1. To obtain such a license, applicants must, among other things, make a sworn
 2   statement that they are not prohibited under federal or State law from possessing a handgun, pass
 3   a fingerprint-based background check, and complete an approved firearms safety training course.
 4   Id. Further, a person must submit a firearm application before the person purchases, rents, or
 5   transfers a handgun in Maryland. Md. Code Ann., Pub. Safety §§ 5-117, 5-118. That transaction
 6   must be executed within 90 days of the application’s approval and must be reported to the State
 7   Police, including a description of the firearm and its serial number. Md. Code Ann., Pub. Safety
 8   § 5-123. Firearm dealers are required to maintain records of every transaction, including the
 9   name and address of the purchaser, a precise description, including make, model, caliber, and
10   serial number of each firearm acquired or sold, and the date of sale. Md. Code Ann., Pub. Safety
11   § 5-145. Further, persons moving to Maryland from out-of-state must register their firearms with
12   the State Police, which requires the applicant to submit information such as their name, address,
13   and Social Security number, as well as the make, model, and manufacturer’s serial number of
14   the firearm. Md. Code Ann., Pub. Safety § 5-143.
15          201.    Maryland also prohibits the possession of certain types of firearms. Enumerated
16   assault weapons, including assault pistols, may not be bought, possessed, sold, or transported
17   into the State. Md. Code Ann., Crim. Law § 4-303. Detachable magazines with a capacity of
18   more than ten rounds of ammunition are also prohibited from being manufactured, bought, or
19   sold. Md. Code Ann., Crim. Law § 4-305.
20          202.    Maryland’s carefully constructed regulatory regime will be upended if the Final
21   Rules are permitted to go into effect. Persons currently prohibited from possessing firearms
22   would be able to easily circumvent Maryland law by simply manufacturing a gun on a 3D printer.
23   The firearms thus produced will be unregistered, unmarked, and virtually untraceable, directly
24   harming Maryland’s interest in a well-regulated firearms market and potentially leading to an
25   increase in violent crime.
26



       FIRST AMENDED COMPLAINT FOR                      60             ATTORNEY GENERAL OF WASHINGTON
                                                                            Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                            800 5th Avenue, Suite 2000
       RELIEF                                                                 Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                       (206) 474-7744
            Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 66 of 104




 1            11.      Massachusetts’s Firearms Laws
 2            203.     Massachusetts carefully regulates the possession, licensing, and use of firearms

 3   and other inherently dangerous weapons. Among the goals of these laws is limiting access to

 4   deadly weapons by persons who may inflict harm—be it negligently or intentionally—on

 5   themselves or others. These laws also recognize that criminal use of firearms is a significant

 6   problem, that guns should be registered and traceable in the event of theft or criminal misuse,

 7   and that possession of firearms should be limited to responsible persons who meet all

 8   requirements for licensure. See, e.g., Commonwealth v. Reyes, 464 Mass. 245, 250 (2013); Jupin

 9   v. Kask, 447 Mass. 141, 153-154 (2006).

10            204.     Under Massachusetts law, 16 a person may not possess or carry a firearm without

11   obtaining a license from the appropriate licensing authority. Persons may not obtain a license to

12   carry a firearm if they: (1) have committed certain offenses, including violent crimes and

13   violations of laws regulating the use, possession, or sale of a controlled substance; (2) have been

14   committed to a hospital or institution for mental illness, or alcohol or substance misuse, subject

15   to limited exceptions; (3) were younger than 21 years old at the time of submitting an application;

16   (4) are currently subject to an order for suspension or surrender of firearms in connection with

17   an abuse prevention order; (5) have an outstanding arrest warrant in any state or federal

18   jurisdiction; (6) have been dishonorably discharged from the armed forces of the United States;

19   (7) are a fugitive from justice; or (8) have renounced their United States citizenship. Mass. Gen.

20   Laws ch. 140, § 131(d).

21            205.     A licensing authority also may deny a person a license to carry firearms if the

22   licensing authority determines that the person is unsuitable for a license based on: (i) reliable

23   and credible information that the applicant or licensee has exhibited or engaged in behavior that

24   suggests that, if issued a license, the applicant or licensee may create a risk to public safety; or

25            16
                 The Massachusetts-specific allegations contained herein constitute a summary of some of the most
     relevant provisions of Massachusetts law. It is not an exhaustive or complete list of all relevant statutes, regulations,
26   or other provisions.



       FIRST AMENDED COMPLAINT FOR                                  61                  ATTORNEY GENERAL OF WASHINGTON
                                                                                             Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                                             800 5th Avenue, Suite 2000
       RELIEF                                                                                  Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                                        (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 67 of 104




 1   (ii) existing factors that suggest that, if issued a license, the applicant or licensee may create a
 2   risk to public safety. Mass. Gen. Laws ch. 140, § 131(d).
 3          206.    Anyone who wishes to sell, rent, or lease firearms must apply for and obtain a
 4   license. Such licenses are valid for three years. No license may issue until an investigation into
 5   the applicant’s criminal history has been completed. A licensee must record all sales of firearms
 6   to include a complete description of the firearm (including the make and type of firearm) and the
 7   person purchasing the firearm (including the person’s sex, residence, and occupation). The police
 8   may inspect the premises of a licensee at all times. Mass. Gen. Laws ch. 140, §§ 122-124.
 9   Reports of all transactions must be made by licensees to Massachusetts’s Department of Criminal
10   Justice Information Services with detailed information about the firearm and the purchaser’s
11   license. 803 Mass. Code Regs. § 10.07.
12          207.    It is unlawful to manufacture a firearm in Massachusetts, or to deliver a firearm
13   to a dealer in Massachusetts, without a serial number permanently inscribed on a visible metal
14   surface of the firearm. Mass. Gen. Laws ch. 269, § 11E.
15          208.    Anyone who purchases or obtains a firearm from any source other than a licensed
16   dealer must, within seven days of receiving the firearm, report in writing to the Commissioner
17   of the Massachusetts Department of Criminal Justice Information Services the name and address
18   of the seller or donor and the buyer or donee, together with a complete description of the firearm,
19   including the caliber, make, and serial number. Mass. Gen. Laws ch. 140, § 128B.
20          209.    Only handguns that meet the safety and performance standards expressed in state
21   law and regulations, including protection against accidental discharge and explosion upon firing,
22   may be sold. Mass. Gen. Laws ch. 140D, § 123, clauses 18 to 20. The Secretary of the
23   Massachusetts Executive Office of Public Safety and Security has compiled an approved
24   firearms roster, pursuant to Mass. Gen. Laws ch. 140, § 131-3/4 and 501 Mass. Code Regs. 7.00.
25          210.    It is unlawful to sell, offer for sale, transfer, or possess any weapon, capable of
26   discharging a bullet or shot, that is not detectable as a weapon or potential weapon by x-ray



       FIRST AMENDED COMPLAINT FOR                       62              ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                              800 5th Avenue, Suite 2000
       RELIEF                                                                   Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                         (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 68 of 104




 1   machines commonly used at airports or walk-through metal detectors. Mass. Gen. Laws ch. 140,
 2   § 131N.
 3          211.    The sale, transfer, or possession of an “Assault weapon,” as defined in Mass. Gen.
 4   Laws ch. 140, § 121, is prohibited. Mass. Gen. Laws ch. 140, § 131M.
 5          212.    All firearms that are used in the commission of a crime must be traced by the
 6   licensing authority for the city or town in which the crime took place. Mass. Gen. Laws ch. 140,
 7   § 131Q.
 8          12.     Michigan’s Firearms Laws
 9          213.    Michigan regulates the sale, purchase, possession, and carrying of certain
10   firearms within the state. As a general rule, a person may not purchase, carry, possess, or
11   transport a pistol in Michigan without first obtaining a license for the firearm. Mich. Comp. Laws
12   § 28.422(2).
13          214.    Before issuing a license to purchase or possess a pistol, the issuing agency must
14   determine through the federal National Instant Criminal Background Check System that the
15   applicant is not prohibited under federal law from possessing a firearm and is not an illegal or
16   nonimmigrant alien. Mich. Comp. Laws § 28.426(1). An applicant for licensure must be a legal
17   resident of Michigan; a United States citizen or lawfully admitted alien; and at least 21 years of
18   age, or at least 18 years old if the seller is a federally licensed dealer. Mich. Comp. Laws
19   § 28.422. An applicant must not be prohibited from possessing a firearm under Michigan’s felon-
20   in-possession statute; must not have a pending felony or enumerated misdemeanor charge; must
21   not be subject to an involuntary hospitalization or commitment order, personal protection order,
22   or order finding the individual is legally incapacitated; and must not have been adjudged insane
23   or legally incapacitated unless adjudged restored to sanity or capacity by court order. Id.
24          215.    In addition to prohibiting certain individuals from possessing firearms, the State
25   of Michigan prohibits certain types of weapons. For example, it generally is illegal in Michigan
26   to manufacture or possess a machine gun, muffler, or silencer. Mich. Comp. Laws



       FIRST AMENDED COMPLAINT FOR                      63              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                             800 5th Avenue, Suite 2000
       RELIEF                                                                  Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                        (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 69 of 104




 1   § 750.224(1). Michigan law also makes it a felony to manufacture or possess a device to convert
 2   a semiautomatic into a fully automatic firearm, or to demonstrate to another person how to
 3   manufacture or install such a device. Mich. Comp. Laws § 750.224e. Michigan law similarly
 4   prohibits the manufacture or possession of short-barreled shotguns and rifles, except in
 5   compliance with federal law. Mich. Comp. Laws § 750.224b. Further, a person may lawfully
 6   possess a pistol greater than 26 inches in length only if the firearm was continuously registered
 7   since January 1, 2013. Mich. Comp. Laws § 28.421.
 8           13.     Minnesota’s Firearms Laws
 9           216.    In the exercise of its police powers, the State of Minnesota has regulated firearms
10   in the interest of public safety.
11           217.    For example, Minnesota law prohibits some people from using or possessing
12   firearms, including certain individuals who have been convicted of a felony; have a mental
13   illness or developmental disability; have been convicted of controlled substance crimes; have
14   been committed to a treatment facility due to chemical dependency; have been convicted of
15   domestic-violence-related crimes; or are subject to an order for protection. Minn. Stat.
16   § 624.713, subd. 1. It is also unlawful to knowingly transfer a firearm to such persons.
17   Minn. Stat. §§ 624.7133, 624.7141.
18           218.    Minnesota similarly regulates the sale or transfer of certain firearms. For
19   example, an individual seeking to acquire a firearm may apply for a transferee permit by
20   providing personal information to local law enforcement. Minn. Stat. § 624.7131, subd. 1. Local
21   law enforcement then conducts a background check to ensure that the individual is not prohibited
22   from possessing a firearm. Id., subd. 2, 4. Within seven days, law enforcement will either issue
23   a transferee permit or provide written notification that the application has been denied with the
24   specific reason for the denial. Id., subd. 5.
25           219.    If the proposed purchaser of certain firearms does not have a transferee permit,
26   the proposed seller and the prospective buyer must submit a report to local law enforcement with



       FIRST AMENDED COMPLAINT FOR                      64               ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                              800 5th Avenue, Suite 2000
       RELIEF                                                                   Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                         (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 70 of 104




 1   personal information of the proposed transferee and the address of the seller’s business. Minn.
 2   Stat. §624.7132, subd. 1. Local law enforcement then conducts a background check to ensure
 3   that the individual is not prohibited from possessing a firearm. Id., subd. 2-3. The seller may not
 4   transfer the firearm to the buyer for at least five business days after the report is delivered to
 5   local law enforcement. Id., subd. 4.
 6          220.    Minnesota also regulates the carrying of firearms in public. For example, subject
 7   to some exceptions, rifles, shotguns, and semiautomatic military-style assault weapons cannot
 8   be carried in public places. Minn. Stat. § 624.7181. And pistols may not be carried in public
 9   without a permit to carry. Minn. Stat. § 624.714, subd. 1. Applications for permits to carry are
10   submitted in person to local law enforcement. Id., subd. 2-3. The applicant must be at least 21
11   years old, trained in the safe use of a pistol, not prohibited from possessing a firearm, not listed
12   in the criminal gang investigative data system, and not a danger to themselves or the public. Id.;
13   Minn. Stat. § 624.714, subd. 6(a)(3). The applicant must also provide personal information, a
14   photocopy of their training certificate, and a photo identification. Id., subd. 3(a), (c). Local law
15   enforcement then conducts a background check to ensure that the individual is not prohibited
16   from possessing a firearm. Id., subd. 4.
17          221.    Even with a permit to carry, an individual carrying a firearm may not remain in a
18   private establishment if they know that the establishment has made a reasonable request that
19   firearms not be brought onto the premises. Id., subd. 17. Employers and educational institutions
20   may also restrict the carrying or possession of firearms. Id., subd. 18. Individuals also may not
21   carry while under the influence of alcohol or controlled substances. Minn. Stat. § 624.7142.
22          222.    In addition, Minnesota prohibits certain firearms, like for example, machine guns,
23   short-barreled shotguns, and Saturday night special pistols, which are pistols made with material
24   that has a melting point of less than 1,000 degrees Fahrenheit, material that has an ultimate tensile
25   strength of less than 55,000 pounds per square inch, or powdered metal having a density of less
26



       FIRST AMENDED COMPLAINT FOR                       65               ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                               800 5th Avenue, Suite 2000
       RELIEF                                                                    Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                          (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 71 of 104




 1   than 7.5 grams per cubic centimeter. Minn. Stat. § 609.67; Minn. Stat. § 624.712, subd. 4;
 2   Minn. Stat. § 624.716.
 3          223.     Proliferation of untraceable, undetectable 3D printed guns is a threat to public
 4   safety in Minnesota. By allowing this proliferation, Defendants undermine Minnesota’s firearm
 5   laws and the safety of Minnesota residents.
 6          14.      New Jersey’s Firearms Laws
 7          224.     New Jersey not only has statutes related to the purchase and possession of guns,
 8   but also laws relating to who can manufacture firearms. In New Jersey, under N.J. Stat. Ann. §
 9   2C:39-9, it is illegal to manufacture a weapon without being registered or licensed to do so. And
10   N.J. Stat. Ann. § 2C:39-10 makes it a crime to knowingly violate the regulatory provision
11   relating to the manufacturing of firearms in N.J. Stat. Ann. § 2C:58-1, which provides that every
12   manufacturer of firearms shall register with the proper State authorities.
13          225.     New Jersey’s firearms regulatory regime expressly restricts both the use of 3D
14   printers to produce firearms and the distribution of digital instructions to facilitate such
15   production. New Jersey recently amended its firearms laws to prohibit the distribution of “digital
16   instructions in the form of computer-aided design files or other code or instructions stored and
17   displayed in electronic format as a digital model that may be used to program a three-dimensional
18   printer to manufacture or produce a firearm, firearm receiver, magazine, or firearm component”
19   to any person in New Jersey who is not a licensed firearms manufacturer. N.J. Stat. Ann. § 2C:39-
20   9(l)(2). It is also now illegal in New Jersey for a person who is not a licensed firearms
21   manufacturer “to use a three-dimensional printer or similar device to manufacture or produce a
22   firearm, firearm receiver, magazine, or firearm component.” N.J. Stat. Ann. § 2C:39-9(l)(1). And
23   under N.J. Stat. Ann. §§ 2C:39-9(n) and 2C:39-3(n), it is illegal in New Jersey to transport or
24   knowingly possess a firearm manufactured or otherwise assembled using a firearm frame or
25   firearm receiver which is not marked with a serial number registered to a federally licensed
26   manufacturer.



       FIRST AMENDED COMPLAINT FOR                      66              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                             800 5th Avenue, Suite 2000
       RELIEF                                                                  Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                        (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 72 of 104




 1           226.    New Jersey also has an extensive system of rules for people purchasing firearms.
 2   A person must obtain a firearms purchaser identification card before purchasing, receiving, or
 3   otherwise acquiring a firearm. Under N.J. Stat. Ann. § 2C:58-3(c), the following people are
 4   prohibited from obtaining a purchaser identification card, and thus prohibited from purchasing
 5   firearms: those who have been convicted of crimes and disorderly persons offenses involving
 6   acts of domestic violence (N.J. Stat. Ann. § 2C:58-3(c)(1)); those who are drug dependent (N.J.
 7   Stat. Ann. § 2C:58-3(c)(2)); those who are confined for mental disorders to hospitals, mental
 8   institutions or sanitariums (N.J. Stat. Ann. § 2C:58-3(c)(2)); those who suffer from a physical
 9   defect or disease that would make it unsafe for him to handle firearms (N.J. Stat. Ann. § 2C:58-
10   3(c)(3)); those who have been confined for a mental disorder (N.J. Stat. Ann. § 2C:58-3(c)(3));
11   those who are alcoholics and are unable to produce proof demonstrating that they no longer
12   suffer from that particular disability in a manner that would interfere with or handicap them in
13   the handling of firearms (N.J. Stat. Ann. § 2C:58-3(c)(3)); juveniles (N.J. Stat. Ann. § 2C:58-
14   3(c)(4)); those for whom the issuance of a permit to purchase a handgun or firearms purchaser
15   identification card would not be in the interests of the public health, safety, or welfare (N.J. Stat.
16   Ann. § 2C:58-3(c)(5)); those who are subject to restraining orders issued pursuant to the
17   “Prevention of Domestic Violence Act” prohibiting them from possessing firearms (N.J. Stat.
18   Ann. § 2C:58-3(c)(6)); those who were adjudicated delinquent for offenses which, if committed
19   by an adult, would constitute a crime involving the unlawful use or possession of weapons,
20   explosives, or destructive devices (N.J. Stat. Ann. § 2C:58-3(c)(7)); those who had a firearm
21   seized pursuant to the Prevention of Domestic Violence Act (N.J. Stat. Ann. § 2C:58-3(c)(8));
22   and those who are named on the consolidated Terrorist watchlist maintained by the Terrorist
23   Screening Center administered by the Federal Bureau of Investigation (N.J. Stat. Ann. §
24   2C:58-3(c)(9)). And New Jersey bans all assault weapons. N.J. Stat. Ann. § 2C:39-5(f).
25           227.    Finally, New Jersey law prohibits “certain persons” from purchasing, owning,
26   possessing, or controlling any and all firearms under N.J. Stat. Ann. § 2C:39-7(b)(1), due to their



       FIRST AMENDED COMPLAINT FOR                        67              ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                               800 5th Avenue, Suite 2000
       RELIEF                                                                    Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                          (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 73 of 104




 1   prior convictions for aggravated assault, arson, burglary, escape, extortion, homicide,
 2   kidnapping, robbery, aggravated sexual assault, sexual assault, bias intimidation, carjacking,
 3   gang criminality, racketeering, terroristic threats, unlawful possession of a machine gun,
 4   handgun, or assault firearm, leading a firearms trafficking network, endangering the welfare of
 5   a child, stalking, or a crime involving domestic violence, or for an attempt or conspiracy to
 6   commit any of these offenses. Those persons face a mandatory term of imprisonment with at
 7   least five years of parole ineligibility if they purchase, own, possess, or control a firearm. N.J.
 8   Stat. Ann. § 2C:39-7(b)(1).
 9          228.    The Final Rules at issue will permit the unchecked dissemination of Firearm Files
10   in New Jersey, and thus effectively sanction conduct that is specifically prohibited by New Jersey
11   law. The Final Rules will also facilitate the unlicensed production of 3D-printed firearms in
12   direct violation of New Jersey law. Further, the Final Rules will enable any individual with
13   access to a 3D printer to easily circumvent New Jersey laws which require every firearms
14   manufacturer to register with the State and every person to obtain a firearms purchase
15   identification card before acquiring a firearm. The Final Rules will also make it easier for certain
16   convicted felons to evade New Jersey’s prohibition against their purchasing, owning, possessing,
17   or controlling any firearm. The Final Rules likewise will make it easier for persons convicted of
18   acts of domestic violence, persons confined for certain mental illnesses, juveniles, persons from
19   whom firearms have been seized under the Prevention of Domestic Violence Act, and persons
20   named on the consolidated Terrorist watchlist to evade New Jersey’s prohibitions on their
21   purchasing firearms. In short, the Final Rules help to effect a complete end-run around New
22   Jersey restrictions on the manufacture, sale, purchase, and possession of firearms which are
23   designed to trace and detect firearms and to prevent gun violence in New Jersey.
24          15.     New Mexico’s Firearms Laws
25          229.    New Mexico has a suite of firearm regulations designed to keep the public safe
26   that would be jeopardized by the Final Rules. These laws include restrictions on who may



       FIRST AMENDED COMPLAINT FOR                       68              ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                              800 5th Avenue, Suite 2000
       RELIEF                                                                   Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                         (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 74 of 104




 1   possess a firearm. New Mexico prohibits people under the age of nineteen from possessing
 2   handguns in most circumstances, N.M. Stat. Ann. § 30-7-2.2, as well as prohibiting felons,
 3   people convicted of certain domestic violence crimes, and people subject to domestic violence
 4   protection orders from receiving, transporting, or possessing firearms. N.M. Stat. Ann. § 30-7-
 5   16.
 6          230.    New Mexico also restricts the locations where people may possess firearms,
 7   including generally prohibiting firearms at schools and universities, N.M. Stat. Ann. §§ 30-7-
 8   2.1, -2.4, in certain establishments that sell alcohol, N.M. Stat. Ann. § 30-7-3, and on buses.
 9   N.M. Stat. Ann. § 30-7-13.
10          231.    New Mexico also prohibits the concealed carry of firearms without a permit.
11   N.M. Stat. Ann. § 30-7-2(A)(5). To obtain a permit, a person must (among other things) be 21
12   years old, lack certain criminal history, and complete a firearms training course. N.M. Stat. Ann.
13   § 29-19-4. Even with such a permit, there are restrictions on where a person may carry a firearm,
14   including tribal land, courthouses, and private property where the owner prohibits firearms. N.M.
15   Stat. Ann. §§ 29-19-10, -11; N.M. Admin. Code § 10.8.2.16(F).
16          232.    To help ensure that these laws are not circumvented, New Mexico prohibits the
17   sale of firearms without a background check. N.M. Stat. Ann. § 30-7-7.1.
18          233.    The Final Rules will undermine New Mexico’s efforts to ensure that firearms are
19   not obtained by people and carried in places that would jeopardize public safety and put New
20   Mexico’s residents in danger. Individuals who cannot purchase firearms under New Mexico law,
21   such as children and people with domestic violence protection orders, could avoid background
22   checks and use a 3D printer to manufacture a firearm at home. Likewise, firearms created with
23   a 3D printer and made of plastic could be smuggled past metal detectors into locations where
24   firearms are prohibited, such as courthouses or schools. New Mexico will suffer irreparable harm
25   by the resulting undermining of its firearm laws and threats to the safety of New Mexicans.
26



       FIRST AMENDED COMPLAINT FOR                      69              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                             800 5th Avenue, Suite 2000
       RELIEF                                                                  Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                        (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 75 of 104




 1          16.     New York’s Firearms Laws
 2          234.    For over a century, in order to promote public safety, New York law has regulated

 3   the possession and use of guns and has prohibited certain persons from obtaining or possessing

 4   firearms. See N.Y. Penal Law §§ 265.00, 265.01, 265.20(a)(3), 400.00; Kachalsky v. Cty. of

 5   Westchester, 701 F.3d 81, 84 (2012), cert. denied, 133 S. Ct. 1806 (2013). For example,

 6   New York licenses the possession of “firearms,” which are defined, as a general matter, as any

 7   pistol or revolver; a shotgun having one or more barrels less than eighteen inches in length; a

 8   rifle having one or more barrels less than sixteen inches in length; and any assault weapon.

 9   See N.Y. Penal Law §§ 265.01, 265.20(a)(3), 400.00. These measures remain the law today.

10          235.    Licenses are limited “to those over twenty-one years of age, of good moral

11   character, without a history of crime or mental illness, and ‘concerning whom no good cause

12   exists for the denial of the license.’ ” Kachalsky v. County of Westchester, 701 F.3d 81, 86

13   (quoting PL § 400.00(1).); N.Y. Penal Law §§ 265.00, 265.01, 265.20(a)(3), 400.00. Persons

14   subject to a variety of protection orders are also prohibited from maintaining licenses. N.Y. Penal

15   Law § 400.00(1); NY Criminal Procedure Law § 530.14; Family Court Act §842-a.

16          236.    Every license application triggers an investigation into the applicant by local law

17   enforcement, including an investigation into the applicant’s mental health history.

18   PL § 400.00(4); Kachalsky, 701 F.3d at 87. Firearms subject to licensure must be disclosed to

19   and registered with licensing officials. N.Y. Penal Law § 400.00(7) (mandating that each license

20   “specify the weapon covered by calibre, make, model, manufacturer's name and serial number,

21   or if none, by any other distinguishing number or identification mark . . . .”).

22          237.    New York has also enacted specific criminal prohibitions on the possession of

23   rifles and shotguns by certain mentally ill individuals. N.Y. Penal Law §§ 265.01(6), 265.00(16).

24   Penal Law § 265.01(6), enacted in 1974, provides that “a person who has been certified not

25   suitable to possess a rifle or shotgun . . . and refuses to yield possession of such rifle or shotgun

26   upon the demand of a police officer” is guilty of criminal possession of a weapon in the fourth



       FIRST AMENDED COMPLAINT FOR                       70               ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                               800 5th Avenue, Suite 2000
       RELIEF                                                                    Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                          (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 76 of 104




 1   degree. Id. § 265.01(6). Law enforcement is authorized to take firearms “possessed by such
 2   person.”
 3           238.     New York’s Secure Ammunition and Firearms Enforcement Act of 2013 (SAFE
 4   Act) generally restricts the transfer and possession of “assault weapons”—defined, as a general
 5   matter, as rifles, shotguns, and pistols that are (1) semiautomatic, (2) in the case of a pistol or
 6   rifle, able to accept a detachable ammunition magazine, and (3) equipped with at least one feature
 7   on an enumerated list of military style features. N.Y. Penal Law § 265.00(22).[1] Possession of
 8   a prohibited assault weapon constitutes the Class D felony of Criminal Possession of a Weapon
 9   in the Third Degree. Id. § 265.02(7)-(8) 17.
10           239.     The Final Rules effectively deregulating 3D-printable gun files nullify New
11   York’s laws prohibiting certain categories of persons from possessing firearms. If the Final Rules
12   go into effect, New York stands to suffer extreme and irreparable harm. Persons ineligible to
13   possess firearms under New York law will easily be able to obtain downloadable guns that they
14   can produce at home using a 3D printer. New York law enforcement will have no means of
15   detecting such weapons using standard equipment such as metal detectors, and no means of
16   tracing such weapons because they have no serial numbers.
17           17.      North Carolina’s Firearms Laws
18           240.     North Carolina has a broad statutory scheme to regulate firearms that is intended
19   to keep firearms out of the hands of persons ineligible to possess them. Unlike other states, North
20   Carolina also has specific laws precluding the manufacture and possession of a variety of
21   automatic firearms and firearms that do not have serial numbers or identifying marks. These
22   firearms are of the type that can be produced on a 3D printer.
23

24           17
                 The Act does not prohibit possession of any firearm that was lawfully possessed before the law’s
     effective date of January 15, 2013. See N.Y. Penal Law § 265.00(22)(g)(v). Persons who lawfully possessed a
25
     banned assault weapon at that time may continue to do so, but must register the weapon with the Superintendent of
     the State Police. Id. § 400.00(16-a).
26



       FIRST AMENDED COMPLAINT FOR                             71                 ATTORNEY GENERAL OF WASHINGTON
                                                                                       Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                                       800 5th Avenue, Suite 2000
       RELIEF                                                                            Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                                  (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 77 of 104




 1           241.    Under North Carolina law, it is unlawful for any person, firm, or corporation to
 2   sell, give away, transfer, purchase, or receive, at any place within the state, any pistol, unless the
 3   purchaser or receiver obtains a license or permit from the sheriff of the county in which the
 4   purchaser or receiver resides, or the purchaser or receiver possesses a valid North Carolina issued
 5   concealed carry permit. This requirement to obtain a permit prior to the transfer of a pistol applies
 6   not only to a commercial transaction, but also between private individuals or companies
 7   throughout North Carolina. A permit expires after five years, and a violation of the pistol permit
 8   law is a Class 2 misdemeanor under North Carolina law. N.C.G.S. § 14-402(a).
 9           242.    North Carolina law also requires permits to receive or purchase a handgun.
10   N.C.G.S. § 14-402. The county sheriff is only authorized to issue a permit after a county resident
11   submits an application establishing that the applicant is of good moral character and that the
12   person, firm, or corporation wants to possess the weapon for one of the following purposes:
13               a. The protection of the applicant’s home, business, person, family, or property;
14               b. Target shooting;
15               c. Collecting; or
16               d. Hunting
17   Additionally, the sheriff must conduct a background check to verify, before the issuance of a
18   permit, that the person is not ineligible to purchase or possess a handgun. N.C.G.S. §14-404(a).
19           243.    A handgun permit cannot be issued if the applicant, inter alia: (1) has been
20   convicted in any state or federal court of a felony or has currently pending felony charges; (2) is
21   a fugitive from justice; (3) is addicted to drugs; (4) has been adjudicated incompetent or
22   committed to a mental institution; (5) is an alien illegally or unlawfully in the United States;
23   (6) has been dishonorably discharged from the U.S. armed forces; or (7) is subject to certain
24   restraining and no-contact orders. N.C.G.S §14-404(c).
25

26



       FIRST AMENDED COMPLAINT FOR                        72              ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                               800 5th Avenue, Suite 2000
       RELIEF                                                                    Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                          (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 78 of 104




 1          244.    A court in any domestic violence protective order can also prohibit a party from
 2   possessing, purchasing, or receiving a firearm for a time fixed in the order, the violation of which
 3   is a felony. N.C.G.S. § 50B-3.1.
 4          245.    Every dealer in pistols and other weapons mentioned in Article 52A of the N.C.
 5   General Statutes must keep accurate records of all sales, including the name, place of residence,
 6   date of sale, etc., of each person, firm, or corporation to whom sales are made. N.C.G.S.
 7   § 14-406, N.C.G.S. § 14-408.
 8          246.    It is unlawful for any person, firm, or corporation to manufacture, sell, give away,
 9   dispose of, use or possess machine guns, submachine guns, or other like weapons. A machine
10   gun or submachine gun means any weapon which shoots, is designed to shoot, or can be readily
11   restored to shoot, automatically more than one shot, without manual reloading, by a single
12   function of the trigger. This includes the frame or receiver of any such weapon, any combination
13   of parts designed and intended for use in converting a weapon into a machine gun, and any
14   combination of parts from which a machine gun can be assembled if such parts are in the
15   possession or under the control of a person. N.C.G.S. § 14-409.
16          247.    It is unlawful for any person to manufacture, assemble, possess, store, transport,
17   sell, offer to sell, purchase, offer to purchase, deliver, give to another, or acquire any weapon of
18   mass death and destruction. A weapon of mass death and destruction includes any firearm
19   capable of fully automatic fire; any shotgun with a barrel length less than eighteen inches, or an
20   overall length of twenty-six inches; a rifle with a barrel length of less than sixteen inches or an
21   overall length of less than twenty six inches; any muffler or silencer for any firearm, any
22   combination of parts designed or intended for use in converting a device into any weapon
23   described above, and from which a weapon of mass death and destruction may readily be
24   assembled. A device which could convert a semi-automatic firearm into one capable of full
25   automatic fire would be in violation of this statute. N.C.G.S. § 14-288.8.
26



       FIRST AMENDED COMPLAINT FOR                       73              ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                              800 5th Avenue, Suite 2000
       RELIEF                                                                   Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                         (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 79 of 104




 1          248.    It is unlawful for any person to alter, deface, destroy, or remove the permanent
 2   serial number, manufacturer’s identification plate, or other permanent distinguishing number or
 3   identification mark from any firearm with the intent to conceal or misrepresent the identity of
 4   the firearm. Additionally, it is unlawful for any person to knowingly sell, buy, or be in possession
 5   of any firearm on which the permanent serial number, manufacturer’s identification plate, or
 6   other permanent distinguishing number or identification mark has been altered, defaced,
 7   destroyed, or removed for the purpose of concealing or misrepresenting the identity of the
 8   firearm. Such a violation is punishable as a felony. N.C.G.S. § 14-160.2.
 9          249.    North Carolina’s compelling state interests in keep the public safe by keeping
10   guns out of the hands of those ineligible to possess them and to restrict the manufacture and
11   possession of automatic and untraceable weapons would be irreparably harmed if the federal
12   government’s actions are allowed to stand.
13          18.     Oregon’s Firearms Laws
14          250.    Oregon law also limits the availability and manufacture of firearms to protect the
15   public safety and in the exercise of its police powers. Or. Rev. Stat. § 166.170(1) provides:
16   “[e]xcept as expressly authorized by state statute, the authority to regulate in any matter
17   whatsoever the sale, acquisition, transfer, ownership, possession, storage, transportation or use
18   of firearms or any element relating to firearms and components thereof, including ammunition,
19   is vested solely in the Legislative Assembly.” Under this authority, the Oregon Legislature
20   enacted Or. Rev. Stat. § 166.410, which states that “[a]ny person who manufactures or causes to
21   be manufactured within this state, or who imports into this state, or offers, exposes for sale, or
22   sells or transfers a handgun, short-barreled rifle, short-barreled shotgun, firearms silencer or
23   machine gun, otherwise than in accordance with [the Oregon statutes] is guilty of a Class B
24   felony.”
25          251.    Thus, Oregon law prohibits certain persons from obtaining or possessing
26   firearms. For example, Oregon law prohibits certain felons, certain individuals under the



       FIRST AMENDED COMPLAINT FOR                       74              ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                              800 5th Avenue, Suite 2000
       RELIEF                                                                   Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                         (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 80 of 104




 1   jurisdiction of juvenile court, certain individuals with mental illnesses and certain persons
 2   subject to stalking orders from possessing firearms. Or. Rev. Stat. § 166.250; Or. Rev. Stat.
 3   § 166.255. Under Or. Rev. Stat. § 166.470(1), it is unlawful to knowingly and intentionally sell,
 4   deliver or otherwise transfer a firearm to such persons.
 5           252.    Oregon law also has set up an extensive system of rules to ensure unauthorized
 6   persons cannot buy firearms. For example, with certain exceptions (for example, transfers to
 7   family members), only a gun dealer may transfer a firearm. Or. Rev. Stat. § 166.435(2). A person
 8   who applies to buy a handgun from a dealer must provide valid government identification
 9   bearing a photograph and date of birth, and the dealer must complete a transaction record with
10   the signature of the purchaser. This transaction record much include the federal firearms license
11   number of the dealer, the business name of the dealer, the place of transfer, the name of the
12   person making the transfer, the make, model, caliber and manufacturer’s number of the handgun
13   and the type, the social security number of the purchaser, and the issuer and identification
14   number of the identification presented by the purchaser. The dealer must also obtain the
15   thumbprints of the prospective purchaser and contact the Department of State Police
16   (“Department”) to conduct a criminal background check. Or. Rev. Stat. § 166.412; Or. Rev. Stat.
17   § 166.418.
18           253.    Oregon law also requires a request for a criminal background check to transfer a
19   gun at a gun show. Or. Rev. Stat. § 166.433(2); Or. Rev. Stat. § 166.438.
20           19.     Pennsylvania’s Firearms Laws
21           254.    Pennsylvania, like the other states, also has a robust system of state firearms laws
22   designed to keep the public safe and that would be undermined if the federal government’s
23   actions are allowed to stand. Section 6105 of the Pennsylvania’s Firearms Act mandates that any
24   person who has been convicted of certain enumerated offenses inside or outside of Pennsylvania
25   “regardless of the length of sentence” or whose conduct meets certain specified criteria “shall
26   not possess, use, control, sell, transfer or manufacture or obtain a license to possess, use, control,



       FIRST AMENDED COMPLAINT FOR                        75               ATTORNEY GENERAL OF WASHINGTON
                                                                                Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                                800 5th Avenue, Suite 2000
       RELIEF                                                                     Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                           (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 81 of 104




 1   sell, transfer or manufacture a firearm in this Commonwealth.” 18 Pa. C.S. § 6105(a). The
 2   definition of “firearm” in section 6105 “shall include” any weapons which are “designed to or
 3   may readily be converted to” expel any projectile by the action of an explosive or the frame or
 4   receiver of any such weapon. 18 Pa. C.S. § 6105(i). The “downloadable guns” that Defense
 5   Distributed promises to make available constitutes a “firearm” under this section of the Firearms
 6   Act because it is a weapon that is designed and, by 3D printing, “may readily be converted to”
 7   expel bullets by an explosive. Id. Depending on the underlying offense or criteria, violation of
 8   section 6105, by individuals who shall not possess, use, control, sell, transfer or manufacture
 9   such a firearm in the Commonwealth is a second degree felony or first or third degree
10   misdemeanor. 18 Pa. C.S. § 6105(a)(1). Each firearm wrongly possessed by a felon constitutes
11   a separate offense.
12          255.    By law, the State Police “shall have the responsibility to administer the provisions
13   of” Pennsylvania's Uniform Firearms Act, and are assigned certain specific duties thereunder.
14   18 Pa. C.S. § 6111.1.(a), (b). Among these duties, the State Police must: (1) review criminal
15   histories, delinquency histories, and mental health histories of potential firearms’ purchasers or
16   transferees; (2) make all reasonable efforts to identify the legal owner of any firearm confiscated
17   or recovered by law enforcement; (3) establish a telephone number for inquires by licensed
18   firearms manufacturer, importers, and dealers; and (4) provide information regarding the
19   firearms laws and firearms safety. 18 Pa. C.S. § 6111.1.
20          256.    Section 6106 of the Firearms Act mandates, with limited exceptions, that, outside
21   of one’s home or “fixed place of business,” firearms may not be carried in the Commonwealth
22   “without a valid and lawfully issued license.” 18 Pa. C.S. § 6106(a). Violation of this section
23   constitutes a third degree felony unless the unlawful carrier of the firearm is “eligible” to have a
24   valid license, in which case the violation is a first degree misdemeanor. Id.
25          257.    Under section 6109 of the Firearms Act, a “license to carry a firearm” is required
26   to carry a concealed firearm “on or about one’s person or in a vehicle throughout this



       FIRST AMENDED COMPLAINT FOR                       76              ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                              800 5th Avenue, Suite 2000
       RELIEF                                                                   Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                         (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 82 of 104




 1   Commonwealth.” 18 Pa. C.S. § 6109(a). In order to apply for a concealed carry license, you
 2   must be “21 years of age or older” and the application itself must be “uniform throughout this
 3   Commonwealth” and only “on a form prescribed by the Pennsylvania State Police.” 18 Pa. C.S.
 4   § 6109(b),(c). In filling out the application, the licensee must identify one of the following
 5   reasons for applying for a firearm license: “self-defense, employment, hunting and fishing, target
 6   shooting, gun collecting or another proper reason.” 18 Pa. C.S. § 6109(c).
 7          258.    Applicants must also sign and date the following statement under penalty of
 8   perjury, certifying that they have “never been convicted of a crime that prohibits [them] from
 9   possessing or acquiring a firearm under Federal or State law,” are “of sound mind,” and “have
10   never been committed to a mental institution.” Id. Applicants must also authorize the relevant
11   law enforcement officials to research all records necessary to verify the certification and promise
12   to “promptly notify” them if they are issued a license but later “knowingly become ineligible to
13   legally possess or acquire firearms.” Id.
14          259.    Then, before a license is issued, the sheriff must “conduct [an] investigation” of
15   the applicant including an investigation of the applicant’s “record of criminal conviction,”
16   whether or not the applicant “is under indictment for or has ever been convicted of a crime
17   punishable by imprisonment exceeding one year,” and has a “character and reputation” such that
18   the applicant “will not be likely to act in a manner dangerous to public safety.” 18 Pa. C.S. §
19   6109(d). The sheriff must also “conduct a criminal background, juvenile delinquency and mental
20   health check.” Id
21          260.    As can be seen, these various requirements and background checks serve to keep
22   Pennsylvanians safe by keeping guns out of the hands of those who should not have access to
23   them. This system, however, will be effectively nullified if those ineligible to buy or possess
24   firearms can avoid the legal prerequisites for lawful possession by simply printing an untraceable
25   gun at home or elsewhere.
26



       FIRST AMENDED COMPLAINT FOR                      77              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                             800 5th Avenue, Suite 2000
       RELIEF                                                                  Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                        (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 83 of 104




 1          20.     Rhode Island’s Firearms Laws
 2          261.    Rhode Island law establishes procedures for the lawful possession of firearms as

 3   well as certain restrictions regarding the manufacturing and possession of firearms. These

 4   procedures and restrictions are designed “to prevent criminals and certain other persons from

 5   acquiring firearms generally and handguns in particular without at the same time making unduly

 6   difficult such acquisition for other members of society.” Gadomski v. Tavares, 113 A.3d 387,

 7   298 (R.I. 2015) (quoting State v. Storms, 308 A.2d 463, 466 (R.I. 1973)).

 8          262.    In Rhode Island, with certain exceptions, “[n]o person shall, without a license or

 9   permit . . . carry a pistol or revolver in any vehicle or conveyance or on or about his or her person

10   whether visible or concealed . . . .” R.I. Gen. Laws § 11-47-8.

11          263.    The licensing authorities of any city or town in Rhode Island shall issue a license

12   or permit to a person over the age of twenty-one (21) to carry a concealed firearm upon his or

13   her person, provided the applicant has “good reason to fear an injury to his or her person or

14   property or has any other proper reason for carrying a pistol or revolver, and that he or she is a

15   suitable person to be so licensed.” R.I. Gen. Laws § 11-47-11(a). In such a case, the applicant

16   must comply and satisfy certain qualifications. See R.I. Gen. Laws § 11-47-15. Furthermore, the

17   Attorney General of Rhode Island “may issue a license or permit to any person twenty-one (21)

18   years of age or over to carry a pistol or revolver, whether concealed or not, upon his or her person

19   upon a proper showing of need . . . .” R.I. Gen. Laws § 11-47-18(a).

20          264.    Rhode Island General Laws § 11-47-5(a) also provides that “[n]o person shall

21   purchase, own, carry, transport, or have in his or her possession any firearm,” if that person has

22   been convicted of a “crime of violence,” is a fugitive from justice, been convicted or pled nolo

23   contendere to an offense punishable as a felony, or has been convicted or pled nolo contendere

24   to certain other enumerated offenses. See R.I. Gen. Laws § 11-47-5(a)(4)(i)-(iv). In addition,

25   “[n]o person shall purchase, carry, transport, or have in his or her possession any firearm” if that

26   person is subject to a domestic abuse restraining order, see R.I. Gen. Laws § 11-47-5(b), nor



       FIRST AMENDED COMPLAINT FOR                       78               ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                               800 5th Avenue, Suite 2000
       RELIEF                                                                    Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                          (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 84 of 104




 1   shall any person subject to community confinement or subject to electronic surveillance or
 2   monitoring as a condition of parole “purchase, carry, transport, or have in his or her possession
 3   any firearm.” R.I. Gen. Laws § 11-47-5(c). Upon pleading nolo contendere or upon conviction
 4   of certain enumerated offenses, a defendant must “surrender all firearm(s) owned by the
 5   defendant, or in the defendant’s possession, care, custody, or control . . . .” R.I. Gen. Laws
 6   § 11-47-5.3(a).
 7          265.    In addition to the above paragraph, Rhode Island law also provides that “[n]o
 8   person who is under guardianship or treatment or confinement by virtue of being a mental
 9   incompetent, or who has been adjudicated or is under treatment or confinement as a drug addict,
10   shall purchase, own, carry, transport, or have in his or her possession or under his or her control
11   any firearm.” R.I. Gen. Laws § 11-47-6.
12          266.    A person, firm or corporation in Rhode Island may make and sell a machine gun
13   or parts for the same only if issued a license by the Attorney General of Rhode Island. R.I. Gen.
14   Laws § 11-47-19.
15          267.    Rhode Island law also provides that “[n]o person shall change, alter, remove, or
16   obliterate the name of the maker, model, manufacturer’s number . . . [or] other mark of
17   identification on any firearm.” R.I. Gen. Laws § 11-47-24(a). Additionally, “[n]o person shall,
18   absent recertification paperwork, knowingly receive, transport, or possess any firearm which has
19   had the name of the maker or manufacturer’s serial number removed, altered, or obliterated, or
20   if there is no name of the maker, model, or manufacturer’s number then any other mark of
21   identification on any firearm.” R.I. Gen. Laws § 11-47-24(b). Violation of these provisions is a
22   felony. R.I. Gen. Laws § 11-27-24(g).
23          268.    Rhode Island also recently enacted a so-called “red flag” law, which provides a
24   procedure where a petition may be filed in a court of law “requesting an extreme risk protection
25   order that shall enjoin the respondent from having in their possession, custody or control any
26



       FIRST AMENDED COMPLAINT FOR                      79              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                             800 5th Avenue, Suite 2000
       RELIEF                                                                  Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                        (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 85 of 104




 1   firearms and shall further enjoin the respondent from purchasing, receiving or attempting to
 2   purchase or receive any firearms while the order is in effect.” See R.I. Gen. Laws § 8-8.3-3.
 3          269.    The Rhode Island General Assembly has also introduced, but not yet passed,
 4   legislation that, if enacted, would prohibit the sale, transfer, purchase, or possession of ghost
 5   guns, firearms that cannot be detected by metal detectors, and any firearm produced by a 3D
 6   printing process. See R.I. Sen. Bill No. S2004 (Introduced Jan. 8, 2020). Violation of these
 7   provisions would be a felony. See R.I. Sen. Bill No. S2004; see also R.I. Gen. Laws 11-27-24.
 8          270.    The Final Rules effectively deregulating 3D-printable gun files obfuscate, hinder,
 9   and contravene Rhode Island law regarding the regulation of firearms. Persons currently
10   prohibited from possessing firearms—or persons allowed to possess a firearm(s) after proper
11   licensing, qualification, and/or medical review—will be able to circumvent and violate Rhode
12   Island law by manufacturing such a weapon on a 3D printer. Moreover, by virtue of their
13   production on a 3D printer, these weapons will be unmarked, without identifying marks, and
14   untraceable in violation of Rhode Island law. Defendants’ actions will cause irreparable injury
15   to Rhode Island and its citizens if allowed to stand.
16          21.     Vermont’s Firearms Laws
17          271.    Vermont also has a comprehensive statutory scheme for regulating the possession
18   and sale of firearms.
19          272.    Vermont prohibits certain persons from possessing firearms, including persons
20   who have been convicted of a violent crime, persons who have been adjudicated to pose “an
21   extreme risk of causing harm to himself or herself or another person,” and persons under 21
22   years of age who are not law enforcement officers, active or veteran members of the military, or
23   who have not satisfactorily completed an approved hunter safety course and been approved by
24   the state Commissioner of Fish and Wildlife. 13 Vt. Stat. Ann. §§ 4017, 4020, 4053. Moreover,
25   a person in Vermont who is adjudicated to be in need of treatment, under the State’s mental
26   health laws, is barred by federal law from possessing a firearm. See 13 Vt. Stat. Ann., tit. 13, §



       FIRST AMENDED COMPLAINT FOR                      80              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                             800 5th Avenue, Suite 2000
       RELIEF                                                                  Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                        (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 86 of 104




 1   4824; tit. 18, § 7617a; 18 U.S.C. § 922(g)(4). A mental health based prohibition on firearm
 2   ownership cannot be removed absent a judicial ruling that the person is no longer in need of
 3   treatment under Vermont law. See Vt. Stat. Ann., tit. 13, § 4825. And courts in Vermont routinely
 4   impose prohibitions on firearm ownership as conditions of probation for released adult and
 5   juvenile offenders. See Vt. Stat. Ann., tit. 28, § 252(b)(8); tit. 33, § 5262(b)(4).
 6           273.    Vermont recently enacted a universal background check system which requires
 7   nearly all firearm transfers to be facilitated by a licensed firearms dealer who must determine
 8   that the proposed transferee is not prohibited by state or federal law from possessing a firearm.
 9   Vt. Stat. Ann., tit. 13, § 4019.
10           274.    Vermont law also authorizes law enforcement officers to remove any firearms in
11   the immediate possession or control of a person being arrested or cited for domestic assault if
12   removal is necessary to protect the safety of the officer, the alleged victim, the arrestee, or a
13   family member of the arrestee or alleged victim. 13 Vt. Stat. Ann., tit. 13, § 1048.
14           275.    Vermont law also imposes significant record-keeping requirements related to the
15   transfer of firearms. Firearms retailers are required to “record the sale . . . of all revolvers and
16   pistols, and the purchase by them of all secondhand revolvers and pistols . . . [which] shall
17   include the date of the transaction, the marks of identification of the firearm, including the
18   manufacturer’s name, the caliber, model and manufacturer’s number of the firearm.” Vt. Stat.
19   Ann., tit. 13 § 4006. These records must be preserved for six years and made available for
20   inspection by “all enforcement officers to inspect the same at all reasonable times.” Id.
21           276.    These laws were enacted to protect the people of Vermont by keeping deadly
22   weapons out of the hands of persons who are most likely to use them to cause others harm and
23   to facilitate law enforcement investigations into gun-related crime. The Final Rules will cause
24   Vermont irreparable harm by undermining the State of Vermont’s ability to enforce these laws
25   and protect its residents.
26



       FIRST AMENDED COMPLAINT FOR                        81              ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                               800 5th Avenue, Suite 2000
       RELIEF                                                                    Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                          (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 87 of 104




 1           22.     Virginia’s Firearms Laws
 2           277.    While Virginia’s system of firearm regulation is not as comprehensive as that of

 3   some of her sister states, even Virginia’s regulatory framework would be compromised under

 4   the Government’s position. There are entire categories of persons that Virginia has determined

 5   are prohibited from possessing various firearms. These categories would be obviated if the Final

 6   Rules effectively deregulate 3D-printable gun files.

 7           278.    For example, it is a violation of Virginia law for any person who has been

 8   acquitted on a charge of any felony and certain misdemeanors and ordinances by reason of

 9   insanity and committed to the custody of the Commissioner of Behavioral Health and

10   Developmental Services to purchase, possess, or transport any firearm. Va. Code § 18.2-308.1:1.

11   Such an individual may never again possess a firearm unless he successfully petitions the court

12   for the restoration of that right. Id. Similarly, it is unlawful for any person who has been

13   adjudicated incapacitated from purchasing, possessing, or transporting a firearm. Va. Code

14   § 18.2-308.1:2. Again, such an individual may never again possess a firearm unless he

15   successfully petitions the court for the restoration of that right. Id. It is unlawful for any person

16   who has been involuntarily admitted to a facility or ordered to mandatory outpatient treatment

17   for a myriad of reasons from ever again purchasing, possessing, or transporting a firearm unless

18   he successfully petitions the court for the restoration of that right. Va. Code § 18.2-308.1:3.

19           279.    Nor is mental acuity the only basis for restricting firearm possession. Virginia

20   prohibits those persons convicted of felonies, certain misdemeanors, and those adjudicated

21   delinquent of certain offenses from knowingly and intentionally possessing or transporting any

22   firearm. Va. Code § 18.2-308.2. With limited exceptions, these are lifetime bans unless one

23   successfully petitions the court for restoration of that right. Id.

24           280.    There are other, more limited circumstances in which firearm possession is

25   restricted, but the context of these circumstances demonstrates the importance of ensuring that

26   certain individuals do not have access to firearms. Individuals subject to protective orders may



       FIRST AMENDED COMPLAINT FOR                        82               ATTORNEY GENERAL OF WASHINGTON
                                                                                Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                                800 5th Avenue, Suite 2000
       RELIEF                                                                     Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                           (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 88 of 104




 1   not transport firearms. Va. Code § 18.2-308.1:4. Perhaps most importantly, those subject to
 2   protective orders arising from family abuse may not even possess a firearm while the order is in
 3   effect. Id. Further, those convicted of two misdemeanor drug possession offenses within
 4   36 months are prohibited from transporting handguns until they complete a conviction-free
 5   period of five years. Va. Code § 18.2-0308.1:5. It is also unlawful, and subject to an enhanced
 6   penalty, to be in possession of a firearm while simultaneously in unlawful possession of a
 7   controlled substance. Va. Code § 18.2-308.4.
 8          281.    In addition to possession, Virginia also prohibits an individual from bartering,
 9   giving, or furnishing a firearm to those whom he knows are prohibited from possessing or
10   transporting a firearm. Va. Code § 18.2-308.2:1. Likewise, Virginia prohibits individuals from
11   furnishing handguns to minors. Va. Code § 18.2-309(B). These statutes evidence Virginia’s
12   public policy of ensuring that others not facilitate prohibited persons from obtaining firearms
13   that they may not lawfully possess. The authorized release of Firearm Files under the Final Rules
14   at issue runs completely contrary to that public policy.
15          282.    Restrictions also exist on the types of firearms allowable in Virginia. Of particular
16   relevance is the restriction against the manufacture, transfer, possession, or transportation of
17   plastic firearms. Va. Code § 18.2-308.5. “A ‘plastic firearm’ means any firearm . . . containing
18   less than 3.7 ounces of electromagnetically detectable metal in the barrel, slide, cylinder, frame
19   or receiver of which, when subjected to inspection by X-ray machines commonly used at
20   airports, does not generate an image that accurately depicts its shape.” Id.
21          283.    If the Final Rules go into effect, the Commonwealth of Virginia—home to such
22   national security institutions as the Pentagon, the headquarters of the Central Intelligence
23   Agency, and the Norfolk Naval Base—will be irreparably harmed, as firearms manufactured
24   from Firearm Files will upend Virginia’s public safety regime. Those prohibited from possessing
25   and transporting firearms will be able to manufacture their own untraceable guns with no
26   accountability in short order.



       FIRST AMENDED COMPLAINT FOR                      83               ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                              800 5th Avenue, Suite 2000
       RELIEF                                                                   Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                         (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 89 of 104




 1          23.        Wisconsin’s Firearms Laws
 2          284.       Wisconsin has laws regulating the possession, sale and transfer of firearms within

 3   the state. Wisconsin prohibits certain categories of persons from purchasing or possessing a

 4   firearm. Wis. Stat. § 941.29(1m). For example, persons cannot possess a firearm if they have

 5   been convicted of a felony in the state, convicted of a crime elsewhere that would be a felony if

 6   committed in Wisconsin, been found not guilty by reason of mental disease or defect, have been

 7   involuntary committed for mental health treatment, or are subject to certain orders not to possess

 8   a firearm. Id. Wisconsin generally prohibits those under 18 years of age from possessing a

 9   firearm, with exceptions such as target practice under supervision of an adult, firearm safety

10   instruction under the supervision of an adult, or hunting under the supervision of an adult. Wis.

11   Stat. § 948.60.

12          285.       Wisconsin law prohibits a person from carrying a concealed and dangerous

13   weapon, which includes firearms, unless they meet certain exceptions, including obtaining a

14   concealed carry license from the Wisconsin Department of Justice. Wis. Stat. § 941.23(2).

15   Wisconsin law also prohibits a person from going armed with a firearm in any building owned

16   or leased by the state or any political subdivision of the state. Wis. Stat. § 941.235(1).

17          286.       Wisconsin law prohibits the sale and possession of certain types of firearms and

18   firearm-related equipment. The state prohibits the sale, possession, use or transport of any

19   machine gun or other fully automatic firearm. Wis. Stat. § 941.26(1g). Wisconsin also prohibits

20   the sale, transportation, purchase and possession of short-barreled shotguns and short-barreled

21   rifles. Wis. Stat. § 941.28(2). The state likewise prohibits the sale, delivery and possession of a

22   firearm silencer. Wis. Stat. § 941.298(2).

23          287.       Wisconsin shares background check duties with the federal government. The

24   Wisconsin Department of Justice conducts background checks for all sales of handguns made

25   by firearms dealers within the state, Wis. Stat. § 175.35(2), while the Federal Bureau of

26



       FIRST AMENDED COMPLAINT FOR                        84              ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                               800 5th Avenue, Suite 2000
       RELIEF                                                                    Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                          (206) 474-7744
              Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 90 of 104




 1   Investigation conducts similar background checks for the sales of long guns and rifles in the
 2   state.
 3             288.   The Final Rules will undermine Wisconsin’s efforts to prevent the proliferation
 4   of dangerous weapons and to prevent persons ineligible to possess firearms under state law from
 5   obtaining them. Persons currently prohibited from acquiring and possessing firearms would be
 6   able to circumvent Wisconsin law by printing a gun on a 3D printer. Further, because guns
 7   printed on a 3D printer are made of non-metallic components, these firearms will easily evade
 8   detection in public buildings.
 9                                    V.  CAUSES OF ACTION
                                             Count I
10
                          Violation of the Administrative Procedure Act:
11                Agency Action Not in Accordance with Law—Notice and Comment

12             289.   All of the foregoing allegations are repeated and realleged as though fully set

13   forth herein.

14             290.   Under the APA, a court must set aside agency action that is “not in accordance

15   with law.” 5 U.S.C. § 706(2)(A).

16             291.   The APA requires federal agencies engaged in rulemaking to comply with notice-

17   and-comment procedures. 5 U.S.C. § 553(b). Among other things, agencies must publish notices

18   of proposed rulemaking describing “either the terms or substance of the proposed rule or a

19   description of the subjects and issues involved.” 5 U.S.C. § 553(b)(3).

20             292.   To comply with the APA, NPRMs must give fair notice of the proposed rules’

21   effects. That is, they must permit interested members of the public to read the proposed rules

22   and understand their essential attributes, without having to “guess” at the agency’s “true intent.”

23   State of California ex rel. Lockyer v. F.E.R.C., 329 F.3d 700, 707 (9th Cir. 2003).

24             293.   Following publication of adequate notice, agencies must then give interested

25   persons at least 30 days to comment on the proposed rule. “A decision made without adequate

26



       FIRST AMENDED COMPLAINT FOR                      85              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                             800 5th Avenue, Suite 2000
       RELIEF                                                                  Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                        (206) 474-7744
          Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 91 of 104




 1   notice and comment is arbitrary or an abuse of discretion.” NRDC v. U.S. EPA, 279 F.3d 1180,
 2   1186 (9th Cir. 2002).
 3          294.    Defendants failed to give adequate notice of the import of their proposed rules.
 4   Although the Final Rules are contemplated by the Settlement Agreement with Defense
 5   Distributed promising to deregulate Firearm Files, the NPRMs make no mention whatsoever of
 6   3D-printable gun files.
 7          295.    The NPRMs not only failed to apprise interested persons of the “essential
 8   attributes” of the proposed rules—i.e., the effective deregulation of 3D-printable gun files—they
 9   actively concealed that such deregulation was the agencies’ “true intent.” The NPRMs
10   misleadingly claim that the rules will only affect commonly commercially available items,
11   without mentioning undetectable and untraceable weapons. And, contrary to the clear
12   deregulatory purpose and effect of the proposed rules, the Commerce Department’s NPRM
13   misleadingly claims that “[t]his proposed rule does not deregulate the transferred items.”
14          296.    Moreover, the government failed to provide notice of the Commerce Final Rule’s
15   modification of the self-executing loophole, creating an exception to the exception that retains
16   jurisdiction only over certain published Firearm Files “made available by posting on the internet
17   . . . .” Thus, even commenters who realized the proposed rules would affect Firearm Files had
18   no notice of the specific provisions revealed for the first time in the Commerce Final Rule,
19   depriving them of any opportunity to comment on the significant loopholes in that regulatory
20   scheme, including those discussed above.
21          297.    The Final Rules are not a logical outgrowth of the rulemaking process because
22   the public did not receive fair notice of their terms or substance through the proposed rules. A
23   new round of notice and comment “would provide the first opportunity for interested parties to
24   offer comments that could persuade the agency to modify its rule.” Nat. Res. Def. Council v. U.S.
25   Nuclear Regulatory Comm’n, 279 F.3d 1180, 1186 (9th Cir. 2002).
26



       FIRST AMENDED COMPLAINT FOR                     86              ATTORNEY GENERAL OF WASHINGTON
                                                                            Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                            800 5th Avenue, Suite 2000
       RELIEF                                                                 Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                       (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 92 of 104




 1             298.   For these reasons, the Plaintiff States are entitled to a declaration that the Final
 2   Rules are invalid, and an injunction prohibiting them from going into effect. Absent such relief,
 3   the Plaintiff States and their residents will continue to be harmed by Defendants’ illegal actions.
 4                                             Count II
                            Violation of the Administrative Procedure Act:
 5
                          Agency Action Not in Accordance with Law—AECA
 6             299.   All of the foregoing allegations are repeated and realleged as though fully set
 7   forth herein.
 8             300.   “‘In order to be valid regulations must be consistent with the statute under which
 9   they are promulgated.’” E. Bay Sanctuary Covenant v. Trump, 932 F.3d 742, 772 (9th Cir. 2018)
10   (brackets omitted) (quoting United States v. Larionoff, 413 U.S. 864, 873 (1977)). Regulations
11   “inconsistent with the statutory mandate or that frustrate the policy that Congress sought to
12   implement” are invalid. F.E.C. v. Democratic Senatorial Campaign Comm., 454 U.S. 27, 32
13   (1981).
14             301.   AECA’s purpose is to control the import and export of defense articles and
15   defense services “[i]n furtherance of world peace and the security and foreign policy of the
16   United States[.]” 22 U.S.C. § 2778(a)(1). This includes reducing the international trade in arms
17   and avoiding destabilizing effects abroad through arms exports. Id. § 2751.
18             302.   The State Final Rule is contrary to the purpose of AECA because its removal of
19   Firearm Files from the Munitions List is not “[i]n furtherance of world peace and the security
20   and foreign policy of the United States[.]” In fact, it frustrates these objectives by giving up State
21   Department control of Firearm Files that can be used to automatically produce untraceable,
22   undetectable firearms, and transferring control of these items to the Commerce Department,
23   which will not retain meaningful export-control jurisdiction over such files. As the record
24   reflects, and as the federal government apparently agrees, global dissemination of untraceable
25

26



       FIRST AMENDED COMPLAINT FOR                        87              ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                               800 5th Avenue, Suite 2000
       RELIEF                                                                    Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                          (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 93 of 104




 1   and undetectable firearms will actively jeopardize world peace and the security and foreign
 2   policy of the United States.
 3          303.     As this Court has instructed, it is insufficient for the State Department to remove
 4   Firearm Files from the Munitions List while evaluating the issue “only through the prism of
 5   whether restricting foreign access would provide the United States with a military or intelligence
 6   advantage.” Washington, 2019 WL 5892505, at *8. But, yet again, the State Department’s sole
 7   basis for removing Firearm Files from the Munitions List is that they “do not confer a critical
 8   military or intelligence advantage and are not inherently military based on their function.” 85
 9   Fed. Reg. 3823. Its assertion that national security and foreign policy interests are adequately
10   addressed by the Commerce Rule rings hollow, since the Commerce Department lacks any
11   meaningful authority to regulate Firearm Files.
12          304.     For these reasons, the Plaintiff States are entitled to a declaration that the Final
13   Rules are invalid, and an injunction prohibiting them from going into effect. Absent such relief,
14   the Plaintiff States and their residents will continue to be harmed by Defendants’ illegal actions.
15                                              Count III
                             Violation of the Administrative Procedure Act:
16
                                Arbitrary and Capricious Agency Action
17          305.     All of the foregoing allegations are repeated and realleged as though fully set
18   forth herein.
19          306.     Under the APA, a court must “set aside agency action” that is “arbitrary,
20   capricious, an abuse of discretion, or otherwise not in accordance with law,” 5 U.S.C.
21   § 706(2)(A).
22          307.     Agency action is arbitrary and capricious where, inter alia, the agency has (1)
23   “relied on factors which Congress has not intended it to consider,” (2) “entirely failed to consider
24   an important aspect of the problem,” (3) “offered an explanation for its decision that runs counter
25   to the evidence before the agency,” or (4) “is so implausible that it could not be ascribed to a
26



       FIRST AMENDED COMPLAINT FOR                       88              ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                              800 5th Avenue, Suite 2000
       RELIEF                                                                   Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                         (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 94 of 104




 1   difference in view or the product of agency expertise.” Motor Vehicle Mfrs. Ass’n of U.S., Inc.
 2   v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983). Where an agency reverses a prior
 3   policy, it must (1) “display awareness that it is changing position,” (2) “show that there are good
 4   reasons for the new policy,” including disclosing the details of any “factual findings that
 5   contradict those which underlay its prior policy,” and (3) account for “serious reliance interests”
 6   engendered by the prior policy. FCC v. Fox Television Stations, Inc., 556 U.S. 502, 515 (2009).
 7          308.    The Final Rules, each independently and when construed together, are an
 8   outgrowth of the same arbitrary and capricious agency decisionmaking process that gave rise to
 9   the NPRMs and the unlawful Temporary Modification and Letter, and do not reflect considered
10   agency decisionmaking.
11          309.    The Final Rules, each independently and when construed together, are an illogical
12   means of achieving the federal government’s stated goal of continuing to regulate the export and
13   internet publication of Firearm Files. Even though the preambles of both Final Rules
14   acknowledge that the global dissemination of Firearm Files will harm national security and
15   foreign policy interests, the combined effect of the Final Rules is to permit such dissemination
16   and ensure that the Commerce Department lacks jurisdiction to control it.
17          310.    The State Final Rule is arbitrary and capricious because it removes Firearm Files
18   from the Munitions List entirely, without giving adequate consideration to the important issues
19   Congress directed the agency to consider: namely, world peace, national security, and foreign
20   policy. The State Final Rule is also arbitrary and capricious because it reverses the agency’s
21   prior position of controlling the export of Firearm Files by maintaining such files on the
22   Munitions List, absent an adequate basis in the administrative record for the reversal. The State
23   Department’s asserted position that Firearm Files will be adequately controlled by the
24   Commerce Department is unsubstantiated and disregards the limitations of the Commerce
25   Department’s authority, including the loopholes discussed below.
26



       FIRST AMENDED COMPLAINT FOR                      89              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                             800 5th Avenue, Suite 2000
       RELIEF                                                                  Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                        (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 95 of 104




 1           311.    The Commerce Final Rule is arbitrary and capricious because it contains glaring
 2   loopholes that will permit Firearm Files to be exported and disseminated easily without a license.
 3   In general, the Commerce Department lacks jurisdiction over “published” items. 15 C.F.R.
 4   §§ 734.3(b)(3), 734.7. Defense Distributed has already published at least some of its Firearm
 5   Files, including the files for the Liberator pistol. Firearm Files could also be easily published
 6   through the means established by existing regulations, which do not require government pre-
 7   approval. 15 C.F.R. § 734.7. Under the Final Rules, such published files remain largely outside
 8   the Commerce Department’s export jurisdiction.
 9           312.    The Commerce Final Rule purports to create an exception whereby Commerce
10   retains jurisdiction over files “made available by posting on the internet in an electronic format,
11   such as AMF or G-code, and [that are] ready for insertion into . . . equipment” that uses the files
12   to “produce the firearm frame or receiver or complete firearm.” However, this limited retention
13   of jurisdiction is essentially meaningless in light of glaring loopholes that make it easy to evade.
14   See supra ¶¶ 102–112. For example, Commerce will lack jurisdiction over the export of
15   published files by any means other than “posting on the internet,” including direct transmission
16   to foreign recipients by mail or email. Once Firearm Files are exported lawfully, they are likely
17   to be posted on the internet, making them broadly available worldwide. Commerce will also lack
18   jurisdiction over files that are not “ready for insertion” into a 3D printer or other device, but that
19   can be easily converted to a readable format—such as CAD files that can be converted using
20   commonly available software.
21           313.    Moreover, transferring Firearm Files to the Commerce Department’s jurisdiction
22   removes them from Congressional oversight and vests the Department with effectively
23   unreviewable discretion to grant licenses to post Firearm Files on the internet, where they could
24   be accessed by anyone throughout the world with no restrictions on the end-use or end-user.
25           314.    The Final Rules, each independently and when construed together, are also
26   arbitrary and capricious because they infringe on the Plaintiff States’ sovereign rights to exercise



       FIRST AMENDED COMPLAINT FOR                        90               ATTORNEY GENERAL OF WASHINGTON
                                                                                Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                                800 5th Avenue, Suite 2000
       RELIEF                                                                     Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                           (206) 474-7744
           Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 96 of 104




 1   their police power by enacting and enforcing public safety laws that restrict certain persons’
 2   possession of firearms and provide for licensing and tracking gun ownership.
 3          315.    For these reasons, the Plaintiff States are entitled to a declaration that the Final
 4   Rules are invalid, and that they are vacated and set aside. The Plaintiff States are also entitled to
 5   an injunction prohibiting the Final Rules from going into effect. Absent such relief, the Plaintiff
 6   States and their residents will continue to be harmed by Defendants’ illegal actions.
 7                                   VI.     PRAYER FOR RELIEF
 8          WHEREFORE, the Plaintiff States request that the Court enter a judgment against
 9   Defendants and award the following relief:
10                  a.      Issue a preliminary and a permanent injunction prohibiting Defendants
11          from implementing or enforcing the Final Rules;
12                  b.      Vacate and set aside the Final Rules;
13                  c.      Award the Plaintiff States their costs and reasonable attorneys’ fees; and
14                  d.      Award such additional relief as the interests of justice may require.
15

16

17

18

19

20

21

22

23

24

25

26



       FIRST AMENDED COMPLAINT FOR                       91               ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
       DECLARATORY AND INJUNCTIVE                                               800 5th Avenue, Suite 2000
       RELIEF                                                                    Seattle, WA 98104-3188
       NO. 20:2-cv-00111-RAJ                                                          (206) 474-7744
       Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 97 of 104




 1       DATED this 6th day of February, 2020.
 2
                                             ROBERT W. FERGUSON
 3
                                             Attorney General of Washington
 4
                                             s/ Kristin Beneski
 5                                           KRISTIN BENESKI, WSBA #45478
                                             Assistant Attorney General
 6
                                             s/Jeffrey Rupert
 7
                                             JEFFREY RUPERT, WSBA #45037
 8                                           Division Chief

 9                                           s/Brendan Selby
                                             BRENDAN SELBY, WSBA #55325
10                                           Assistant Attorneys General
11                                           800 Fifth Avenue, Suite 2000
                                             Seattle, WA 98104
12                                           (206) 474-7744
                                             kristin.beneski@atg.wa.gov
13                                           jeffrey.rupert@atg.wa.gov
                                             brendan.selby@atg.wa.gov
14                                           Attorneys for Plaintiff State of Washington
15
                                             XAVIER BECERRA
16                                           Attorney General of California

17                                           s/ John W. Killeen
                                             JOHN W. KILLEEN
18                                           Deputy Attorney General
19                                           P.O. Box 944255
                                             Sacramento, CA 94244-2550
20                                           (916) 210-6045
                                             John.killeen@doj.ca.gov
21                                           Attorneys for Plaintiff State of California
22
                                             PHILIP J. WEISER
23                                           Attorney General of Colorado

24                                           s/ Grant T. Sullivan
                                             GRANT T. SULLIVAN
25                                           Assistant Solicitor General
                                             1300 Broadway, 6th Floor
26



     FIRST AMENDED COMPLAINT FOR                 92             ATTORNEY GENERAL OF WASHINGTON
                                                                     Complex Litigation Division
     DECLARATORY AND INJUNCTIVE                                       800 5th Avenue, Suite 2000
     RELIEF                                                            Seattle, WA 98104-3188
     NO. 20:2-cv-00111-RAJ                                                  (206) 474-7744
       Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 98 of 104




 1                                     Denver, CO 80203
                                       (720) 508-6349
 2
                                       Grant.sullivan@coag.gov
 3                                     Attorneys for Plaintiff State of Colorado

 4                                     WILLIAM TONG
                                       Attorney General of Connecticut
 5
                                       s/ Maura Murphy Osborne
 6
                                       MAURA MURPHY OSBORNE
 7                                     Assistant Attorney General
                                       KIMBERLY MASSICOTTE
 8                                     JOSEPH RUBIN
                                       55 Elm St.
 9                                     P.O. Box 120
                                       Hartford, CT 06141-0120
10
                                       (860) 808-5318
11                                     Attorneys for Plaintiff State of Connecticut

12                                     KATHLEEN JENNINGS
                                       Attorney General of Delaware
13

14                                     s/ Christian Douglas Wright
                                       CHRISTIAN DOUGLAS WRIGHT
15                                     Director of Impact Litigation
                                       JILLIAN A. LAZAR
16                                     DAVID J. LYONS
                                       Deputy Attorneys General
17                                     Carvel State Building
18                                     820 N. French St.
                                       Wilmington, DE 19801
19                                     (302) 577-8400
                                       Christian.wright@deleware.gov
20                                     Jillian.lazar@delaware.gov
                                       David.lyons@deleware.gov
21                                     Attorneys for Plaintiff State of Delaware
22
                                       KARL A. RACINE
23                                     Attorney General of the District of Columbia

24                                     s/ Kathleen Konopka
                                       KATHLEEN KONOPKA
25
                                       Deputy Attorney General, Public Advocacy
26                                     Division



     FIRST AMENDED COMPLAINT FOR          93              ATTORNEY GENERAL OF WASHINGTON
                                                               Complex Litigation Division
     DECLARATORY AND INJUNCTIVE                                 800 5th Avenue, Suite 2000
     RELIEF                                                      Seattle, WA 98104-3188
     NO. 20:2-cv-00111-RAJ                                            (206) 474-7744
       Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 99 of 104




 1                                     ANDREW J. SAINDON
                                       Senior Assistant Attorney General
 2
                                       441 Fourth Street, N.W., Sixth Floor South
 3                                     Washington, D.C. 20001
                                       (202) 741-0770
 4                                     Andy.saindon@dc.gov
                                       Attorneys for Plaintiff District of Columbia
 5
                                       CLARE E. CONNORS
 6
                                       Attorney General of Hawaii
 7
                                       s/ Robert T. Nakatsuji
 8                                     ROBERT T. NAKATSUJI
                                       Deputy Attorney General
 9                                     425 Queen Street
                                       Honolulu, HI 96813
10
                                       (808) 586-1360
11                                     Robert.t.nakatsuji@hawaii.gov
                                       Attorneys for Plaintiff State of Hawaii
12
                                       KWAME RAOUL
13                                     Attorney General of Illinois
14
                                       s/ Kathryn Hunt Muse
15                                     KATHRYN HUNT MUSE
                                       Deputy Chief, Public Interest Division
16                                     DARREN KINKEAD
                                       Assistant Attorney General
17                                     100 West Randolph Street
18                                     Chicago, IL 60601
                                       (312) 814-3000
19                                     kmuse@atg.state.il.us
                                       dkinkead@atg.state.il.us
20                                     Attorneys for Plaintiff State of Illinois
21                                     AARON M. FREY
22                                     Attorney General of Maine

23                                     s/ Susan P. Herman
                                       SUSAN P. HERMAN
24                                     Chief Deputy Attorney General
                                       6 State House Station
25
                                       Augusta, Maine 04333-0006
26                                     (207) 626-8814



     FIRST AMENDED COMPLAINT FOR          94              ATTORNEY GENERAL OF WASHINGTON
                                                               Complex Litigation Division
     DECLARATORY AND INJUNCTIVE                                 800 5th Avenue, Suite 2000
     RELIEF                                                      Seattle, WA 98104-3188
     NO. 20:2-cv-00111-RAJ                                            (206) 474-7744
       Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 100 of 104




 1                                     susan.herman@maine.gov
                                       Attorneys for Plaintiff State of Maine
 2

 3                                     BRIAN E. FROSH
                                       Attorney General of Maryland
 4
                                       s/ Jeffrey P. Dunlap
 5                                     JEFFREY P. DUNLAP
                                       STEVEN M. SULLIVAN
 6
                                       200 St. Paul Place
 7                                     Baltimore, MD 21202
                                       (410) 576-6325
 8                                     ssullivan@oag.state.md.us
                                       jdunlap@oag.state.md.us
 9                                     Attorneys for Plaintiff State of Maryland
10
                                       MAURA HEALEY
11                                     Attorney General of Massachusetts

12                                     s/ Phoebe Fischer-Groban
                                       PHOEBE FISCHER-GROBAN
13                                     Assistant Attorney General
14                                     1 Ashburton Place, 20th Floor
                                       Boston, MA 02108
15                                     (617) 727-2200
                                       Phoebe.fischer-groban@state.ma.us
16                                     Attorneys for Plaintiff Commonwealth of
                                       Massachusetts
17

18                                     DANA NESSEL
                                       Attorney General of Michigan
19
                                       s/ Joseph T. Froehlich
20                                     JOSEPH T. FROEHLICH
                                       Assistant Attorney General
21                                     525 West Ottawa Street
22                                     P.O. Box 30754
                                       Lansing, MI 48909
23                                     (517) 335-7573
                                       Froehlichj1@michigan.gov
24                                     Attorneys for Plaintiff State of Michigan
25
                                       KEITH ELLISON
26                                     Attorney General of Minnesota



     FIRST AMENDED COMPLAINT FOR         95               ATTORNEY GENERAL OF WASHINGTON
                                                               Complex Litigation Division
     DECLARATORY AND INJUNCTIVE                                 800 5th Avenue, Suite 2000
     RELIEF                                                      Seattle, WA 98104-3188
     NO. 20:2-cv-00111-RAJ                                            (206) 474-7744
       Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 101 of 104




 1
                                       s/ Jacob Campion
 2
                                       JACOB CAMPION
 3                                     Assistant Attorney General
                                       445 Minnesota Street, Suite 1100
 4                                     St. Paul, MN 55101
                                       (651) 757-1459
 5                                     Jacob.campion@ag.state.mn.us
                                       Attorneys for Plaintiff State of Minnesota
 6

 7                                     GURBIR S. GREWAL
                                       Attorney General of New Jersey
 8
                                       s/ Glenn J. Moramarco
 9                                     GLENN J. MORAMARCO
                                       Assistant Attorney General
10
                                       Richard J. Hughes Justice Complex
11                                     25 Market Street
                                       Trenton, NJ 08625
12                                     (609) 376-3235
                                       Glenn.moramarco@law.njoag.gov
13                                     Attorneys for Plaintiff State of New Jersey
14
                                       HECTOR BALDERAS
15                                     Attorney General of New Mexico

16                                     s/ Nicholas M. Sydow
                                       NICHOLAS M. SYDOW*
17                                     Civil Appellate Chief
                                       201 Third St. NW, Suite 300
18                                     Albuquerque, NM 87102
                                       (505) 717-3571
19
                                       nsydow@nmag.gov
20                                     Attorneys for Plaintiff State of New Mexico

21                                     LETITIA JAMES
                                       Attorney General for New York
22
                                       s/ Matthew Colangelo
23
                                       MATTHEW COLANGELO
24                                     Chief Counsel for Federal Initiatives
                                       DANIELA NOGUEIRA
25                                     Assistant Attorney General
                                       STEVEN C. WU
26                                     Deputy Solicitor General


     FIRST AMENDED COMPLAINT FOR         96              ATTORNEY GENERAL OF WASHINGTON
                                                              Complex Litigation Division
     DECLARATORY AND INJUNCTIVE                                800 5th Avenue, Suite 2000
     RELIEF                                                     Seattle, WA 98104-3188
     NO. 20:2-cv-00111-RAJ                                           (206) 474-7744
       Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 102 of 104




 1                                     28 Liberty Street
                                       New York, NY 10005
 2
                                       (212) 416-6057
 3                                     Matthew.colangelo@ag.ny.gov
                                       Daniela.Nogueira@ag.ny.gov
 4                                     steven.wu@ag.ny.gov
                                       Attorneys for Plaintiff State of New York
 5
                                       JOSHUA H. STEIN
 6                                     Attorney General of North Carolina
 7                                     s/ Sripriya Narasimhan
                                       SRIPRIYA NARASIMHAN
 8                                     Deputy General Counsel
                                       North Carolina Department of Justice
 9                                     114 W. Edenton Street
                                       Raleigh, NC 27603
10
                                       SNarasimhan@ncdoj.gov
11                                     Attorneys for Plaintiff State of North Carolina

12                                     ELLEN F. ROSENBLUM
                                       Attorney General of Oregon
13
                                       s/ Carla Scott
14
                                       CARLA SCOTT
15                                     Senior Assistant Attorney General
                                       100 SW Market Street
16                                     Portland, OR 97201
                                       (971) 673-1915
17                                     carla.a.scott@doj.state.or.us
18                                     MICHAEL KRON
                                       Special Counsel
19                                     1162 Court Street NE
                                       Salem, OR 97301-4096
20                                     (503) 378-4400
                                       Michael.c.kron@doj.state.or.us
21                                     Attorneys for Plaintiff State of Oregon
22
                                       JOSHUA SHAPIRO
23                                     Attorney General of Pennsylvania

24                                     s/ Jacob B. Boyer
                                       JACOB B. BOYER
25                                     Deputy Attorney General
26                                     1600 Arch Street, Suite 300



     FIRST AMENDED COMPLAINT FOR          97             ATTORNEY GENERAL OF WASHINGTON
                                                              Complex Litigation Division
     DECLARATORY AND INJUNCTIVE                                800 5th Avenue, Suite 2000
     RELIEF                                                     Seattle, WA 98104-3188
     NO. 20:2-cv-00111-RAJ                                           (206) 474-7744
       Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 103 of 104




 1                                     Philadelphia, PA 19103
                                       (215) 560-2171
 2
                                       jboyer@attorneygeneral.gov
 3                                     mfischer@attorneygeneral.gov
                                       Attorneys for Plaintiff Commonwealth of
 4                                     Pennsylvania

 5                                     PETER F. NERONHA
                                       Attorney General of Rhode Island
 6

 7                                     s/ Justin J. Sullivan
                                       JUSTIN J. SULLIVAN
 8                                     Special Assistant Attorney General
                                       150 South Main Street
 9                                     Providence, RI 02903
                                       (401) 274-4400 ext. 2007
10
                                       jjsullivan@riag.ri.gov
11                                     Attorneys for Plaintiff State of Rhode Island

12                                     T.J. DONOVAN
                                       Attorney General of Vermont
13

14                                     s/ Benjamin D. Battles
                                       BENJAMIN D. BATTLES
15                                     Solicitor General
                                       109 State Street
16                                     Montpelier, VT 05609
                                       (802) 828-5944
17                                     Benjamin.battles@vermont.gov
18                                     Attorneys for Plaintiff State of Vermont

19                                     MARK R. HERRING
                                       Attorney General of Virginia
20
                                       s/ Samuel T. Towell
21                                     SAMUEL T. TOWELL
22                                     Deputy Attorney General, Civil Litigation
                                       202 North Ninth Street
23                                     Richmond, VA 23219
                                       (804) 786-2071
24                                     STowell@oag.state.va.us
                                       Attorneys for Plaintiff Commonwealth of
25
                                       Virginia
26



     FIRST AMENDED COMPLAINT FOR         98               ATTORNEY GENERAL OF WASHINGTON
                                                               Complex Litigation Division
     DECLARATORY AND INJUNCTIVE                                 800 5th Avenue, Suite 2000
     RELIEF                                                      Seattle, WA 98104-3188
     NO. 20:2-cv-00111-RAJ                                            (206) 474-7744
       Case 2:20-cv-00111-RAJ Document 54 Filed 02/06/20 Page 104 of 104




 1                                     JOSHUA L. KAUL
                                       Attorney General of Wisconsin
 2
                                       s/ Brian P. Keenan
 3                                     BRIAN P. KEENAN*
                                       Assistant Attorney General
 4                                     Wisconsin Department of Justice
                                       P.O. Box 7857
 5                                     Madison, Wisconsin 53707-7857
                                       (608) 266-0020
 6                                     keenanbp@doj.state.wi.us
                                       Attorneys for Plaintiff State of Wisconsin
 7

 8                                     *PRO HAC VICE APPLICATION
                                       FORTHCOMING
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     FIRST AMENDED COMPLAINT FOR          99              ATTORNEY GENERAL OF WASHINGTON
                                                               Complex Litigation Division
     DECLARATORY AND INJUNCTIVE                                 800 5th Avenue, Suite 2000
     RELIEF                                                      Seattle, WA 98104-3188
     NO. 20:2-cv-00111-RAJ                                            (206) 474-7744
